

EXHIBIT 10.1
 
Execution Version
Published CUSIP Number: 109698AG5
Revolving A Credit Facility CUSIP Number: 109698AH3
Revolving B Credit Facility CUSIP Number: 109698AJ9
$525,000,000
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
among
 
THE BRINK’S COMPANY,
as Parent Borrower and a Guarantor,
 
THE SUBSIDIARY BORROWERS REFERRED TO HEREIN,
 
CERTAIN OF PARENT BORROWER’S SUBSIDIARIES,
as Guarantors,
 
VARIOUS LENDERS,
 
BANK OF AMERICA, N.A., and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Co-Syndication Agents,
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,
SANTANDER BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,
HSBC BANK USA, NATIONAL ASSOCIATION, and
SUNTRUST BANK,
as Co-Managing Agents,
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, an Issuing Lender and Swingline Lender
 
Dated as of March 10, 2015
 
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
 
as Joint Lead Arrangers and Joint Bookrunners
 


 

 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
Page
 
ARTICLE I
       
DEFINITIONS, ETC
       
Section 1.1
 
Definitions
1
Section 1.2
 
General
29
Section 1.3
 
Other Definitions and Provisions
29
Section 1.4
 
Accounting Terms
30
Section 1.5
 
Redenomination of Certain Foreign Currencies and Computation of Dollar
Equivalents
30
Section 1.6
 
Interest Rates
31
       
ARTICLE II
       
CREDIT FACILITIES
       
Section 2.1
 
Amount and Terms of Credit
31
Section 2.2
 
Procedure for Advances of Revolving Credit Loans
33
Section 2.3
 
Conversion and Continuation of Revolving Credit Loans
35
Section 2.4
 
Repayment of Loans
36
Section 2.5
 
[Reserved]
37
Section 2.6
 
Swingline Facilities
37
Section 2.7
 
Termination of Commitments
40
Section 2.8
 
Commitment Reductions
40
Section 2.9
 
Commitment Increase
41
Section 2.10
 
New Class of Commitments
42
Section 2.11
 
Addition or Removal of Foreign Subsidiary Borrowers; Optional Currencies
43
Section 2.12
 
Parent Borrower as Agent for Subsidiary Borrowers
44
       
ARTICLE III
       
LETTER OF CREDIT FACILITY
       
Section 3.1
 
Letters of Credit
45
Section 3.2
 
Procedure for Issuance of Letters of Credit
47
Section 3.3
 
Fees and Other Charges
47
Section 3.4
 
L/C Participations
48
Section 3.5
 
Reimbursement Obligation of the Revolving Borrowers
50
Section 3.6
 
Obligations Absolute
51
Section 3.7
 
Letter of Credit Payments
51
Section 3.8
 
Effect of L/C Application
52

 
 
 
 
i

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
       
GENERAL LOAN PROVISIONS
       
Section 4.1
 
Interest
52
Section 4.2
 
Facility Fee
54
Section 4.3
 
Pro Rata Treatment: Manner of Payment
55
Section 4.4
 
Crediting of Payments and Proceeds
55
Section 4.5
 
Adjustments
56
Section 4.6
 
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent
57
Section 4.7
 
Changed Circumstances; Illegality
57
Section 4.8
 
Indemnity
62
Section 4.9
 
Capital Requirements
62
Section 4.10
 
Taxes
63
Section 4.11
 
Defaulting Lenders
68
       
ARTICLE V
       
CONDITIONS OF CLOSING AND BORROWING
       
Section 5.1
 
Conditions to Closing
70
Section 5.2
 
Conditions to All Extensions of Credit
73
Section 5.3
 
Initial Extension of Credit to Each New Foreign Subsidiary Borrower
74
       
ARTICLE VI
       
REPRESENTATIONS AND WARRANTIES
       
Section 6.1
 
Representations and Warranties
74
Section 6.2
 
Accuracy and Completeness of Information
79
Section 6.3
 
Labor Matters
80
Section 6.4
 
Survival of Representations and Warranties
80
       
ARTICLE VII
       
FINANCIAL INFORMATION AND NOTICES
       
Section 7.1
 
Financial Statements, etc.
80
Section 7.2
 
Notice of Litigation and Other Matters
83
       
ARTICLE VIII
       
AFFIRMATIVE COVENANTS
       
Section 8.1
 
Payment of Taxes, etc.
83
Section 8.2
 
Maintenance of Insurance
84
Section 8.3
 
Preservation of Legal Existence, etc.
84

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Section 8.4
 
Compliance with Laws, etc.
84
Section 8.5
 
Compliance with ERISA and the Code
84
Section 8.6
 
Compliance with Contracts, etc.
84
Section 8.7
 
Access to Properties
85
Section 8.8
 
Conduct of Business
85
Section 8.9
 
Use of Proceeds
85
Section 8.10
 
Additional Guarantors
85
       
ARTICLE IX
       
NEGATIVE COVENANTS
       
Section 9.1
 
Financial Covenants
86
Section 9.2
 
Limitations on Liens
86
Section 9.3
 
Disposition of Debt and Shares of Restricted Subsidiaries; Issuance of Shares by
Restricted Subsidiaries; Consolidation, Merger or Disposition of Assets
88
Section 9.4
 
Transactions with Affiliates
89
Section 9.5
 
Compliance with Regulations T, U and X
89
Section 9.6
 
Hedging Agreements
90
Section 9.7
 
ERISA
90
Section 9.8
 
Limitations on Acquisitions
90
Section 9.9
 
Sale Leaseback Transactions
90
Section 9.10
 
Limitations on Investments
91
Section 9.11
 
Limitations on Priority Debt
92
Section 9.12
 
Restricted Payments
92
       
ARTICLE X
       
GUARANTY
       
Section 10.1
 
Guaranty of Payment
93
Section 10.2
 
Obligations Unconditional
93
Section 10.3
 
Modifications
94
Section 10.4
 
Waiver of Rights
94
Section 10.5
 
Reinstatement
94
Section 10.6
 
Remedies
95
Section 10.7
 
Subrogation
95
Section 10.8
 
Limitation of Guaranty
95
Section 10.9
 
Termination of Guaranty Upon Divestiture
95
       
ARTICLE XI
       
DEFAULT AND REMEDIES
       
Section 11.1
 
Events of Default
96
Section 11.2
 
Remedies
99

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
Section 11.3
 
Rights and Remedies Cumulative; Non-Waiver; etc.
100
       
ARTICLE XII
       
THE AGENTS
       
Section 12.1
 
Appointment
101
Section 12.2
 
Delegation of Duties
101
Section 12.3
 
Exculpatory Provisions
102
Section 12.4
 
Reliance by the Agents
103
Section 12.5
 
Non-Reliance on the Agents and Other Lenders
103
Section 12.6
 
Indemnification
103
Section 12.7
 
The Administrative Agent in Its Individual Capacity
104
Section 12.8
 
Resignation of Agents; Successor Agents
104
Section 12.9
 
Arrangers; Syndication Agents; Documentation Agents; Managing Agents
105
Section 12.10
 
Issuing Lender and Swingline Lender
105
       
ARTICLE XIII
       
MISCELLANEOUS
       
Section 13.1
 
Notices
105
Section 13.2
 
Expenses, Indemnity
107
Section 13.3
 
GOVERNING LAW
108
Section 13.4
 
Consent to Jurisdiction; Waiver
108
Section 13.5
 
WAIVER OF JURY TRIAL
109
Section 13.6
 
Reversal of Payments
109
Section 13.7
 
Accounting Matters
109
Section 13.8
 
Successors and Assigns; Participations; Confidentiality
110
Section 13.9
 
Disclosure of Information; Confidentiality
116
Section 13.10
 
Amendments, Waivers and Consents
117
Section 13.11
 
Performance of Duties
119
Section 13.12
 
All Powers Coupled with Interest
119
Section 13.13
 
Acknowledgements
119
Section 13.14
 
Survival of Indemnities
119
Section 13.15
 
Titles and Captions
119
Section 13.16
 
Severability of Provisions
120
Section 13.17
 
Counterparts
120
Section 13.18
 
Binding Effect; Amendment and Restatement; Term of Agreement
120
Section 13.19
 
Inconsistencies with Other Documents; Independent Effect of Covenants
121
Section 13.20
 
Integration
121
Section 13.21
 
Judgment Currency
121
Section 13.22
 
USA Patriot Act Notice
121

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
 
SCHEDULES
             
Schedule 1.1(a)
 
Commitments as of Restatement Date
 
Schedule 1.1(b)
 
Subsidiary Borrowers
 
Schedule 1.1(c)
 
Unrestricted Subsidiaries of the Parent Borrower as of Restatement Date
 
Schedule 6.1.6
 
Subsidiaries of the Parent Borrower as of Restatement Date
 
Schedule 9.2
 
Liens as of Restatement Date
         
EXHIBITS
             
Exhibit A-1
 
Form of Notice of Borrowing
 
Exhibit A-2
 
Form of Swingline Loan Request
 
Exhibit B
 
Form of Notice of Account Designation
 
Exhibit C
 
Form of Notice of Prepayment
 
Exhibit D
 
Form of New Lender Supplement
 
Exhibit E
 
Form of Commitment Increase Supplement
 
Exhibit F
 
Form of Guarantor Joinder Agreement
 
Exhibit G
 
Form of Notice of Conversion/Continuation
 
Exhibit H
 
Form of Assignment and Assumption
 
Exhibit I
 
Form of Foreign Subsidiary Borrower Joinder Agreement
 
Exhibit J
 
Form of MXN Swingline Facility Notice
 





 

 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT dated as of March 10, 2015 among THE
BRINK’S COMPANY, a Virginia corporation (the “Parent Borrower”), certain of the
Parent Borrower’s Subsidiaries named on the signature pages hereto or that may
hereafter become a party hereto pursuant to Section 2.11, the Lenders from time
to time party hereto, BANK OF AMERICA, N.A. and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as co-syndication agents (in such capacity, the “Syndication
Agents”), CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, SANTANDER BANK,
N.A. and U.S. BANK NATIONAL ASSOCIATION, as co-documentation agents (in such
capacity, the “Documentation Agents”), BANCO BILBAO VIZCAYA ARGENTARIA, S.A.,
HSBC BANK USA, NATIONAL ASSOCIATION, and SUNTRUST BANK as co-managing agents (in
such capacity, the “Managing Agents”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Issuing Lender and Swingline Lender (all
capitalized terms used herein and defined in Section 1.1 are used herein as
therein defined).
 
STATEMENT OF PURPOSE
 
WHEREAS, the Parent Borrower is a party to an existing $480,000,000 credit
agreement (as amended, restated, supplemented or otherwise modified through the
date hereof, the “Existing Credit Agreement”), dated as of July 16, 2010, among
the Parent Borrower, certain of its subsidiaries, various lenders and the agents
named therein; and
 
WHEREAS, to finance their working capital needs, capital expenditures,
acquisitions and for all other general corporate purposes of the Parent Borrower
and its direct and indirect Subsidiaries, the Parent Borrower and the Foreign
Subsidiary Borrowers wish to amend and restate the Existing Credit Agreement to
provide for revolving loans and letters of credit of up to $525,000,000 in the
aggregate maximum principal amount at any time outstanding, and the Lenders and
the Administrative Agent are willing to establish such credit facilities on the
terms and conditions set forth herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree to amend and restate the Existing Credit Agreement as follows:
 
 
ARTICLE I
 
DEFINITIONS, ETC.
 
Section 1.1   Definitions.  The following terms when used in this Agreement
shall have the meanings assigned to them below:
 
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as Administrative Agent hereunder, and any successor thereto appointed
pursuant to Section 12.8.  It is understood that matters concerning Foreign
Currency Loans may be administered by one or more of the Multicurrency Agents.
 
“Administrative Questionnaire” means an administrative questionnaire in the form
furnished by the Administrative Agent.
 
 
 
1

--------------------------------------------------------------------------------

 
 
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries.  The term “control” means the possession,
directly or indirectly, of any power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
 
“Agents” means, collectively, the Multicurrency Agents and the Administrative
Agent.
 
“Aggregate Commitment” means the sum of the Aggregate Revolving A Commitment,
the Aggregate Revolving B Commitment and any new Class or Classes of Commitments
established pursuant to Section 2.10.
 
“Aggregate Credit Exposure” means the sum of the Aggregate Revolving A Credit
Exposure and the Aggregate Revolving B Credit Exposure.
 
“Aggregate L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Letters of Credit and (b) the aggregate amount of drawings
under Letters of Credit which have not then been reimbursed pursuant to Section
3.5.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn during any applicable extension period.
 
“Aggregate Revolving A Commitment” means the aggregate Revolving A Commitment of
all Revolving A Lenders to make Revolving A Credit Loans and participate in
Revolving A Letters of Credit and Swingline Loans, as such amount may be reduced
or increased at any time or from time to time pursuant to the terms hereof.  The
Aggregate Revolving A Commitment on the Restatement Date shall be $265,000,000.
 
“Aggregate Revolving A Credit Exposure” means the aggregate Revolving A Credit
Exposure of all Revolving A Lenders.
 
“Aggregate Revolving B Commitment” means the aggregate Revolving B Commitment of
all Revolving B Lenders to make Revolving B Credit Loans and participate in
Revolving B Letters of Credit, as such amount may be reduced or increased at any
time or from time to time pursuant to the terms hereof.  The Aggregate Revolving
B Commitment on the Restatement Date shall be $260,000,000.
 
“Aggregate Revolving B Credit Exposure” means the aggregate Revolving B Credit
Exposure of all Revolving B Lenders.
 
“Agreement” means this Amended and Restated Credit Agreement.
 
“Alternate Base Rate” means, at any time, for any day, a rate per annum equal to
the higher of (a) the highest of (i) the Prime Rate in effect on such day, (ii)
the Federal Funds Rate in effect on such day (without giving effect to clause
(b) of the definition of “Federal Funds Rate”)
 
 
 
2

--------------------------------------------------------------------------------

 
 
plus ½ of 1%, and (iii) the LIBOR Rate in effect on such day for an Interest
Period of 1 month plus 1% and (b) 0%.  For purposes hereof, “Prime Rate” means
the rate of interest per annum publicly announced from time to time by Wells
Fargo as its prime rate in effect at its principal office in Charlotte, North
Carolina (the Prime Rate not necessarily being intended to be the lowest rate of
interest charged by Wells Fargo in connection with extensions of credit to
debtors).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Rate or the LIBOR Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate, the
Federal Funds Rate or the LIBOR Rate, respectively.
 
“Alternate Base Rate Loan” means any Loan bearing interest at a rate based upon
the Alternate Base Rate.
 
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all
applicable orders and decrees of all courts and arbitrators.
 
“Applicable LT Rating” means (i) as to Moody’s, its rating of the Parent
Borrower’s senior, unsecured, long-term bank credit facility and (ii) as to S&P,
its corporate credit rating of the Parent Borrower’s senior, unsecured,
long-term, non-credit-enhanced debt for borrowed money.
 
“Applicable Percentage” means, for purposes of calculating (a) the interest rate
applicable to LIBOR Rate Loans under Sections 4.1.1(a), Canadian CDOR Loans
under Section 4.1.1(b) and Swingline Loans under Section 4.1.1(d); (b) the
interest rate applicable to Alternate Base Rate Loans under Section 4.1.1(a) and
Canadian Base Rate Loans under Section 4.1.1(b); or (c) the Facility Fee under
Section 4.2, the applicable percentage set forth in the following tables
opposite the Applicable LT Rating:
 
Pricing
Level
Applicable
LT Rating
Leverage
Ratio
LIBOR Rate
Loan/Canadian
CDOR Loan
Alternate Base
Rate
Loans/Canadian
Base Rate
Loans
Facility
Fee Rate
I
BBB+/Baal
or above
< 0.75 to 1.0
1.00%
0.00%
0.125%
II
BBB/Baa2
< 1.5 to 1.0 and
≥ 0.75 to 1.0
1.10%
0.10%
0.15%
III
BBB-/Baa3
< 2.25 to 1.0 and
≥ 1.50 to 1.0
1.30%
0.30%
0.20%
IV
BB+/Ba1
< 3.0 to 1.0 and
≥ 2.25 to 1.0
1.50%
0.50%
0.25%
V
Less than
BB+/Ba1
≥ 3.0 to 1.0
1.70%
0.70%
0.30%

 
 
 
3

--------------------------------------------------------------------------------

 
 
The Applicable Percentage shall be a rate per annum set forth on the table
above, based on the pricing level corresponding to the better (i.e., the higher)
of (i) the Applicable LT Ratings and (ii) the Leverage Ratio then in effect.
 
For purposes of the foregoing, (i) if the Applicable LT Ratings established by
Moody’s and S&P are different but correspond to consecutive pricing levels, then
the pricing will be based on the higher Applicable LT Rating (e.g., if Moody’s
Applicable LT Rating corresponds to Level I and S&P’s Applicable LT Rating
corresponds to Level II, then the pricing will be based on Level I), and (ii) if
the Applicable LT Ratings established by Moody’s and S&P are more than one
pricing level apart, then the pricing will be based on the rating which is one
level higher than the lower rating (e.g., if Moody’s and S&P’s Applicable LT
Ratings correspond to Levels I and IV, respectively, then the pricing will be
based on Level III).
 
At such times as the Applicable Percentage is determined by the Leverage Ratio,
the Applicable Percentage shall, in each case, be determined and adjusted
quarterly on the date five (5) Business Days after the date by which the Parent
Borrower is required to provide the quarterly or annual covenant compliance
certificate and related financial statements under Section 7.1.1; provided that,
notwithstanding the foregoing, if at such time the Applicable Percentage is
determined by the Leverage Ratio, then in the event an annual or quarterly
covenant compliance certificate and related financial statements are not
delivered to the Administrative Agent by the date required under Section 7.1.1,
the Applicable Percentage, in each case, shall then be based on the Applicable
LT Ratings until the date five (5) Business Days after such covenant compliance
certificate and related financial statements are delivered to the Administrative
Agent.
 
The Applicable Percentage shall be adjusted on the date five (5) Business Days
after the date of any change in the Applicable LT Ratings (each such adjustment
date a “Rate Determination Date”).  Each Applicable Percentage shall be
effective from a Rate Determination Date until the next such Rate Determination
Date.  Adjustments in the Applicable Percentages shall be effective as to
existing Extensions of Credit as well as any new Extension of Credit made
thereafter.
 
As of the Restatement Date, the Applicable Percentage will be based on Level
III.
 
“Approved Fund” has the meaning assigned thereto in Section 13.8.2(b).
 
“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in their
respective capacities as joint lead arrangers and joint bookrunners under this
Agreement.
 
“Assignee” has the meaning assigned thereto in Section 13.8.2(a).
 
“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit H.
 
“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Bankruptcy Event” means the occurrence and continuation of any of the Events of
Default set forth in Sections 11.1.8, 11.1.9 or 11.1.10, or any of those events
which with the passage of time, the giving of notice or any other condition,
would constitute such an Event of Default.
 
“Benefited Lender” has the meaning assigned thereto in Section 4.5.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor thereof).
 
“Borrowers” means, collectively, the Parent Borrower and the Foreign Subsidiary
Borrowers; “Borrower” means any one of them.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or Charlotte, North Carolina are authorized or
required by law to close; provided that (a) with respect to any borrowings,
disbursements and payments in respect of and calculations, interest rates and
Interest Periods pertaining to LIBOR Rate Loans, Letters of Credit or Swingline
Loans denominated in Euros, Sterling or any Optional Currency, such day is also
a day on which banks are open for general business in the principal financial
center of the country of the relevant currency and in the London interbank
market, (b) with respect to notices and determinations in connection with, and
payments of principal and interest on, Loans denominated in Euros, such day is
also a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET2) (or, if such clearing system ceases to be
operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros, (c) when used in connection with a Loan or Letter of Credit
denominated in Canadian Dollars or made or issued to a Subsidiary Borrower that
is incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof, such day is also a day on which banks are open for dealings
in deposits in Canadian Dollars in both Toronto and Montreal, (d) when used in
connection with a Loan denominated in Hong Kong Dollars or made or issued to a
Subsidiary Borrower that is incorporated or otherwise organized in Hong Kong,
such day is also a day on which banks are open for dealings in deposits in Hong
Kong Dollars in Hong Kong and (e) when used in connection with a MXN Swingline
Loan, the term Business Day shall not include any day on which the applicable
lending office of the applicable MXN Swingline Lender is authorized by law or
governmental actions to close, or is in fact closed.
 
“Canadian Base Rate” means a fluctuating rate of interest per annum which is
equal to the highest of (i) the “prime rate” for Canadian Dollar commercial
loans made in Canada reported by Bloomberg (or other commercially available
source designated by the Administrative Agent) at 10:00 a.m. on such day, (ii)
the sum of the CDOR Rate for an Interest Period of one month as of 10:00 a.m. on
such day plus 1.0% and (iii) 0%.
 
“Canadian Base Rate Loan” means a Revolving Credit Loan denominated in Canadian
Dollars bearing interest at a rate based upon the Canadian Base Rate.
 
“Canadian CDOR Loan” means a Revolving Credit Loan denominated in Canadian
Dollars bearing interest at a rate based upon the CDOR Rate.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Canadian Reference Bank” means The Toronto-Dominion Bank, or its successors and
assigns, or such other bank listed in Schedule I to the Bank Act (Canada) as the
applicable Agent from time to time may designate.
 
“Capital Lease” means, subject to Section 1.4, with respect to any Person who is
a lessee of property, any lease of any property that should, in accordance with
GAAP, be classified and accounted for as a capital lease on the lessee’s balance
sheet.
 
“Capital Lease Obligation” means the amount of the liability that is capitalized
in respect of any Capital Lease in accordance with GAAP.
 
“Cash Collateral Account” has the meaning assigned thereto in Section 11.2.2(a).
 
“Cash Equivalents” means (a) demand deposits maintained in the ordinary course
of business, (b) securities issued or directly and fully guaranteed or insured
by the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than twelve months from the date of acquisition, (c) time
deposits, certificates of deposit, master notes and bankers acceptances of
(i) any Lender, (ii) any commercial bank or trust company (or any Affiliate
thereof) having capital and surplus in excess of $500,000,000 or (iii) any bank
whose short-term commercial paper rating from S&P is at least A-2 or the
equivalent thereof or from Moody’s is at least P-2 or the equivalent thereof
(any such bank, trust company or Affiliate thereof being an “Approved
Institution”), in each case with maturities of not more than 270 days from the
date of acquisition, (d) commercial paper and variable or fixed rate notes
issued by any Approved Institution (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A-2 (or similar ratings by successor rating agencies) or better by S&P or P-2
(or similar ratings by successor rating agencies) or better by Moody’s and
maturing within six months of the date of acquisition, (e) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (f) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940, as amended, which are administered by Approved
Institutions, (g) obligations of states, municipalities, counties, political
subdivisions, agencies of the foregoing and other similar entities, rated at
least A, MIG-1 or MIG-2 by Moody’s or at least A by S&P (or similar ratings by
successor rating agencies), (h) unrated obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, supported by irrevocable letters of credit issued by Approved
Institutions, or (i) unrated general obligations of states, municipalities,
counties, political subdivisions, agencies of the foregoing and other similar
entities, provided that the issuer has other outstanding general obligations
rated at least A, MIG-1 or MIG-2 by Moody’s or A by S&P (or similar ratings by
successor rating agencies).
 
“CDOR Rate” means, with respect to a Canadian CDOR Loan, for any Interest
Period, the higher of (a) the rate per annum determined by the applicable Agent
by reference to the
 
 
 
6

--------------------------------------------------------------------------------

 
 
average of the rates displayed on the “Reuters Screen CDOR Page” (as defined in
the International Swap Dealer Association, Inc. definitions, as amended from
time to time), or such other page as may replace such page on such screen for
the purpose of displaying Canadian interbank bid rates for Canadian Dollar
bankers’ acceptances applicable to Canadian Dollar bankers’ acceptances (on a
three hundred sixty-five (365) day basis) with a term comparable to such
Interest Period as of 10:00 A.M. (Eastern time) on the first day of such
Interest Period (as adjusted by the Administrative Agent after 10:00 A.M.
(Eastern time) to reflect any error in a posted rate or in the posted average
annual rate of interest) and (b) 0%.  If, for any reason, the rates on the
Reuters Screen CDOR Page are unavailable as of such date, then CDOR Rate means
the rate of interest determined by the applicable Agent that is equal to the
rate (rounded upwards to the nearest basis point) quoted by the Canadian
Reference Bank as its discount rate for purchase of Canadian Dollar bankers’
acceptances in an amount substantially equal to such Canadian CDOR Loan with a
term comparable to such Interest Period as of 10:00 A.M. (Eastern time) as of
such date and if such rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.  No adjustment shall be made to account for
the difference between the number of days in a year on which the rates referred
to in this definition are based and the number of days in a year on the basis of
which interest is calculated in this Agreement.
 
“Change in Control” shall be deemed to have occurred if (i) any “person” or
“group” of persons (within the meaning of Section 13(d) and 14(d) of the
Exchange Act) shall obtain, directly or indirectly, “beneficial ownership” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of shares representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of the Parent Borrower, (ii) a majority of the
seats on the board of directors of the Parent Borrower shall be occupied by
persons other than (x) directors on the date of this Agreement (y) directors
whose election or nomination by shareholders or the board of directors of the
Parent Borrower was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
the board or (z) directors whose election or nomination by shareholders or the
board of directors of the Parent Borrower was approved by individuals referred
to in clauses (x) and/or (y) above constituting at the time of such election or
nomination at least a majority of the board or (iii) there shall have occurred
under the Private Placement NPA or any other indenture or other instrument
evidencing Debt for borrowed money of the Parent Borrower or any Restricted
Subsidiary in excess of $25,000,000 a “change in control” (as defined in the
Private Placement NPA or such other indenture or other instrument evidencing
such Debt) beyond any grace period permitted therein obligating the Parent
Borrower or any Restricted Subsidiary to repurchase, redeem or repay all or any
part of such Debt or any capital stock provided for therein.
 
“Class” when used in reference to any Loan, refers to whether such Loan is a
Revolving A Credit Loan, Revolving B Credit Loan, Swingline Loan or a Loan made
under Commitments established pursuant to Section 2.10 and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving A
Commitment, a Revolving B Commitment or a Commitment established pursuant to
Section 2.10.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means, (i) as to any Lender, the Revolving A Commitment and/or the
Revolving B Commitment of such Lender, or a Commitment of such Lender
established
 
 
 
7

--------------------------------------------------------------------------------

 
 
pursuant to Section 2.10, (ii) as to any Issuing Lender, its agreement made with
the Parent Borrower to issue Letters of Credit hereunder, (iii) as to the
Swingline Lender (other than any MXN Swingline Lender), its Swingline Commitment
and (iv) as to any MXN Swingline Lender, its MXN Swingline Commitment.
 
“Commitment Increase Notice” has the meaning assigned thereto in Section 2.9.1.
 
“Commitment Increase Supplement” means a Commitment Increase Supplement executed
by any Lender, the Parent Borrower and the Administrative Agent, substantially
in the form of Exhibit E.
 
“Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any amount
pursuant to Sections 4.7, 4.8, 4.9, 4.10 or 13.2 that would be greater than the
amount that the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender or (b) be deemed
to have any Commitment.
 
“Confidential Information Memorandum” means the Confidential Information
Memorandum dated February 2015 and furnished to certain Lenders.
 
“Consolidated Debt” means, as of any date of determination, without duplication,
all Debt of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in Restricted Subsidiaries.
 
“Consolidated EBITDA” means, for the Parent Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense
(excluding clause (d) in the definition thereof), (ii) income tax expense,
(iii) depreciation, depletion and amortization, and (iv) all other non-cash
charges, determined on a consolidated basis in accordance with GAAP after giving
appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Interest Expense” means, for any period, as applied to the Parent
Borrower and its Restricted Subsidiaries, all interest expense (whether paid or
accrued) and capitalized interest, including without limitation (a) the
amortization of debt discount and premium, (b) the interest component under
Capital Leases, (c) the implied interest component, discount or other similar
fees or charges in connection with any asset securitization program and (d) the
aggregate of all amounts paid in cash by the Parent Borrower during such period
as Restricted Payments, in
 
 
 
8

--------------------------------------------------------------------------------

 
 
each case determined on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries.
 
“Consolidated Lease Rentals” means, as of any date of determination, Lease
Rentals of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP after giving appropriate effect to
any outside minority interests in the Restricted Subsidiaries.
 
“Consolidated Net Income” means, for any period, the net income, after taxes, of
the Parent Borrower and its Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP after giving appropriate effect
to any outside minority interests in the Restricted Subsidiaries, but excluding,
to the extent reflected in determining such net income, (a) any extraordinary
gains and losses for such period, (b) any non-cash impairment, valuation
allowance, write-up, write-down or write-off in the book value of any assets and
(c) any non-cash loss in connection with the disposition of any assets.
 
“Consolidated Net Worth” means, as of any date, as applied to the Parent
Borrower and its Restricted Subsidiaries, shareholders’ equity or net worth as
determined and computed on a consolidated basis in accordance with GAAP after
giving appropriate effect to any outside minority interests in the Restricted
Subsidiaries, provided that in determining “Consolidated Net Worth” there shall
be (a) included any issuance of preferred stock by the Parent Borrower and
(b) excluded (i) any extraordinary gains and losses, (ii) any non-cash
impairment, valuation allowance, write-down or write-off in the book value of
any assets, (iii) any non-cash loss in connection with the disposition of any
assets and (iv) unfunded retirement liabilities of the Parent Borrower and its
Restricted Subsidiaries associated with pension plans and United Mine Workers of
America retiree medical plans and black lung obligations; provided further, that
the items referred to in clauses (i), (ii) and (iii), shall be excluded only to
the extent that such items are recorded following the date hereof.
 
“Consolidated Total Assets” means, as of any date of determination, the total
consolidated assets of the Parent Borrower and its Restricted Subsidiaries, as
shown on the most recent consolidated balance sheet of the Parent Borrower and
its Subsidiaries furnished or caused to be furnished to the Administrative Agent
pursuant to Section 7.1.1.
 
“Credit Facilities” means, collectively, the Revolving A Credit Facility, the
Revolving B Credit Facility and the L/C Facility or any of them, as the context
requires.
 
“Credit Parties” means, collectively, the Parent Borrower, the Foreign
Subsidiary Borrowers and the Guarantors; “Credit Party” means any one of them.
 
“Current SEC Reports” means the most recent report on Form 10-K, or any
successor form, and any amendments thereto filed by the Parent Borrower with the
Securities and Exchange Commission (the “Commission”) and any reports on Forms
10-Q and/or 8-K, or any successor forms, and any amendments thereto, filed by
the Parent Borrower with the Commission after the date of such report on Form
10-K.
 
“Debt” of any Person means at any date of determination, without duplication,
the sum of the following determined and calculated in accordance with GAAP:  (a)
all obligations of such
 
 
 
9

--------------------------------------------------------------------------------

 
 
Person for borrowed money, (b) all obligations of such Person issued or assumed
as the deferred purchase price of property or services purchased by such Person
(other than trade debt incurred in the ordinary course of business that is not
more than 60 days past due) which would appear as liabilities on a balance sheet
of such Person, (c) all Debt of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed, provided that for purposes hereof the amount of such Debt shall be
calculated at the greater of (i) the amount of such Debt as to which there is
recourse to such Person and (ii) the fair market value of the property which is
subject to the Lien, (d) all Support Obligations of such Person with respect to
Debt of others, (e) the principal portion of all obligations of such Person
under Capital Leases, (f) the maximum amount of all drafts drawn under standby
letters of credit issued or bankers’ acceptances facilities created for the
account of such Person (to the extent unreimbursed), and (g) the outstanding
attributed principal amount under any asset securitization program of such
Person.  The Debt of any Person shall include the Debt of any partnership or
joint venture in which such Person is a general partner or a joint venturer, but
only to the extent to which there is recourse to such Person for payment of such
Debt.
 
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization,
administration, extraordinary administration or similar debtor relief laws of
the United States or other applicable jurisdictions (U.S. domestic or foreign)
from time to time in effect and affecting the rights of creditors generally.
 
“Default” means any of the events specified in Section 11.1 which with the
passage of time, the giving of notice or both, would constitute an Event of
Default.
 
“Defaulting Lender” means at any time any Lender that (a) has failed to perform
any of its funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swingline Loans, within two
Business Days of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Parent Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Parent Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent or the Parent Borrower, to confirm in a manner satisfactory
to the Administrative Agent and the Parent Borrower that it will comply with its
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender
 
 
 
10

--------------------------------------------------------------------------------

 
 
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent (after consultation with the Parent Borrower) that a
Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 4.11.2) upon
delivery of written notice of such determination to the Parent Borrower, each
Issuing Lender, each Swingline Lender and each Lender.
 
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Disqualified Institution” means, on any date, (i) any Person designated by the
Parent Borrower as a “Disqualified Institution” by written notice delivered to
the Administrative Agent on or prior to the Restatement Date and (ii) any other
Person that has been designated from time to time by the Parent Borrower (with
the consent of the Administrative Agent, which consent shall not be unreasonably
conditioned, withheld or delayed) as a “Disqualified Institution” by written
notice to the Administrative Agent (which notice shall be delivered by the
Administrative Agent to the Lenders, including by posting such notice to the
Platform) not less than five Business Days prior to such date ; provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent from time to time.
 
 “Documentation Agents” has the meaning assigned thereto in the recitals hereto.
 
“Dollar Equivalent” means, on any Business Day with respect to any amount
denominated in Euros, Sterling or any Optional Currency, the amount of Dollars
that would be required to purchase the amount of such currency based upon the
spot selling rate at which the Multicurrency Agent offers to sell such currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.
London time on such Business Day for delivery two Business Days later, and, with
respect to any amount denominated in Dollars, such amount.
 
“Dollar LIBOR Rate Loans” means LIBOR Rate Loans denominated in Dollars.
 
“Dollar Revolving Loan” means any Revolving Credit Loan denominated in Dollars.
 
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
 
“DQ List” has the meaning assigned thereto in Section 13.8.5(d).
 
“Dutch FSA” means the Dutch Financial Supervision Act (Wet op het financieel
toezicht).
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Environmental Laws” means any and all federal, state, local and foreign laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any Person who together with the Parent Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
 
“Euro” or “€” means the single currency of the member states of the European
Communities that adopt or have adopted the Euro as their lawful currency in
accordance with the legislation of the European Union relating to European
Monetary Union.
 
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Existing Credit Agreement” has the meaning assigned thereto in the recitals
hereto.
 
“Extension of Credit” means, as to any Lender, (a) any component of such
Lender’s Extensions of Credit or (b) the making of, or participation in, a Loan
by such Lender or the issuance or extension of, or participation in, a Letter of
Credit or Swingline Loan by such Lender, as the context may require.
 
“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of all Revolving Credit Loans made
by such Lender then outstanding, (b) if such Lender is a Revolving A Lender,
such Lender’s Revolving A Ratable Share of the Revolving A L/C Obligations and
Swingline Loans made under the Revolving A Credit Facility then outstanding, (c)
if such Lender is a Revolving B Lender, such Lender’s Revolving B Ratable Share
of the Revolving B L/C Obligations made under the Revolving B Credit Facility
then outstanding, and (d) if such Lender is the Swingline Lender, the aggregate
principal amount of all Swingline Loans then outstanding.
 
“Facility Fee” has the meaning assigned thereto in Section 4.2.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Rate” means, for any day, the higher of (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System
 
 
 
12

--------------------------------------------------------------------------------

 
 
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by Wells Fargo from three federal funds
brokers of recognized standing selected by it and (b) 0%.
 
“Fee Letters” means, collectively, (i) the letter from Wells Fargo Securities
and Wells Fargo to the Parent Borrower dated February 11, 2015, (ii) the letter
from Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated to the Parent Borrower dated February 11, 2015, and (iii) the
letter from The Bank of Tokyo-Mitsubishi UFJ, Ltd. to the Parent Borrower dated
February 11, 2015, in each case relating to certain fees payable by the Parent
Borrower to such parties in respect of the transactions contemplated by this
Agreement.
 
“Finance Party” has the meaning assigned thereto in Section 4.10.3(a).
 
“Fiscal Quarter” means a fiscal quarter of the Parent Borrower of any Fiscal
Year.
 
“Fiscal Year” means the fiscal year of the Parent Borrower ending on December 31
in any year.
 
“Foreign Currency Loans” means, collectively, each Revolving Loan and Swingline
Loan denominated in Euros, Sterling or any Optional Currency.
 
“Foreign Currency Equivalent” shall mean, with respect to any amount denominated
in Dollars, the equivalent amount thereof in the applicable foreign currency
based upon the spot selling rate at which the Multicurrency Agent offers to
purchase such foreign currency with Dollars in the London foreign exchange
market at approximately 11:00 a.m. London time on such date of determination for
delivery two Business Days later.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Parent Borrower is resident for tax
purposes (including such a Lender when acting in the capacity of an Issuing
Lender).  For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by the Parent Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent Borrower or
such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
 
“Foreign Subsidiary” means each Subsidiary of the Parent Borrower that is not
organized under the laws of the United States or any State or territory thereof.
 
“Foreign Subsidiary Borrowers” means each Foreign Subsidiary that is a Revolving
Borrower.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Foreign Subsidiary Borrower Joinder Agreement” means any Foreign Subsidiary
Borrower Joinder Agreement executed and delivered by any Foreign Subsidiary
Borrower and the Parent Borrower, substantially in the form of Exhibit I.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding L/C Obligations in respect of Letters of Credit issued by such
Issuing Lender other than L/C Obligations as to which such Defaulting Lender’s
Participation Interest has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof, and (b) with respect to any
Swingline Lender, such Defaulting Lender’s Ratable Share of Swingline Loans made
by such Swingline Lender other than Swingline Loans as to which such Defaulting
Lender’s Participation Interest has been reallocated to other Lenders or cash
collateralized in accordance with the terms hereof.
 
“Funding Office” means the office of the Administrative Agent or the
Multicurrency Agent specified in Section 13.1.3, or any subsequent office which
shall have been specified by the Administrative Agent for such purpose by
written notice to the Borrowers and the Lenders.
 
“GAAP” means generally accepted accounting principles in the United States, as
recognized by the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board, consistently applied and maintained on a
consistent basis throughout the period indicated, subject to Section 1.4.
 
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
 
“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, in each case whether U.S. domestic or foreign (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guaranteed Obligations” means, without duplication, all of the Obligations of
the Borrowers to the Lenders and the Administrative Agent, whenever arising,
under this Agreement, the Notes or any other Loan Document (including, but not
limited to, obligations with respect to principal, interest and fees).
 
“Guarantor” means the Parent Borrower and each Subsidiary of the Parent Borrower
identified as a “Guarantor” on the signature pages hereto and any Subsidiary
that becomes a Guarantor hereunder after the Restatement Date by execution of a
Guarantor Joinder Agreement pursuant to Section 8.10; provided that each of
Pittston Minerals Group Inc. and Pittston Coal Company shall not be a Guarantor
hereunder.
 
“Guarantor Joinder Agreement” means a Guarantor Joinder Agreement executed by a
Guarantor and the Administrative Agent in substantially the form of Exhibit F.
 
“Hazardous Materials” means any substances or materials (a) which are or become
regulated or defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which
 
 
 
14

--------------------------------------------------------------------------------

 
 
are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law, (d) the
discharge or emission or release of which requires a permit or license under any
Applicable Law or other Governmental Approval, or (e) which contain, without
limitation, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or waste, crude
oil, nuclear fuel, natural gas or synthetic gas.
 
“Hedging Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Indemnitee” has the meaning assigned thereto in Section 13.2.
 
“Information” has the meaning assigned thereto in Section 13.9.
 
“Initial Loans” has the meaning assigned thereto in Section 2.9.4.
 
“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense, in each
case for the period of four (4) consecutive Fiscal Quarters ending as of such
day.
 
“Interest Period” has the meaning assigned thereto in Section 4.1.2.
 
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of indebtedness, securities or otherwise) of
capital stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (b) any deposit with, or
advance, loan or other extension of credit to, such Person (other than deposits
made in connection with the purchase of equipment or other assets in the
ordinary course of business) or (c) any other capital contribution to or
investment in such Person.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Issuing Lender” means Wells Fargo and any other Lender mutually acceptable and
on terms satisfactory to such Lender, the Parent Borrower and the Administrative
Agent.
 
“Labor Laws” means any and all federal, state, local and foreign statutes, laws,
regulations, ordinances, rules, judgments and orders relating to employment,
equal employment opportunity, nondiscrimination, immigration, wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health, and plant closing.
 
“L/C Application” means an application, in the form specified by any Issuing
Lender from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
 
“L/C Facility” means the letter of credit facilities established pursuant to
Article III.
 
“L/C Fees” means the Revolving A L/C Fee and the Revolving B L/C Fee.
 
“L/C Obligations” means at any time, an amount equal to the sum of the Revolving
A L/C Obligations and the Revolving B L/C Obligations.
 
“L/C Termination Date” means the earlier of (a) the fifth Business Day prior to
the Specified Maturity Date and (b) the Termination Date.
 
“Lease” means a lease, other than a Capital Lease, of real or personal, or real
and personal, property.
 
“Lease Rentals” for any period means the sum of the rental and other obligations
to be paid by the lessee under a Lease during the remaining term of such Lease
(excluding any extension or renewal thereof at the option of the lessor or the
lessee unless such option has been exercised), excluding any amount required to
be paid by the lessee (whether or not therein designated as rent or additional
rent) on account of maintenance and repairs, insurance, taxes, assessments,
water rates and similar charges.
 
“Lender” means each Person executing this Agreement as a Lender as set forth on
the signature pages thereto and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Sections 2.9, 2.10, 4.7.6 or 13.8.2,
other than any Lender party hereto that ceases to be a Lender party hereto
pursuant to any Assignment and Assumption; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include any Conduit Lender, each Issuing Lender and each Swingline Lender, in
each case in such capacity.
 
“Lending Office” means, with respect to any Lender, the office(s) of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office(s) as a Lender may from time to time notify the Parent Borrower and the
Administrative Agent in writing, which office may include any Affiliate of such
Lender or any domestic or foreign branch of such Lender or such
Affiliate.  Unless the context otherwise requires each reference to a Lender
shall include its applicable Lending Office.
 
“Letters of Credit” means the collective reference to the Revolving A Letters of
Credit and the Revolving B Letters of Credit.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of
(a) Consolidated Debt as of such day to (b) Consolidated EBITDA for the period
of four (4) consecutive Fiscal Quarters ending as of such day.
 
“LIBOR Base Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Rate Loan, the higher of (a) the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent pursuant to Section 1.6, for
deposits in the relevant currency (other than Hong Kong Dollars) for a period
equal to such Interest Period commencing on the first day of such Interest
Period appearing on Reuters Screen LIBOR01 Page (or any successor page), or with
respect to any LIBOR Rate Loan denominated in Hong Kong Dollars, the rate per
annum equal to the Hong Kong Interbank Offered Rate (“HIBOR”), or a comparable
or successor rate which rate is approved by the Administrative Agent pursuant to
Section 1.6, for a period equal to such Interest Period commencing on the first
day of such Interest Period appearing on Reuters Screen LIBOR01 Page (or any
successor page), in each case as of 11:00 A.M., Local Time, on the Quotation Day
for such Interest Period or (b) 0%.  In the event that no such rate is
available, the “LIBOR Base Rate” shall be determined by reference to such other
comparable publicly available service providing quotations of LIBOR or HIBOR, as
the case may be, as may be reasonably selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered deposits in the relevant currency at or about
11:00 A.M., Local Time, two Business Days prior to the beginning of such
Interest Period in the interbank eurocurrency market where its relevant
eurocurrency and foreign currency and exchange operations are then being
conducted for delivery on the first day of such Interest Period for the number
of days comprised therein and if such rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.
 
“LIBOR Market Index Rate” means, for any date, the higher of (a) the rate for
one month Dollar, Sterling or Euro deposits, as applicable, as reported on
Reuters Screen LIBOR01 Page (or any successor page) as of 11:00 a.m. London
time, on such day, or if such day is not a London Banking Day, then the
immediately preceding London Banking Day (or if not so reported, then as
determined by the Administrative Agent from another recognized source or
interbank quotation) and (b) 0%.
 
“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the LIBOR Market Index Rate.
 
“LIBOR Rate” means, for any Interest Period, with respect to a LIBOR Rate Loan,
the rate of interest per annum determined by the Administrative Agent as
follows:
 
LIBOR Rate
=
LIBOR Base Rate
1.00- LIBOR Reserve Percentage

 
The LIBOR Rate shall be adjusted automatically as to all LIBOR Rate Loans then
outstanding as of the effective date of any change in the LIBOR Reserve
Percentage.
 
“LIBOR Rate Loan” means a Revolving Credit Loan bearing interest at a rate based
upon the LIBOR Rate.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“LIBOR Reserve Percentage” means, for any day, the percentage which is in effect
for such day as prescribed by the Federal Reserve Board (or any successor) for
determining the maximum reserve requirement (including without limitation any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City and to which the Administrative Agent or
any Lender is then subject.
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset.
 
“Loan Documents” means, collectively, this Agreement, the Notes, the L/C
Applications, any Guarantor Joinder Agreement, any Foreign Subsidiary Borrower
Joinder Agreement, the Fee Letters, and each other document, instrument and
agreement executed and delivered by any Credit Party for the benefit of the
Administrative Agent or any Lender in connection with this Agreement.
 
“Loans” means, collectively, the Revolving Credit Loans and the Swingline Loans;
“Loan” means any one of such Loans.
 
“Local Time” means (a) in the case of Foreign Currency Loans (except for the
Foreign Currency Loans described in clause (b) below), London time, (b) in the
case of MXN Swingline Loans, the local time in the place of settlement for MXN
Swingline Loans as may be determined by the applicable MXN Swingline Lender to
be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of such borrowing or payment and (c) in
all other cases, Charlotte, North Carolina time.
 
“London Banking Day” means any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.
 
“Managing Agents” has the meaning assigned thereto in the recitals hereto.
 
“Margin Stock” has the meaning given such term under Regulation U of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition or results of operations of the Parent Borrower and its Restricted
Subsidiaries taken as a whole that would impair the ability of the Credit
Parties to perform their obligations under the Loan Documents or (b) the rights
or remedies of the Lenders or the Administrative Agent under the Loan Documents.
 
“Material Domestic Subsidiary” means any Subsidiary of the Parent Borrower which
(a) is organized under the laws of the United States, any state thereof or the
District of Columbia and (b) together with its Subsidiaries, (i) owns more than
twenty percent (20%), as of any date, of the assets and properties of the Parent
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP after giving appropriate effect to any outside
 
 
 
18

--------------------------------------------------------------------------------

 
 
minority interests in the Restricted Subsidiaries or (ii) accounts for more than
twenty percent (20%) of Consolidated EBITDA.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multicurrency Agent” means Wells Fargo Bank, National Association, London
Branch, and any other financial institution designated by the Administrative
Agent (and reasonably acceptable to the Parent Borrower) to act as its sub-agent
and correspondent hereunder in respect of the disbursement and payment of
Foreign Currency Loans.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
400l(a)(3) of ERISA and is subject to Title IV of ERISA to which the Parent
Borrower or any ERISA Affiliate is making, has made, is accruing or has accrued
an obligation to make, contributions within the preceding six years.
 
“MXN Subsidiary Borrower” has the meaning assigned thereto in Section 2.6.2(a).
 
“MXN Swingline Commitment” means the agreement of any MXN Swingline Lender to
make Swingline Loans in Mexican Pesos pursuant to Section 2.6.2 in an aggregate
principal amount at any time outstanding not to exceed the amount set forth
under its MXN Swingline Facility Notice, as such amount may be reduced or
modified at any time or from time to time pursuant to the terms hereof and in
such MXN Swingline Facility Notice.
 
“MXN Swingline Effectiveness Period” means the period commencing on the date on
which a MXN Swingline Facility Notice for a MXN Swingline Facility is delivered
to the Administrative Agent pursuant to Section 2.6.2(a) and continuing for so
long as such MXN Swingline Facility remains established thereunder.
 
“MXN Swingline Facility” has the meaning assigned thereto in Section 2.6.2(a).
 
“MXN Swingline Facility Notice” has the meaning assigned thereto in Section
2.6.2(a).
 
“MXN Swingline Lender” has the meaning assigned thereto in Section 2.6.2(a).
 
“MXN Swingline Loan” means any Swingline Loan made by a MXN Swingline Lender
pursuant to Section 2.6.2.
 
“MXN Swingline Sublimit” means the lesser of (a) $40,000,000 and (b) the
Aggregate Revolving A Commitment then in effect, as such amount may be reduced
or increased at any time or from time to time pursuant to the terms hereof.
 
“New Lender” has the meaning assigned thereto in Section 2.9.2.
 
“New Lender Supplement” means a New Lender Supplement executed by a New Lender,
the Parent Borrower and the Administrative Agent, substantially in the form of
Exhibit D.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance
 
 
 
19

--------------------------------------------------------------------------------

 
 
with the terms of Section 13.10 and (ii) has been approved by the Required
Lenders and, in the case of amendments that require the approval of all Lenders
or all affected Lenders of a particular Class, the Required Revolving A Lenders
or Required Revolving B Lenders, as applicable.
 
“Non-Cooperative Jurisdiction” means a “non-cooperative state or territory”
(Etat ou territoire non coopératif)  as set out in the list referred to in
Article 238-0 A of the French tax code (Code Général des Impôts), as such list
may be amended from time to time.
 
“Notes” means any promissory note evidencing Loans.
 
“Notice of Account Designation” has the meaning assigned thereto in Section
2.2.3.
 
“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.2(a).
 
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
2.3.
 
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4.3.
 
“Obligations” means, in each case, whether now in existence or hereafter
arising:  (a) the principal of and interest on the Loans, (b) the Reimbursement
Obligations in respect of the Letters of Credit, (c) all payment and other
obligations owing or payable at any time by any Borrower to any Lender or any
Affiliate of any Lender under or in connection with any Hedging Agreement
required or permitted by this Agreement, (d) interest and fees that accrue under
the Loan Documents after the commencement by or against any Credit Party of any
proceeding under any Debtor Relief Laws, and (e) all other fees and commissions
(including attorney’s fees), charges, indebtedness, loans, liabilities,
financial accommodations, obligations, covenants and duties owing by the Credit
Parties to the Lenders or the Administrative Agent, of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note, in each case under or in respect of this Agreement or any
of the other Loan Documents.
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Offered Increase Amount” has the meaning assigned thereto in Section 2.9.1.
 
“Optional Currency” means (i) any Revolving A Optional Currency and/or Revolving
B Optional Currency, as the context may require and (ii) in the case of MXN
Swingline Loans, Mexican Pesos.
 
“Other Taxes” has the meaning assigned thereto in Section 4.10.2.
 
“Parent Borrower” has the meaning assigned thereto in the introductory
paragraph.
 
“Participant” has the meaning assigned thereto in Section 13.8.3.
 
“Participant Register” has the meaning assigned thereto in Section 13.8.3(c).
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
“Participation Interest” means an Extension of Credit by a Lender by way of a
purchase of a participation interest in Letters of Credit or L/C Obligations as
provided in Section 3.4.1 or Section 3.4.2, in Swingline Loans as provided
in 2.6.3 or in any Obligations as provided in Section 4.5.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.
 
“Pension Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA), other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and is maintained for
the employees of the Parent Borrower or any of its ERISA Affiliates.
 
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
 
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA, other than a Multiemployer Plan, and in respect of which the Parent
Borrower or any ERISA Affiliate is (or if such plan were terminated at such
time, would, under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
 
“Platform” means IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system.
 
“Prime Rate” has the meaning assigned thereto in the definition of “Alternate
Base Rate”.
 
“Priority Debt” means “Priority Debt” as calculated under and pursuant to the
terms of the Private Placement NPA as in effect on the Restatement Date
deducting therefrom (other than during a MXN Swingline Effectiveness Period)
other Debt denominated in Mexican pesos in an aggregate principal Dollar
Equivalent amount not more than $40,000,000, the proceeds of which are used to
finance the Mexican operations of the Parent Borrower and its Subsidiaries.
 
“Private Placement Notes” means either of the $50,000,000 4.57% Guaranteed
Senior Unsecured Notes, Series A, due January 24, 2021 or $50,000,000 5.20%
Guaranteed Senior Unsecured Notes, Series B, due January 24, 2021, in each case
issued by the Parent Borrower, and any extension, renewal, refinancing or
replacement of any of the foregoing.
 
“Private Placement NPA” means the Note Purchase Agreement, dated as of January
24, 2011, among the Parent Borrower, as issuer, and the purchasers of the
Private Placement Notes party thereto.
 
“Professional Market Party” means a professional market party (professionele
marktpartij) within the meaning of the Dutch FSA.
 
“Quotation Day” means in respect of the determination of the LIBOR Rate for any
Interest Period for LIBOR Rate Loans in Euros, Sterling, Canadian Dollars or any
other Optional
 
 
 
21

--------------------------------------------------------------------------------

 
 
Currency, the day on which quotations would ordinarily be given by prime banks
in the London interbank market for deposits in such currency for delivery on the
first day of such Interest Period for such Interest Period; provided, that if
quotations would ordinarily be given on more than one date, the Quotation Day
for such Interest Period shall be the last of such dates.  On the date hereof,
the Quotation Day in respect of any Interest Period (i) for any Optional
Currency (other than Canadian Dollars) is customarily the last London Banking
Day prior to the beginning of such Interest Period which is (a) at least two
London Banking Days prior to the beginning of such Interest Period and (b) a day
on which banks are open for general banking business in such Optional Currency;
(ii) for Euros is customarily the day which is two Target Operating Days prior
to the first day of such Interest Period, (iii) for Sterling is customarily the
day which is the first day of such Interest Period and (iv) for Canadian
Dollars, at approximately 11:00 a.m. on the date (A) such foreign exchange
computation is made in the case of Canadian Base Rate Loans, and (B) three (3)
Business Days prior to the date as of which the foreign exchange computation is
made in the case of Canadian CDOR Loans.
 
“Ratable Share” means, as to any Lender at any time, the ratio of (a) the amount
of the Commitment of such Lender to (b) the Aggregate Commitment.
 
“Register” has the meaning assigned thereto in Section 13.8.2(d).
 
“Reimbursement Obligation” means the obligation of any Revolving Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit issued for the account of such Revolving Borrower.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers and representatives of such Person and of such Person’s
Affiliates.
 
“Reportable Event” means an event described in Section 4043(c) of ERISA with
respect to a Pension Plan that is subject to Title IV of ERISA other than those
events as to which the thirty (30) day notice period is waived under subsection
.22, .23, .27 or .28 of PBGC Regulation Section 4043.
 
“Required Lenders” means, at any date, any combination of Lenders that hold more
than fifty percent (50%) of the Aggregate Commitment then in effect or, if the
Aggregate Commitment has been terminated, any combination of Lenders who
collectively hold more than fifty percent (50%) of the aggregate unpaid
principal amount of the Extensions of Credit (excluding the aggregate unpaid
principal amount of MXN Swingline Loans); provided that the Commitment of, and
the portion of the Extensions of Credit held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
 
“Required Revolving A Lenders” means, at any date, any combination of Revolving
A Lenders that hold more than fifty percent (50%) of the Aggregate Revolving A
Commitment then in effect or, if the Aggregate Revolving A Commitment has been
terminated, any combination of Revolving A Lenders who collectively hold more
than fifty percent (50%) of the Aggregate Revolving A Credit Exposure, provided
that the Revolving A Commitment of, and
 
 
 
22

--------------------------------------------------------------------------------

 
 
the portion of the Aggregate Revolving A Credit Exposure held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Revolving A Lenders.
 
“Required Revolving B Lenders” means, at any date, any combination of Revolving
B Lenders that hold more than fifty percent (50%) of the Aggregate Revolving B
Commitment then in effect or, if the Aggregate Revolving B Commitment has been
terminated, any combination of Revolving B Lenders who collectively hold more
than fifty percent (50%) of the Aggregate Revolving B Credit Exposure, provided
that the Revolving B Commitment of, and the portion of the Aggregate Revolving B
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving B Lenders.
 
“Responsible Officer” means any of the following: the chief executive officer,
chief financial officer or treasurer of the Parent Borrower or any other officer
of the Parent Borrower proposed by the Parent Borrower and reasonably acceptable
to the Administrative Agent.
 
“Restatement Date” has the meaning assigned thereto in Section 5.1.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other equity
interest of the Parent Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest, or on account of any return of capital to the Parent Borrower’s
shareholders, partners or members (or the equivalent Person thereof).
 
“Restricted Subsidiary” means:
 
(i)           any Subsidiary of the Parent Borrower at the date of this
Agreement other than a Subsidiary designated as an Unrestricted Subsidiary in
Schedule 1.1(c);
 
(ii)           any other Material Domestic Subsidiary of the Parent Borrower;
 
(iii)           any other Foreign Subsidiary Borrower;
 
(iv)           any other Subsidiary of the Parent Borrower that is a Guarantor;
 
(v)           any other Subsidiary of the Parent Borrower that owns, directly or
indirectly, any of the capital stock of any Guarantor; and
 
(vi)           any other Person that becomes a Subsidiary of the Parent Borrower
after the date hereof unless prior to such Person becoming a Subsidiary a
Responsible Officer of the Parent Borrower designates such Subsidiary as an
Unrestricted Subsidiary, in accordance with the following paragraph.
 
A Restricted Subsidiary (other than any Material Domestic Subsidiary, any
Subsidiary that is a Guarantor, Foreign Subsidiary Borrower, or any Subsidiary
that owns, directly or indirectly, any of the capital stock of any Guarantor)
may be designated by a Responsible Officer of the Parent
 
 
 
23

--------------------------------------------------------------------------------

 
 
Borrower as an Unrestricted Subsidiary by written notice to the Administrative
Agent, but only if (a) the Subsidiary owns no shares, directly or indirectly, of
the Parent Borrower or any Restricted Subsidiary and (b) immediately after such
designation, the Leverage Ratio is not greater than 3.25 to 1.00 and the
Interest Coverage Ratio is at least 3.00 to 1.00.  An Unrestricted Subsidiary
may be designated by a Responsible Officer of the Parent Borrower as a
Restricted Subsidiary by written notice to the Administrative Agent, but only if
immediately after such designation (x) the Parent Borrower shall be in
compliance with Section 9.2 and (y) the Leverage Ratio is not greater than 3.25
to 1.00 and the Interest Coverage Ratio is at least 3.00 to 1.00.
 
“Revolving A Borrower” means each of the Parent Borrower, each Subsidiary
Borrower designated as a Revolving A Borrower in Schedule 1.1(b), and any other
Foreign Subsidiary that has been designated as a Revolving A Borrower pursuant
to Section 2.11.1, other than any of the foregoing Subsidiaries that has ceased
to be a Revolving A Borrower as provided in such Section.
 
“Revolving A Commitment” means as to any Lender, the obligation of such Lender
to make Revolving A Credit Loans for the account of the Revolving A Borrowers
and participate in Revolving A Letters of Credit and Swingline Loans (other than
MXN Swingline Loans) made under the Revolving A Credit Facility in an aggregate
principal and/or stated amount at any time outstanding not to exceed the amount
set forth under “Revolving A Commitment” opposite such Lender’s name on Schedule
1.1(a) as such amount may be increased, reduced or modified at any time or from
time to time pursuant to the terms hereof.
 
“Revolving A Credit Exposure” means, with respect to any Revolving A Lender at
any time, the Dollar Equivalent of the sum of (i) the aggregate principal amount
of all Revolving A Credit Loans made by such Revolving A Lender that are
outstanding at such time, (ii) such Lender’s Revolving A Ratable Share of the
Revolving A L/C Obligations at such time and (iii) such Lender’s Participation
Interest in Swingline Loans (other than MXN Swingline Loans).
 
“Revolving A Credit Facility” means the multi-year revolving credit facility
established pursuant to Section 2.1.1(a).
 
“Revolving A Credit Loans” has the meaning assigned thereto in Section 2.1.1(a).
 
“Revolving A L/C Fee” has the meaning assigned thereto in Section 3.3.1.
 
“Revolving A L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then outstanding Revolving A Letters of Credit and (b) the aggregate amount of
drawings under Revolving A Letters of Credit which have not then been reimbursed
pursuant to Section 3.5.  For all purposes of this Agreement, if on any date of
determination a Revolving A Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Revolving A Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn during any applicable extension
period.
 
“Revolving A L/C Sublimit” means $75,714,285.72.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
“Revolving A Lender” means each Lender with a Revolving A Commitment or that
holds a Revolving A Credit Loan.
 
“Revolving A Letters of Credit” has the meaning assigned thereto in Section
3.1.1.
 
“Revolving A Optional Currency” means the following currencies made available to
the Revolving A Borrowers for the making of Revolving A Credit Loans:  (i)
solely as to each Revolving A Borrower, the currency set forth opposite the name
of such Revolving A Borrower on Schedule 1.1(b) and (ii) any other currency made
available by the Revolving A Lenders pursuant to Section 2.11.3.
 
“Revolving A Ratable Share” means, with respect to any Revolving A Lender at any
time, the ratio (expressed as a percentage) of (a) the Revolving A Commitment of
such Revolving A Lender at such time to (b) the Aggregate Revolving A
Commitment, provided that, if the Termination Date has occurred, the Revolving A
Ratable Share of each Revolving A Lender shall be determined based upon the
Revolving A Commitments most recently in effect, giving effect to any
assignments.
 
“Revolving Availability Period” means the period from and including the
Restatement Date to but excluding the Termination Date.
 
“Revolving B Borrower” means each of the Parent Borrower, each Subsidiary
Borrower designated as a Revolving B Borrower in Schedule 1.1(b), and any other
Foreign Subsidiary that has been designated as a Revolving B Borrower pursuant
to Section 2.11.1, other than any of the foregoing Subsidiaries that has ceased
to be a Revolving B Borrower as provided in such Section.
 
“Revolving B Commitment” means as to any Lender, the obligation of such Lender
to make Revolving B Credit Loans for the account of the Revolving B Borrowers
and participate in Revolving B Letters of Credit in an aggregate principal
and/or stated amount at any time outstanding not to exceed the amount set forth
under “Revolving B Commitment” opposite such Lender’s name on Schedule 1.1(a) as
such amount may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof.
 
“Revolving B Credit Exposure” means, with respect to any Revolving B Lender at
any time, the Dollar Equivalent of the sum of (i) the aggregate principal amount
of all Revolving B Credit Loans made by such Revolving B Lender that are
outstanding at such time and (ii) such Lender’s Revolving B Ratable Share of the
Revolving B L/C Obligations at such time.
 
“Revolving B Credit Facility” means the multi-year revolving credit facility
established pursuant to Section 2.1.1(b).
 
“Revolving B Credit Loans” has the meaning assigned thereto in Section 2.1.1(b).
 
“Revolving B L/C Fee” has the meaning assigned thereto in Section 3.3.2.
 
“Revolving B L/C Obligations” means at any time, an amount equal to the Dollar
Equivalent of the sum of (a) the aggregate undrawn and unexpired amount of the
then
 
 
 
25

--------------------------------------------------------------------------------

 
 
outstanding Revolving B Letters of Credit and (b) the aggregate amount of
drawings under Revolving B Letters of Credit which have not then been reimbursed
pursuant to Section 3.5.  For all purposes of this Agreement, if on any date of
determination a Revolving B Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Revolving B Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn during any applicable extension
period.
 
“Revolving B L/C Sublimit” means $74,285,714.28.
 
“Revolving B Lender” means each Lender with a Revolving B Commitment or that
holds a Revolving B Credit Loan.
 
“Revolving B Letters of Credit” has the meaning assigned thereto in Section
3.1.2.
 
“Revolving B Optional Currency” means the following currencies made available to
the Revolving B Borrowers for the making of Revolving B Credit Loans:  (i)
solely as to each Revolving B Borrower, the currency set forth opposite the name
of such Revolving B Borrower on Schedule 1.1(b) and (ii) any other currency made
available by the Revolving B Lenders pursuant to Section 2.11.3.
 
“Revolving B Ratable Share” means, with respect to any Revolving B Lender at any
time, the ratio (expressed as a percentage) of (a) the Revolving B Commitment of
such Revolving B Lender at such time to (b) the Aggregate Revolving B
Commitment, provided that, if the Termination Date has occurred, the Revolving B
Ratable Share of each Revolving B Lender shall be determined based upon the
Revolving B Commitments most recently in effect, giving effect to any
assignments.
 
“Revolving Borrower” means either a Revolving A Borrower or a Revolving B
Borrower.
 
“Revolving Credit Facilities” means, collectively, the Revolving A Credit
Facility and the Revolving B Credit Facility.
 
“Revolving Credit Loan” means any Loan made to any Revolving Borrower pursuant
to Section 2.2.
 
“S&P” means Standard & Poor’s Ratings Services.
 
“Sale and Leaseback Transaction” means the sale by the Parent Borrower or a
Restricted Subsidiary to any Person (other than the Parent Borrower or any
Restricted Subsidiary) of any property or asset and, as part of the same
transaction or series of transactions, the leasing as lessee by the Parent
Borrower or any Restricted Subsidiary of the same or another property or asset
which it intends to use for substantially the same purpose.
 
“Sanctions” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
 
 
 
26

--------------------------------------------------------------------------------

 
 
“Specified Maturity Date” means March 10, 2020; provided, however, that if such
date is not a Business Day, the Specified Maturity Date shall be the next
preceding Business Day.
 
“Sterling” or “£” means the lawful currency of the United Kingdom.
 
“Subsequent Borrowings” has the meaning assigned thereto in Section 2.9.4.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.  Unless otherwise qualified, references to
“Subsidiary” or “Subsidiaries” herein shall refer to those of the Parent
Borrower.
 
“Subsidiary Borrowers” means Subsidiaries of the Parent Borrower that are either
a Revolving A Borrower, a Revolving B Borrower or a MXN Swingline Borrower.
 
“Support Obligation” means, with respect to any Person, at any date without
duplication, any Debt of another Person that is guaranteed, directly or
indirectly in any manner, by such Person or endorsed (otherwise than for
collection or deposit in the ordinary course of business) or discounted with
recourse by such Person or any Debt of another Person that has the substantially
equivalent or similar economic effect of being guaranteed by such Person or of
otherwise making such Person contingently liable therefor, through an agreement
or otherwise, including, without limitation, an agreement (i) to purchase, or to
advance or supply funds for the payment or purchase of, such Debt, or (ii) to
make any loan, advance, capital contribution or other investment in such other
Person to assure a minimum equity, asset base, working capital or other balance
sheet condition for any date, or to provide funds for the payment of any
liability, dividend or stock liquidation payment, or otherwise to supply funds
to or in any manner invest in such other Person (unless such investment is
expected to constitute a permitted investment under Section 9.10).
 
“Swingline Commitment” means the agreement of the Swingline Lender to make
Swingline Loans (other than MXN Swingline Loans) pursuant to Section 2.6.1 in an
aggregate principal amount at any time outstanding not to exceed the amount set
forth under “Swingline Commitment” opposite such Lender’s name on Schedule
1.1(a) hereto as such amount may be reduced or modified at any time or from time
to time pursuant to the terms hereof.
 
“Swingline Lender” means (a) with respect to any Swingline Loan other than a MXN
Swingline Loan, Wells Fargo, in its capacity as the Swingline Lender under
Section 2.6.1, and its successor or successors in such capacity and (b) with
respect to any MXN Swingline Loan, any MXN Swingline Lender.
 
 
 
27

--------------------------------------------------------------------------------

 
 
“Swingline Loan” means any loan made by a Swingline Lender pursuant to Section
2.6.
 
“Swingline Loan Request” has the meaning assigned thereto in Section 2.6.1(b).
 
“Swingline Termination Date” means the earlier of (i) fifth Business Day prior
to the Specified Maturity Date and (ii) the Termination Date.
 
“Swiss Guidelines” has the meaning assigned thereto in Section 13.8.2(g).
 
“Swiss Subsidiary” has the meaning assigned thereto in Section 13.8.2(g).
 
“Syndication Agents” has the meaning assigned thereto in the recitals hereto.
 
“Target Operating Day” any day that is not (a) a Saturday or Sunday,
(b) Christmas Day or New Year’s Day or (c) any other day on which the
Trans-European Automated Real-time Gross Settlement Express Transfer System (or
any successor settlement system) is not operating (as reasonably determined by
the Administrative Agent).
 
“Taxes” has the meaning assigned thereto in Section 4.10.1.
 
“Termination Date” means the earliest of the dates referred to in Section 2.7.
 
“Type” (i) when used in reference to any Loan, refers to whether the rate of
interest on such Loan, or on the Loans comprising any borrowing, is determined
by reference to the LIBOR Rate, the Canadian Base Rate, the CDOR Rate or the
LIBOR Market Index Rate or the Alternate Base Rate and (ii) when used in
reference to any Letter of Credit, refers to whether it is a Revolving A Letter
of Credit or a Revolving B Letter of Credit.
 
“UCC” means, with respect to any Letter of Credit, the Uniform Commercial Code
as in effect in the State in which the corporate headquarters of the relevant
Issuing Lender is located or such other jurisdiction as is acceptable to the
relevant Issuing Lender.
 
“Unfunded Current Liability” of any Pension Plan means the amount, if any, by
which the actuarial present value of the accumulated plan benefits under the
Pension Plan as of the close of its most recent year, determined in accordance
with actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87 (irrespective of any subsequent changes to or
replacements of such Statement), exceeds the sum of (a) the market value of the
assets allocable thereto and (b) $5,000,000.
 
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
most recently published and in effect by the International Chamber of Commerce.
 
“United States” and “U.S.” mean the United States of America.
 
“Unrestricted Subsidiary” means any Subsidiary other than a Restricted
Subsidiary.
 
 
 
28

--------------------------------------------------------------------------------

 
 
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, 107
P.L. 56, as amended.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
“Withholding Agent” means any Credit Party and any Agent.
 
Section 1.2   General.  Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, feminine and neuter.  Any reference herein to “Charlotte,
North Carolina time”, “London time” or “Toronto time” shall refer to the
applicable time of day in Charlotte, North Carolina, London, England, or
Toronto, Ontario, as applicable.
 
Section 1.3   Other Definitions and Provisions.
 
1.3.1   Use of Capitalized Terms.  Unless otherwise defined therein, all
capitalized terms defined in this Agreement shall have the defined meanings
provided herein when used in this Agreement and the other Loan Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement.
 
1.3.2   Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)   The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including articles of incorporation or comparable
organizational documents) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, implementing, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
Section 1.4   Accounting Terms.  Except as otherwise expressly provided herein,
all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Administrative Agent or the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis (except for
changes concurred by Parent Borrower’s independent public accountants and
disclosed in writing to the Administrative Agent).  All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent (except for changes concurred by Parent Borrower’s independent
public accountants and disclosed in writing to the Administrative Agent) with
the most recent annual or quarterly financial statements delivered pursuant to
Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent (except for changes concurred by Parent
Borrower’s independent public accountants and disclosed in writing to the
Administrative Agent) with the annual audited financial statements referenced in
Section 6.1.7); provided, however, if (a) the Parent Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP, the rules promulgated with
respect thereto or to any change in the application of GAAP concurred by Parent
Borrower’s independent public accountants or (b) the Administrative Agent or the
Required Lenders shall so object in writing within 60 days after delivery of
such financial statements or object to any change in the application of GAAP
concurred by Parent Borrower’s independent public accountants, then (i) such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Parent Borrower to the Administrative Agent or the
Lenders as to which no such objection shall have been made and (ii) the
Administrative Agent and the Parent Borrower shall negotiate in good faith to
amend such ratio or requirement as to which objections shall have been made
(subject to the approval of the Required Lenders) to preserve the original
intent thereof in light of such change in GAAP.  Notwithstanding the foregoing,
for purposes of determining compliance with any covenant contained herein
(including, without limitation, any financial covenant), (i) any election by the
Parent Borrower or any Subsidiary to measure an item of Indebtedness using fair
value (as permitted by FASB ASC 825 or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made and (ii) any lease that is treated as an operating lease for purposes
of GAAP as of the Restatement Date shall not be treated as Debt and shall
continue to be treated as an operating lease (and any future lease that would be
treated as an operating lease for purposes of GAAP as of the Restatement Date
shall be similarly treated).
 
Section 1.5   Redenomination of Certain Foreign Currencies and Computation of
Dollar Equivalents.
 
(a)           Each obligation of a Credit Party to make a payment denominated in
the currency of any member state of the European Union that adopts the Euro as
its lawful currency or adopts another currency to replace the Euro as its lawful
currency, in each case after the date hereof, shall be redenominated into Euros
or such other currency, as the case may be, at the time of such adoption (in
accordance with Applicable Law).  If, in relation to the currency of any such
 
 
 
30

--------------------------------------------------------------------------------

 
 
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro,
or other currency, as the case may be, as its lawful currency; provided that if
any Foreign Currency Loan in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Foreign Currency Loan, at the end of the then current Interest Period.
 
(b)           Each provision of this Agreement relating solely to payments
denominated in Euros shall be subject to such reasonable changes of construction
as the Administrative Agent and the Parent Borrower may from time to time
mutually specify to be appropriate to reflect the adoption, or the replacement,
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.
 
(c)           References herein to minimum Dollar amounts and integral multiples
stated in Dollars, where they shall also be applicable to any other currency,
shall be deemed to refer to approximate Foreign Currency Equivalent.  Wherever
in this Agreement an amount, such as a minimum or maximum limitation on Debt
permitted to be incurred or Investments permitted to be made hereunder, is
expressed in Dollars, it shall be deemed to refer to the Dollar Equivalent
thereof.
 
Section 1.6   Interest Rates.  If at any time any interest rate quoted or
otherwise made available from time to time under this Agreement is either no
longer available generally in the good faith determination of the Administrative
Agent or if the Administrative Agent seeks to use a comparable or successor rate
to any such interest rate, then the Administrative Agent (after consultation
with, and consent from, the Parent Borrower (such consent not to be unreasonably
withheld)) shall, by written notice to the Lenders, substitute such unavailable
or such other interest rate with another interest rate commercially available to
all of the Revolving A Lenders or Revolving B Lenders, as applicable, unless the
Required Revolving A Lenders or the Required Revolving B Lenders, as the case
may be, acting reasonably and in good faith determine (which determination shall
be conclusive) and notify the Administrative Agent that such substitute interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
Revolving Credit Loans hereunder.
 
 
ARTICLE II
 
CREDIT FACILITIES
 
Section 2.1   Amount and Terms of Credit.
 
2.1.1   Description of Facilities.  Upon the terms and subject to the conditions
set forth in this Agreement:
 
(a)    the Revolving A Lenders hereby grant to the Revolving A Borrowers a
five-year revolving credit facility (the “Revolving A Credit Facility”) pursuant
to which each Revolving A Lender severally agrees to make revolving credit loans
(the “Revolving A Credit Loans”), from time to time during the Revolving
Availability Period, to each Revolving A
 
 
 
31

--------------------------------------------------------------------------------

 
 
Borrower in Dollars, Euros, Sterling or any Revolving A Optional Currency, in
each case in an aggregate principal amount at any time outstanding that will not
result in: (1) the Aggregate Revolving A Credit Exposure exceeding the Aggregate
Revolving A Commitment; or (2) such Lender’s Revolving A Credit Exposure
exceeding its Revolving A Commitment.  Each Revolving A Credit Loan made by a
Revolving A Lender shall be in a principal amount equal to such Lender’s
Revolving A Ratable Share of the aggregate principal amount of Revolving
A Credit Loans requested on such occasion; and
 
(b)    the Revolving B Lenders hereby grant to the Revolving B Borrowers a
five-year revolving credit facility (the “Revolving B Credit Facility”) pursuant
to which each Revolving B Lender severally agrees to make revolving credit loans
(the “Revolving B Credit Loans”), from time to time during the Revolving
Availability Period, to each Revolving B Borrower in Dollars, Euros, Sterling or
any Revolving B Optional Currency, in each case in an aggregate principal amount
at any time outstanding that will not result in (1) the Aggregate Revolving
B Credit Exposure exceeding the Aggregate Revolving B Commitment; or (2) such
Lender’s Revolving B Credit Exposure exceeding its Revolving B Commitment.  Each
Revolving B Credit Loan made by a Revolving B Lender shall be in a principal
amount equal to such Lender’s Revolving B Ratable Share of the aggregate
principal amount of Revolving B Credit Loans requested on such occasion.
 
2.1.2   Application of Facilities.  The Credit Facilities established hereby
shall be used by the Borrowers and their Subsidiaries for any lawful purpose,
including to finance the working capital needs, capital expenditures,
acquisitions permitted under this Agreement and all other general corporate
purposes of the Borrowers and their Subsidiaries; provided, however, that no
portion of the proceeds of any Loan shall be used to fund any such acquisition
unless at such time (to the extent required by law and/or the corporate
governance or other organizational documents of the target company) the board of
directors or other similar governing body of the target company shall have
either (i) approved such acquisition or recommended it to shareholders or (ii)
taken a position that it will neither recommend for or against such acquisition;
and, accordingly, each of the Borrowers shall apply all amounts borrowed by it
hereunder in conformity with such purposes and neither the Administrative Agent
nor any Lender shall be obligated to see to the application thereof.
 
2.1.3   Lender Agreement.  Each Lender severally agrees, and by making any
advance hereunder shall be deemed severally to represent, that: (i) none of the
funds made available by such Lender with respect to any Revolving Credit Loan
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101,
(ii) it qualifies as a Professional Market Party and (iii) under Applicable Law
in effect as of the Restatement Date (or such later date on which such Lender
becomes a Lender hereunder), except as otherwise disclosed to the Parent
Borrower in writing prior to any such date, it has the full power and authority
to make Loans and other Extensions of Credit into the jurisdictions and in the
currencies made available in its Class.  If the representation set forth in
clause (iii) above proves to be false as of the date on which it is made for any
Lender, then such Lender will, at no expense to the Credit Parties, promptly
(A) give written notice thereof to the Administrative Agent and the Parent
Borrower, and (B) either obtain a replacement commitment from an Assignee
pursuant to Section 13.8.2 that is authorized to lend in all such jurisdictions
and currencies made available in its Class or arrange for another Lender or
other financial institution to make or continue Loans on behalf of such
 
 
 
32

--------------------------------------------------------------------------------

 
 
Lender, in each case reasonably acceptable to the Parent Borrower and the
Administrative Agent.  The remedy set forth in Section 4.7.6 shall be the Credit
Parties’ sole and exclusive remedy for any Lender’s breach of the representation
set forth in clause (ii) or (iii) above.  For the avoidance of doubt, nothing in
this Section 2.1.3 shall be deemed to be in derogation of the rights and
obligations of any Lender or Credit Party under Section 4.7.2(b).
 
Section 2.2   Procedure for Advances of Revolving Credit Loans.
 
2.2.1   Borrowing Options.
 
(a)    Each Revolving Credit Loan shall be made as part of a borrowing
consisting of Revolving Credit Loans of the same Class and Type made by the
Lenders ratably in accordance with their Revolving A Ratable Share or Revolving
B Ratable Share, as the case may be.  The failure of any Lender to make any
Revolving Credit Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitment of each Lender
is several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 
(b)    Subject to Section 4.7, each borrowing of Revolving Credit Loans shall be
comprised entirely of (1) in the case of a borrowing denominated in Dollars,
LIBOR Rate Loans or Alternate Base Rate Loans as the applicable Borrower may
request in accordance herewith, (2) in the case of a borrowing denominated in
Euros, Sterling or any Optional Currency (other than Canadian Dollars), LIBOR
Rate Loans and (3) in the case of a borrowing denominated in Canadian Dollars,
Canadian Base Rate Loans or Canadian CDOR Loans as the applicable Borrower may
request in accordance herewith.  Each Lender at its option may satisfy its
obligation to make any Revolving Credit Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Revolving Credit Loan (in which
case all payments of principal and interest with respect to such Loan shall be
owed to such branch or Affiliate); provided that any exercise of such option
shall not reduce the obligation of the applicable Revolving Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)    Borrowings of more than one Type and Class may be outstanding at the same
time; provided that there shall not at any time be more than a total of 15
borrowings of LIBOR Rate Loans outstanding.
 
(d)    Notwithstanding any other provision of this Agreement, no Revolving
Borrower shall be entitled to request, or to elect to convert or continue, any
borrowing of Revolving Credit Loans if the Interest Period requested with
respect thereto would end after the Specified Maturity Date.
 
2.2.2   Requests for Revolving Credit Loans.
 
(a)    The Parent Borrower (on its own behalf or on behalf of any Subsidiary
Borrower) shall give the Administrative Agent irrevocable prior written notice
in the form attached hereto as Exhibit A-1 (a “Notice of Borrowing”) not later
than (i) 11:00 a.m., Charlotte, North Carolina time, on the same Business Day as
each Alternate Base Rate Loan, (ii) 2:00 p.m., Charlotte, North Carolina time,
at least one (1) Business Day before each Canadian Base Rate Loan, (iii) 12:00
noon, Charlotte, North Carolina time, at least three (3) Business Days before
 
 
 
33

--------------------------------------------------------------------------------

 
 
each Dollar LIBOR Rate Loan and Canadian CDOR Loan and (iv) 10:00 a.m.,
Charlotte, North Carolina time, at least four (4) Business Days before each
Revolving Loan denominated in Euros, Sterling or any Optional Currency (other
than Canadian Dollars), in each case, of its intention to borrow, specifying (A)
the Borrower on whose behalf the Parent Borrower is requesting such borrowing;
(B) the date of such borrowing, which shall be a Business Day, (C) whether the
requested borrowing is to be a borrowing of Revolving A Credit Loans and/or
Revolving B Credit Loans, (D) the amount of such borrowing, which shall be,
unless the Administrative Agent and the Parent Borrower otherwise agree, (x)
with respect to Alternate Base Rate Loans, Canadian CDOR Loans or Canadian Base
Rate Loans, in an aggregate principal amount of the Dollar Equivalent of
$1,000,000 or a whole multiple of $100,000 in excess thereof, and (y) with
respect to LIBOR Rate Loans, in an aggregate principal amount of the Dollar
Equivalent of $5,000,000 or a whole multiple of $1,000,000 in excess thereof,
(E) whether such Revolving Credit Loan is to be a LIBOR Rate Loan, a Canadian
CDOR Loan, a Canadian Base Rate Loan or an Alternate Base Rate Loan, (F) in the
case of a LIBOR Rate Loan, (x) the currency in which such LIBOR Rate Loan is to
be denominated and (y) the duration of the Interest Period applicable thereto,
(G) in the case of a Canadian CDOR Loan, the duration of the Interest Period
applicable thereto, (H) in the case of a requested Revolving Credit Loan to a
Foreign Subsidiary, the name and location of such Foreign Subsidiary, and (I)
the location and number of the applicable Revolving Borrower’s account to which
funds are to be disbursed, which shall be the account identified in such
Revolving Borrower’s Notice of Account Designation or such other account of such
Revolving Borrower as specified in the applicable Notice of Borrowing.  Notices
received after the applicable time set forth above shall be deemed received on
the next Business Day.  The Administrative Agent shall promptly notify the
Lenders of each Notice of Borrowing and in any case, no later than one Business
Day after receipt of a Notice of Borrowing for Revolving Credit Loans
denominated in Euros, Sterling or any Optional Currency.
 
(b)   The Administrative Agent shall calculate the Dollar Equivalent of each
outstanding Foreign Currency Loan (i) as of the date of any Notice of Borrowing
or Notice of Conversion/Continuation, (ii) at the end of each calendar month and
(iii) at such time and from time to time as the Administrative Agent shall
determine or the Required Lenders or Parent Borrower shall require, and in each
case, shall notify the Parent Borrower of such calculation, and such
calculation, absent manifest error, shall be the basis of any determination of
the availability of credit hereunder.
 
2.2.3   Disbursement of Revolving Credit Loans.  Upon receipt of any notice
pursuant to the last sentence of Section 2.2.2(a), each Lender (or its
respective domestic or foreign branch or Affiliate) will make available to the
Administrative Agent, for the account of the relevant Borrower at the relevant
Funding Office, in funds immediately available to the Administrative Agent and
in the applicable currency, such Lender’s Revolving A Ratable Share of the
Revolving A Credit Loans to be made on such borrowing date or such Lender’s
Revolving B Ratable Share of the Revolving B Credit Loans to be made on such
borrowing date, as applicable, no later than 2:00 p.m., Charlotte, North
Carolina time, on the proposed borrowing date of an Alternate Base Rate Loan or
Dollar LIBOR Rate Loan, no later than 11:00 a.m., Charlotte, North Carolina
time, on the proposed borrowing date of a Canadian Base Rate Loan and no later
than 10:00 a.m., Charlotte, North Carolina time, on the proposed borrowing date
of a LIBOR Rate Loan denominated in Euros, Sterling or any Optional Currency
(other than
 
 
 
34

--------------------------------------------------------------------------------

 
 
Canadian Dollars) or of a Canadian CDOR Loan.  Each Revolving Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
borrowing requested for such Revolving Borrower pursuant to this Section 2.2 in
immediately available funds by crediting or wiring such proceeds to the deposit
account of such Revolving Borrower identified in the most recent notice of
account designation, substantially in the form of Exhibit B hereto (a “Notice of
Account Designation”), delivered by such Revolving Borrower to the
Administrative Agent, or as may be otherwise agreed upon from time to time by
such Revolving Borrower and the Administrative Agent.  Upon satisfaction of the
applicable conditions set forth in Section 5.2, the Administrative Agent shall
immediately make all funds so received available to the applicable Revolving
Borrower in like funds as received by the Administrative Agent.  Subject to
Section 4.6 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving A Credit Loan or Revolving B Credit
Loan requested pursuant to this Section 2.2 for which any Lender is responsible
to the extent that such Lender has not made available to the Administrative
Agent its Revolving A Ratable Share of such Revolving A Credit Loan or its
Revolving B Ratable Share of such Revolving B Credit Loan, as applicable.
 
Section 2.3   Conversion and Continuation of Revolving Credit Loans.  Provided
that no Default or Event of Default has occurred and is then continuing, and
subject to the terms of this Agreement, each Borrower shall have the option (a)
to convert all or any portion of its outstanding Revolving Credit Loans made as
Alternate Base Rate Loans in a principal amount equal to $5,000,000 or any whole
multiple of $1,000,000 in excess thereof (or such other amount as may be
satisfactory to the Administrative Agent) into one or more Dollar LIBOR Rate
Loans, (b)(i) to convert all or any part of its outstanding Dollar LIBOR Rate
Loans in a principal amount equal to $1,000,000 or a whole multiple of $100,000
in excess thereof into Alternate Base Rate Loans or (ii) to continue LIBOR Rate
Loans as LIBOR Rate Loans in the same currency for an additional Interest
Period, (c)(i) to convert all or any part of its Canadian Base Rate Loans in a
principal amount equal to $1,000,000 or any whole multiple of $100,000 in excess
thereof to Canadian CDOR Loans, (ii) to convert all or any part of its
outstanding Canadian CDOR Loans in a principal amount equal to $1,000,000 or a
whole multiple of $100,000 in excess thereof into Canadian Base Rate Loans or
(iii) to continue Canadian CDOR Loans as such for an additional Interest Period,
provided that if any conversion or continuation is made prior to the expiration
of any Interest Period, the relevant Borrower shall pay any amount required to
be paid pursuant to Section 4.8 hereof.  Whenever any Borrower desires to
convert or continue Revolving Credit Loans as provided above, such Borrower
shall give the Administrative Agent irrevocable prior written notice in the form
attached as Exhibit G (a “Notice of Conversion/Continuation”) not later than (i)
11:00 a.m., Charlotte, North Carolina time, on the same Business Day in the case
of a conversion of a Dollar LIBOR Rate Loan to an Alternate Base Rate Loan, (ii)
2:00 p.m., Charlotte, North Carolina time, at least one (1) Business Day before
the proposed conversion of a Canadian CDOR Loan to a Canadian Base Rate Loan,
(iii) 12:00 noon, Charlotte, North Carolina time, at least three (3) Business
Days before the proposed conversion into or a continuation of a Dollar LIBOR
Rate Loan or Canadian CDOR Loan and (iv) 10:00 a.m., Charlotte, North Carolina
time, at least four (4) Business Days before the proposed continuation of any
LIBOR Rate Loan denominated in Euros, Sterling or any Optional Currency (other
than Canadian Dollars).  The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
 
 
 
35

--------------------------------------------------------------------------------

 
 
Section 2.4   Repayment of Loans.
 
2.4.1   Repayment on Termination Date.  Each Borrower agrees to repay the
outstanding principal amount of all Loans made to it under, and its
Reimbursement Obligations under, the Revolving Credit Facilities in full on the
Termination Date, with all accrued but unpaid interest thereon.
 
2.4.2   Mandatory Repayment of Loans.
 
(a)    If at any time the Aggregate Revolving A Credit Exposure exceeds 105% (or
if none of such Aggregate Revolving A Credit Exposure is denominated in Euros,
Sterling or any Optional Currency, 100%) of the Aggregate Revolving A
Commitment, the relevant Borrower or Borrowers agree immediately upon notice
from the Administrative Agent, by payment to the Administrative Agent for the
account of the Revolving A Lenders, to repay Revolving A Credit Loans or
Swingline Loans and/or furnish cash collateral as described in Section 2.4.2(c),
in the Dollar Equivalent of the amount of such excess without premium or
penalty; provided that any repayment of LIBOR Rate Loans pursuant to this
Section 2.4.2(a) other than on the last day of the Interest Period applicable
thereto shall be accompanied by any amount required to be paid pursuant to
Section 4.8.
 
(b)    If at any time the Aggregate Revolving B Credit Exposure exceeds 105% (or
if none of such Aggregate Revolving B Credit Exposure is denominated in Euros,
Sterling or any Optional Currency, 100%) of the Aggregate Revolving B
Commitment, the relevant Borrower or Borrowers agree immediately upon notice
from the Administrative Agent, by payment to the Administrative Agent for the
account of the Revolving B Lenders, to repay Revolving B Credit Loans and/or
furnish cash collateral as described in Section 2.4.2(c), in the Dollar
Equivalent of the amount of such excess without premium or penalty; provided
that any repayment of LIBOR Rate Loans pursuant to this Section 2.4.2(b) other
than on the last day of the Interest Period applicable thereto shall be
accompanied by any amount required to be paid pursuant to Section 4.8.
 
(c)    As an alternative to repaying Loans as prescribed in Section 2.4.2(a) and
Section 2.4.2(b), the Parent Borrower may deposit with the Administrative Agent
cash collateral in the Dollar Equivalent of the amount in excess as described in
such Sections, it being understood that if such excess remains outstanding for
more than 45 days, the Administrative Agent shall apply any and all such cash
collateral to repay the outstanding Loans of the relevant Class in the amount of
such excess.  Until such time, such cash collateral shall be maintained and
applied in accordance with Section 11.2.2.
 
2.4.3   Optional Repayments.  Each Revolving Borrower may at any time and from
time to time repay the Revolving Credit Loans made to it, in whole or in part
without premium or penalty except for any amount required to be paid pursuant to
Section 4.8, upon (i) at least three (3) Business Days irrevocable notice by the
Parent Borrower (on its own behalf or on behalf of the relevant Subsidiary
Borrower) to the Administrative Agent with respect to LIBOR Rate Loans (which
shall include Dollar LIBOR Rate Loans and/or LIBOR Rate Loans denominated in
Euros, Sterling or any Optional Currency (other than Canadian Dollars) and
Canadian CDOR Loans) and (ii) upon one (1) Business Day irrevocable notice by
the Parent
 
 
 
36

--------------------------------------------------------------------------------

 
 
Borrower (on its own behalf or on behalf of the relevant Subsidiary Borrower) to
the Administrative Agent with respect to Alternate Base Rate Loans and Canadian
Base Rate Loans, in each case in the form attached hereto as Exhibit C (a
“Notice of Prepayment”) specifying the date and amount of repayment and whether
the repayment is of Revolving A Credit Loans and/or Revolving B Credit Loans and
of LIBOR Rate Loans, Canadian CDOR Loans, Canadian Base Rate Loans and/or
Alternate Base Rate Loans, or a combination thereof, and, if of a combination,
the amount allocable to each.  Upon receipt of such notice, the Administrative
Agent shall promptly notify each Revolving A Lender or Revolving B Lender, as
applicable.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice.  Unless the
Parent Borrower and the Administrative Agent otherwise agree, partial repayments
shall be in an aggregate amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof with respect to Alternate Base Rate Loans, Canadian CDOR Loans
and Canadian Base Rate Loans, and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans.
 
2.4.4   Limitation on Repayment of LIBOR Rate Loans.  A Revolving Borrower may
not repay any LIBOR Rate Loan or Canadian CDOR Loan on any day other than on the
last day of the Interest Period applicable thereto unless such repayment is
accompanied by any amount required to be paid pursuant to Section 4.8.
 
Section 2.5    [Reserved]
 
Section 2.6   Swingline Facilities.
 
2.6.1   Swingline Loans.
 
(a)    The Swingline Lender (other than the MXN Swingline Lender) agrees, on the
terms and subject to the conditions set forth herein, to make a portion of
the Revolving A Commitment available to any Revolving A Borrower from time to
time prior to the Swingline Termination Date by making Swingline Loans
denominated in Dollars, Sterling or Euros to such Borrower, in each case in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate Dollar Equivalent of the Swingline Loans made by the Swingline
Lender outstanding at any one time exceeding the Swingline Commitment, (ii) with
regard to each Revolving A Lender individually (other than the Swingline Lender
in its capacity as such), the Dollar Equivalent of such Lender’s Revolving A
Credit Exposure exceeding such Lender’s Revolving A Commitment, or (iii) with
regard to the Revolving A Lenders collectively, the Aggregate Revolving A Credit
Exposure exceeding the Aggregate Revolving A Commitment, provided that the
Swingline Lender shall not be obligated at any time to make any Swingline Loan
if any Revolving A Lender is at that time a Defaulting Lender and  after giving
effect to any reallocation of the Participation Interest of such Defaulting
Lender pursuant to Section 4.11.1(d), the Swingline Lender has any actual or
potential Fronting Exposure with respect to such Defaulting Lender arising from
the Swingline Loan proposed to be made, unless the Swingline Lender has entered
into arrangements, including the delivery of cash collateral, satisfactory to
the Swingline Lender (in its sole discretion) with the Parent Borrower or such
Defaulting Lender to eliminate such Fronting Exposure.  Swingline Loans may be
repaid and reborrowed in accordance with the provisions hereof prior to the
Swingline Termination Date.  
 
 
 
37

--------------------------------------------------------------------------------

 
 
The proceeds of any Swingline Loan may be used, in whole or in part, to refund
any prior Swingline Loan.
 
(b)    The Parent Borrower (for itself or on behalf of any other Revolving A
Borrower) shall request a Swingline Loan (other than a MXN Swingline Loan) by
irrevocable written notice (or telephone notice promptly confirmed in writing)
substantially in the form of Exhibit A–2 hereto (a “Swingline Loan Request”) to
the Swingline Lender and the Administrative Agent (i) not later than 3:00 p.m.
Charlotte, North Carolina time on the date of funding a Swingline Loan
denominated in Dollars in the United States which shall be a Business Day, (ii)
not later than 5:00 p.m. Charlotte, North Carolina time on the Business Day
prior to the date of funding a Swingline Loan denominated in Dollars outside of
the United States which shall be a Business Day and (iii) not later than 11:00
a.m. Charlotte, North Carolina time on the Business Day prior to the date
requested to borrow a Swingline Loan denominated in Sterling or Euros.  Each
Swingline Loan (other than a MXN Swingline Loan) shall be made as a LIBOR Market
Index Rate Loan and, in each case, subject to Section 2.6.1(c), shall have such
maturity date as agreed to by the Swingline Lender and the Parent Borrower.
 
(c)    The outstanding principal amount of each Swingline Loan shall be due and
payable on the earliest of (i) the maturity date agreed to by the applicable
Swingline Lender and the Parent Borrower with respect to such Swingline Loan,
which shall not be longer than 30 days after the date of borrowing, (ii) the
Swingline Termination Date, (iii) the occurrence of a Bankruptcy Event with
respect to the Parent Borrower, any Guarantor or any Foreign Subsidiary Borrower
with Obligations then outstanding under this Agreement and (iv) the acceleration
of any Loan or the termination of the Aggregate Commitment pursuant to Section
11.2.1.
 
2.6.2   MXN Swingline Facility.
 
(a)    The Parent Borrower may at any time and from time to time (in each case
so long as no Default or Event of Default has occurred and is continuing at the
time of establishment) establish a swingline facility denominated in Mexican
Pesos (the “MXN Swingline Facility”) with one or more Lenders or a branch or
affiliate of any such Lender (each such Lender, a “MXN Swingline Lender”) by
delivering, with the consent of such Lender (or such branch or affiliate) to the
Administrative Agent a notice in substantially the form of Exhibit J (each such
notice, a “MXN Swingline Facility Notice”).  Each MXN Swingline Facility Notice
shall set forth (i) the name and contact information (including address,
facsimile number, electronic mail address and telephone number) of the MXN
Swingline Lender, (ii) the Subsidiary Borrower that will be permitted to borrow
thereunder (such Subsidiary Borrower, a “MXN Subsidiary Borrower”), (iii) the
maximum principal amount (expressed in U.S. Dollars) of such Lender’s MXN
Swingline Commitment and (iv) any additional terms and conditions applicable to
extensions of credit to such MXN Subsidiary Borrower (which may incorporate
other related agreements between such MXN Subsidiary Borrower and such MXN
Swingline Lender by reference).  Each MXN Swingline Facility Notice shall be
executed by the Parent Borrower, the applicable MXN Swingline Lender and the MXN
Subsidiary Borrower that will be permitted to borrower thereunder.  Each MXN
Swingline Lender, at its option, may make any MXN Swingline Loan by causing any
domestic or foreign branch or Affiliate of such MXN Swingline Lender to make
such MXN Swingline Loan, provided that any exercise of such option
 
 
 
38

--------------------------------------------------------------------------------

 
 
shall not affect the obligation of the applicable Subsidiary Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(b)    On the date that is five (5) Business Days (or such shorter period as may
be agreed to by the Administrative Agent) after receipt by the Administrative
Agent of any MXN Swingline Facility Notice, the MXN Swingline Commitment of the
applicable MXN Swingline Lender shall become effective for purposes of this
Agreement and the other Loan Documents and all borrowings thereunder on and
after such date shall be deemed MXN Swingline Loans.
 
(c)    Notwithstanding the foregoing, to the extent the outstanding principal
amount of MXN Swingline Loans exceeds the MXN Swingline Sublimit (other than a
result solely of foreign currency fluctuations), such excess (and any accrued
interest or fees on such excess) shall not constitute “Obligations” for purposes
of the Loan Documents.
 
(d)    Each MXN Swingline Lender agrees, on the terms and subject to the
conditions set forth herein, to make MXN Swingline Loans requested by the
applicable MXN Subsidiary Borrower from time to time after the effective date of
the applicable MXN Swingline Commitment from time to time prior to the Swingline
Termination Date (or such earlier date as the applicable MXN Swingline Lender
and the applicable MXN Subsidiary Borrower agree) in an aggregate amount not to
exceed at any time outstanding the amount of the applicable MXN Swingline
Commitment, provided that no MXN Swingline Loan shall be made that will result
in (i) the aggregate Dollar Equivalent of all MXN Swingline Loans outstanding at
any one time exceeding the MXN Swingline Sublimit, or (ii) the sum of the
aggregate Dollar Equivalent of all MXN Swingline Loans outstanding and the
Aggregate Revolving A Credit Exposure exceeding the Aggregate Revolving A
Commitment.
 
(e)    The borrowing and payment procedures for each MXN Swingline Commitment
shall be as agreed to by the applicable MXN Subsidiary Borrower and the
applicable MXN Swingline Lender, provided that no MXN Swingline Lender shall
make any MXN Swingline Loan if it has received notice (by telephone or writing)
from the Administrative Agent (including at the request of any Lender) prior to
the date of any proposed borrowing of MXN Swingline Loans that one or more of
the applicable conditions specified in Section 5.2 is not then satisfied.  Each
MXN Swingline Loan shall accrue interest as set forth in Section 4.1.1(e). Each
MXN Swingline Lender shall be responsible for invoicing the applicable MXN
Subsidiary Borrower for interest on the MXN Swingline Loans made by it.
 
(f)    Each MXN Subsidiary Borrower shall make all payments of principal and
interest in respect of MXN Swingline Loans directly to the applicable MXN
Swingline Lender.
 
2.6.3    Any Swingline Lender may, at any time in its sole discretion, by
written notice delivered to the Administrative Agent no later than 11:00 a.m.,
Charlotte, North Carolina time, on any Business Day, require the Revolving A
Lenders to acquire participations on such Business Day (or, in the case of
Swingline Loans denominated in Euros or Sterling, the next Business Day) in all
or a portion of the Swingline Loans outstanding (other than MXN Swingline
Loans), and each Revolving A Lender hereby irrevocably agrees to purchase, and
shall be deemed to have purchased, a Participation Interest in such outstanding
Swingline Loans in an amount equal to its Revolving A Ratable Share of the
unpaid amount together with accrued
 
 
 
39

--------------------------------------------------------------------------------

 
 
interest thereon.  Not later than 2:00 p.m. Charlotte, North Carolina time on
the Business Day such notice is given (or, in the case of Swingline Loans
denominated in Euros or Sterling, the next Business Day), each Revolving A
Lender shall deliver to the Swingline Lender an amount equal to its respective
Participation Interest in such Swingline Loans in same day funds and in the
applicable currency at the office of the applicable Swingline Lender specified
on Section 13.1.  In order to evidence such Participation Interest, each such
Revolving A Lender agrees to enter into a participation agreement at the request
of such Swingline Lender in form and substance reasonably satisfactory to all
parties.  In the event any Revolving A Lender fails to make available to such
Swingline Lender the amount of its Participation Interest as provided in this
2.6.3, such Swingline Lender shall be entitled to recover such amount on demand
from such Revolving A Lender together with interest at the Federal Funds Rate
for one Business Day and thereafter at the Alternate Base Rate.
 
2.6.4    A copy of each notice given by any Swingline Lender pursuant to this
Section 2.6 shall be promptly delivered by such Swingline Lender to the
Administrative Agent and the Parent Borrower.
 
2.6.5    The obligation of each of the Revolving A Lenders to purchase
Participation Interests in outstanding Swingline Loans pursuant to 2.6.3 shall
be absolute and unconditional and shall not be affected by any circumstance,
including (without limitation) (i) any set–off, counterclaim, recoupment,
defense or other right which such Lender or any other Person may have against
the applicable Swingline Lender or any Credit Party, (ii) the occurrence or
continuance of a Default or an Event of Default or the termination or reduction
in the amount of the Aggregate Commitment after any such Swingline Loans were
made, (iii) any adverse change in the condition (financial or otherwise) of any
Credit Party or any other Person, (iv) any breach of this Agreement or any other
Loan Document by any Credit Party or any other Lender, (v) whether any condition
specified in Section 5.2 is then satisfied or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  If such Revolving A Lender does not pay such amount forthwith upon
such Swingline Lender’s demand therefor, and until such time as such Lender
makes the required payment, such Swingline Lender shall be deemed to continue to
have outstanding Swingline Loans in the amount of such unpaid Participation
Interest for all purposes of the Loan Documents other than those provisions
requiring the other Lenders to purchase a participation therein.  Further, such
Revolving A Lender shall be deemed to have assigned any and all payments made of
principal and interest on its Loans, and any other amounts due to it hereunder
to such Swingline Lender to fund Swingline Loans in the amount of the
Participation Interest in Swingline Loans that such Revolving A Lender failed to
purchase pursuant to 2.6.3 until such amount has been purchased (as a result of
such assignment or otherwise).
 
Section 2.7   Termination of Commitments.  The Aggregate Commitment shall
terminate on the earliest of (a) the Specified Maturity Date, (b) the date of
termination by the Administrative Agent on behalf of the Lenders pursuant to
Section 11.2.1 and (c) the date of termination by the Parent Borrower pursuant
to Section 2.8.
 
Section 2.8   Commitment Reductions.  The Parent Borrower shall have the right
at any time and from time to time, upon at least three (3) Business Days’ prior
written notice to the Administrative Agent, to permanently terminate or reduce
the Commitment of any Class;
 
 
 
40

--------------------------------------------------------------------------------

 
 
provided that (i) each reduction of the Commitment of any Class shall be in an
aggregate principal amount not less than $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (ii) such reduction shall not cause the
Aggregate Revolving A Credit Exposure to exceed the Aggregate Revolving A
Commitment or the Aggregate Revolving B Credit Exposure to exceed the Aggregate
Revolving B Commitment.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Revolving A Lender and Revolving B Lender, as
applicable.  The amount of any termination or reduction made under this Section
2.8 may not thereafter be reinstated.
 
Section 2.9   Commitment Increase.
 
2.9.1   In the event that the Parent Borrower wishes to increase the Commitment
of any Class at any time (and from time to time) when no Default or Event of
Default has occurred and is continuing, it shall notify the Administrative Agent
in writing of the amount (the “Offered Increase Amount”) of such proposed
increase (such notice, a “Commitment Increase Notice”); provided that (i) any
such request shall be in a minimum amount of $20,000,000 or such lesser amount
as agreed upon by the Parent Borrower and the Administrative Agent,
(ii) immediately after giving effect to any increase, the aggregate amount of
increases under all Classes pursuant to this Section 2.9.1 shall not exceed an
amount equal to $150,000,000 minus the aggregate amount by which the Aggregate
Commitment shall theretofore have been increased pursuant to Section 2.10, (iii)
the Parent Borrower shall not make more than four requests to increase
Commitments pursuant to this Section 2.9 and (iv) no existing Lender shall be
obligated to increase its Commitment as a result of any request for an increase
by the Parent Borrower unless it agrees in its sole discretion to do so.  The
Parent Borrower may, at its election, (x) offer to one or more of the Lenders
the opportunity to participate in all or a portion of the Offered Increase
Amount and/or (y) with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), offer to one or more additional banks,
financial institutions or other entities the opportunity to participate in all
or a portion of the Offered Increase Amount pursuant to Section 2.9.2 below.
 
2.9.2   Any additional bank, financial institution or other entity to which the
Parent Borrower offers to participate in the Offered Increase Amount and which
elects to become a party to this Agreement and provide a Commitment in the
amount so offered pursuant to Section 2.9.1(y) shall execute a New Lender
Supplement with the Parent Borrower and the Administrative Agent, whereupon such
bank, financial institution or other entity (each a “New Lender”) shall become a
Lender for all purposes and to the same extent as if originally a party hereto
and shall be bound by and entitled to the benefits of this Agreement, and
Schedule 1.1(a) shall be deemed to be amended to add the name and Commitment of
such New Lender, provided that the Commitment of any such new Lender shall be in
an amount not less than $15,000,000 or such lesser amount as agreed upon by the
Parent Borrower and the Administrative Agent.
 
2.9.3   Any Lender which accepts an offer to it by the Parent Borrower to
increase its Commitment pursuant to Section 2.9.1 shall, in each case, execute a
Commitment Increase Supplement with the Parent Borrower and the Administrative
Agent, whereupon such Lender shall be bound by and entitled to the benefits of
this Agreement with respect to the full amount of its Commitment as so
increased, and Schedule 1.1(a) shall be deemed to be amended to so increase the
Commitment of such Lender.
 
 
 
41

--------------------------------------------------------------------------------

 
 
2.9.4    To the extent necessary to keep the outstanding Loans ratable in the
event of any non-ratable increase in the Aggregate Revolving A Commitment,
Revolving B Commitment or any new Class previously established pursuant to
Section 2.10, on the effective date of any such increase, (i) all then
outstanding Loans of the affected Class (the “Initial Loans”) shall be deemed to
be repaid, (ii) immediately after the effectiveness of any such increase, the
relevant Borrowers shall be deemed to have made new borrowings (the “Subsequent
Borrowings”) in an aggregate principal amount equal to the aggregate principal
amount of the Initial Loans and of the Types and for the Interest Periods
specified in a Notice of Conversion/Continuation delivered to the Administrative
Agent in accordance with Section 2.3, (iii) each applicable Lender shall pay to
the Administrative Agent in immediately available funds an amount equal to the
difference, if positive, between (y) such Lender’s pro rata share (calculated
after giving effect to the increase) of the Subsequent Borrowings and (z) such
Lender’s pro rata share (calculated without giving effect to the increase) of
the Initial Loans, (iv) after the Administrative Agent receives the funds
specified in clause (iii) above, the Administrative Agent shall pay to each
applicable Lender the portion of such funds equal to the difference, if
positive, between (y) such Lender’s pro rata share (calculated without giving
effect to the increase) of the Initial Loans and (z) such Lender’s pro rata
share (calculated after giving effect to the increase) of the amount of the
Subsequent Borrowings, (v) the applicable Lenders shall be deemed to hold the
Subsequent Borrowings ratably in accordance with their respective Revolving A
Commitment or Revolving B Commitment, as the case may be (calculated after
giving effect to the increase), and (vi) the relevant Borrowers shall pay all
accrued but unpaid interest on the Initial Loans to the Lenders entitled
thereto.  The conversion of the Initial Loans pursuant to this Section
2.9.4 above shall be subject to indemnification by the relevant Borrowers
pursuant to the provisions of Section 4.8 if the effective date of any increase
occurs other than on the last day of the Interest Period relating thereto.
 
2.9.5    Notwithstanding anything to the contrary herein, prior to the
effectiveness of any increase in the Commitments pursuant to this Section 2.9,
the Administrative Agent shall have received a certificate of the secretary or
assistant secretary of the Parent Borrower (or such other Person as is
reasonably acceptable to the Administrative Agent) certifying that attached
thereto is a true, correct and complete copy of the resolutions duly adopted by
the Board of Directors or comparable governing body of each Credit Party
authorizing or consenting to such increased Commitments, in each case to the
extent such resolutions have not previously been delivered to the Administrative
Agent.
 
Section 2.10   New Class of Commitments.  Notwithstanding anything in
Section 13.10 or elsewhere in this Agreement to the contrary, in the event the
Parent Borrower shall desire to designate after the date hereof as Foreign
Subsidiary Borrowers hereunder one or more Subsidiaries organized under the laws
of any country outside the United States and shall determine that payments of
interest or fees by any such Subsidiary to one or more of the Lenders would be
subject to withholding taxes if made under the arrangements provided for herein,
the Parent Borrower may request Lenders selected by it and reasonably acceptable
to the Administrative Agent that would be able to receive such payments free of
withholding taxes to establish hereunder one or more additional Classes of
Commitments under which Revolving Credit Loans would be made available to such
Foreign Subsidiary Borrowers and, if the Parent Borrower shall so elect, to the
Parent Borrower and one or more other Foreign Subsidiary Borrowers, and, subject
to the provisions of the following sentence, the Parent Borrower may
 
 
 
42

--------------------------------------------------------------------------------

 
 
increase the Aggregate Commitments in connection with the establishment of any
such new Class.  Subject to the provisions of this Section 2.10, any such
additional Class of Commitments may be established by a written amendment to
this Agreement entered into by the Parent Borrower, the Administrative Agent and
each Lender that shall agree to provide a Commitment of such Class, and shall
not require the consent of any other Lender; provided, that: (i) the aggregate
outstanding principal amount of the new Commitments of all new Classes
established pursuant to this paragraph shall not, without the consent of the
Required Lenders, exceed an amount equal to $150,000,000 minus the aggregate
amount by which the Aggregate Commitment shall theretofore have been increased
pursuant to Section 2.9.1; and (ii) the terms applicable to the Commitments and
Revolving Credit Loans of any new Class shall be the same as those applicable to
the original Classes except as required or deemed appropriate by the Parent
Borrower and the Administrative Agent to make the Commitments and Revolving
Credit Loans of such new Class available to the intended Foreign Subsidiary
Borrowers.  Any such amendment agreement shall, subject to the preceding
sentence, amend the provisions of this Agreement and the other Loan Documents to
set forth the terms of such new Class and the Revolving Credit Loans thereunder
and make such other amendments to this Agreement as shall be necessary or
appropriate in the judgment of the Parent Borrower and the Administrative Agent
to make the benefits of this Agreement available to the Lenders participating in
such new Class, including without limitation amending Section 13.10.  Further,
any such amendment agreement shall amend the provisions of this Agreement
(including Section 4.10) as shall be necessary or appropriate in the judgment of
the Parent Borrower and the Administrative Agent to ensure that payments by or
to Lenders participating in such new Class shall not be subject to withholding
taxes imposed by any such foreign country and the United States in effect on the
date each such Lender becomes a participant in the new Class.  The Commitments,
Loans and borrowings thereof of any Class established pursuant to this Section
2.10 shall constitute Commitments, Loans and Revolving Credit Loans under, and
shall be entitled to all the benefits afforded by, this Agreement and the other
Loan Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the undertakings of the Guarantors to the extent provided in
Article X.
 
Section 2.11   Addition or Removal of Foreign Subsidiary Borrowers; Optional
Currencies.
 
2.11.1   Foreign Subsidiary Borrowers.
 
(a)   Subject to Section 2.11.3, the Parent Borrower may at any time, with the
prior consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed), add as a Revolving Borrower to this Agreement any Foreign
Subsidiary upon satisfaction of the conditions specified in Section 5.3, in
which case such Foreign Subsidiary shall for all purposes be a party hereto as a
Revolving A Borrower or Revolving B Borrower, as the case may be, as fully as if
it had executed and delivered this Agreement, provided that the Administrative
Agent shall notify the applicable Lenders in the Class to which such Foreign
Subsidiary shall be a Revolving Borrower at least five Business Days prior to
granting such consent, and shall withhold such consent if any Revolving A Lender
and/or Revolving B Lender, as the case may be, notifies the Administrative Agent
within five Business Days that it is not permitted by Applicable Law or any
other organizational policy to make Loans to the relevant Foreign
Subsidiary.  If (i) no Lender shall have notified the Administrative Agent that
it is not
 
 
 
43

--------------------------------------------------------------------------------

 
 
permitted by Applicable Law or any other organizational policy to make Loans to
the relevant Foreign Subsidiary and (ii) the Administrative Agent has not
withheld its consent to the addition of such Foreign Subsidiary as a Foreign
Subsidiary Borrower pursuant to the immediately preceding sentence, then such
Foreign Subsidiary Borrower shall be added, provided that the Administrative
Agent may establish and apply such other rules and procedures, and amend this
Agreement accordingly, as it deems reasonably necessary for the addition of such
Foreign Subsidiary Borrower pursuant to, and in a manner consistent with, this
Agreement.
 
(b)    With respect to any Foreign Subsidiary Borrower, so long as the principal
of and interest on any Loans made to such Foreign Subsidiary Borrower under this
Agreement shall have been paid in full and all other Obligations of such Foreign
Subsidiary Borrower under this Agreement shall have been fully performed, the
Parent Borrower may, by not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Foreign Subsidiary Borrower” and such
Foreign Subsidiary Borrower shall no longer be a party to this Agreement or any
other Loan Document.
 
2.11.2    [Reserved]
 
2.11.3   Addition of Optional Currencies.  The Parent Borrower may at any time
and from time to time request that the definition of “Revolving A Optional
Currency” and/or “Revolving B Optional Currency” be amended to add any other
currency that is freely transferable and convertible into Dollars in the London
interbank market and for which a LIBOR Base Rate can be determined by reference
to the Reuters Screen LIBOR01 Page (or any successor page) as provided in the
definition of “LIBOR Base Rate.”  For the avoidance of doubt, the addition of
any Foreign Subsidiary Borrower pursuant to Section 2.11.1(a) shall not be
deemed to amend the definition of “Revolving A Optional Currency” or “Revolving
B Optional Currency”, as the case may be, unless approved by all of the relevant
Lenders pursuant to this Section 2.11.3.  The Administrative Agent shall
promptly notify the affected Lenders in the relevant Class to which such
proposed currency is to be made available for the borrowing of Revolving Credit
Loans, and shall withhold such consent if any Lender in such Class notifies the
Administrative Agent within five Business Days of such notice that it is not
permitted by Applicable Law or any other organizational policy to make Loans in
such currency.  If each of the affected Lenders in the relevant Class consents
to the addition of such proposed currency, the definition of “Revolving A
Optional Currency” and/or “Revolving B Optional Currency”, as the case may be,
and Schedule 1.1(b) shall automatically be deemed amended to reflect the
addition of such currency and the Parent Borrower and the Administrative Agent,
on behalf of the Required Lenders (or all of the applicable Lenders if required
by Section 13.10), shall further amend the provisions of this Agreement
(including Section 4.1.4) as shall be necessary or appropriate to provide for
the borrowing, funding, disbursement, computation of interest and repayment of
Obligations denominated in such new currency.
 
Section 2.12   Parent Borrower as Agent for Subsidiary Borrowers.
 
(a)    Each Subsidiary Borrower hereby irrevocably appoints the Parent Borrower
as the borrowing agent and attorney-in-fact for such Subsidiary Borrower which
appointment shall remain in full force and effect unless and until
Administrative Agent shall
 
 
 
44

--------------------------------------------------------------------------------

 
 
have received prior written notice signed by the Parent Borrower that it has
resigned such position.  Each Subsidiary Borrower hereby irrevocably appoints
and authorizes the Parent Borrower to (i) provide all notices and instructions
under this Agreement and (ii) take such action as the Parent Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
 
(b)    Each Borrower hereby severally agrees to indemnify each Lender and the
Administrative Agent and hold each Lender and the Administrative Agent harmless
against any and all liability, expense, loss or claim of damage or injury, made
against the Lenders and the Administrative Agent by such Borrower or by any
third party whosoever, arising from or incurred by reason of the Lenders’ or the
Administrative Agent’s relying on any instructions of the Parent Borrower on
behalf of such Borrower, except that such Borrower will have no liability under
this Section 2.12(b) with respect to any liability that has been finally
determined by final non-appealable judgment by a court of competent jurisdiction
to have resulted solely from the gross negligence or willful misconduct of such
Lender or the Administrative Agent.
 
ARTICLE III
 
LETTER OF CREDIT FACILITY
 
Section 3.1   Letters of Credit.
 
3.1.1   Subject to the terms and conditions hereof, each Issuing Lender that has
separately agreed in its sole and absolute discretion with the Parent Borrower
to issue letters of credit hereunder, in reliance on the agreements of the
Revolving A Lenders set forth in Section 3.4.1, shall issue letters of credit
(“Revolving A Letters of Credit”) for the account of the Parent Borrower or any
Restricted Subsidiary (it being understood that the Parent Borrower shall be a
co-applicant for any Revolving A Letter of Credit issued for the account of any
Restricted Subsidiary that is not a Credit Party) on any Business Day from the
Restatement Date to but not including the L/C Termination Date in such form as
may be requested by the Parent Borrower (on its own behalf or on behalf of any
Restricted Subsidiary) and approved from time to time by such Issuing Lender;
provided, that no Issuing Lender shall issue, amend, extend or renew any
Revolving A Letter of Credit if, after giving effect to such issuance,
amendment, extension or renewal, (i) the Dollar Equivalent of the aggregate
stated amounts of all outstanding Revolving A Letters of Credit would exceed the
Revolving A L/C Sublimit, (ii) the Dollar Equivalent of the aggregate stated
amounts of all outstanding Revolving A Letters of Credit issued by such Issuing
Lender would exceed the amount such Issuing Lender has agreed to issue or
(iii) the Aggregate Revolving A Credit Exposure would exceed the Aggregate
Revolving A Commitment.  Each Revolving A Letter of Credit may be denominated in
Dollars, Euros, Sterling or in any Revolving A Optional Currency.
 
3.1.2   Subject to the terms and conditions hereof, each Issuing Lender that has
separately agreed in its sole and absolute discretion with the Parent Borrower
to issue letters of credit hereunder, in reliance on the agreements of the
Revolving B Lenders set forth in Section 3.4.2, shall issue letters of credit
(“Revolving B Letters of Credit”) for the account of the Parent Borrower or any
Restricted Subsidiary (it being understood that the Parent Borrower shall
 
 
 
45

--------------------------------------------------------------------------------

 
 
be a co-applicant for any Revolving B Letter of Credit issued for the account of
any Restricted Subsidiary that is not a Credit Party) on any Business Day from
the Restatement Date to but not including the L/C Termination Date in such form
as may be requested by the Parent Borrower (on its own behalf or on behalf of
any Restricted Subsidiary) and approved from time to time by such Issuing
Lender; provided, that no Issuing Lender shall issue, amend, extend or renew any
Revolving B Letter of Credit if, after giving effect to such issuance,
amendment, extension or renewal, (i) the Dollar Equivalent of the aggregate
stated amounts of all outstanding Revolving B Letters of Credit would exceed the
Revolving B L/C Sublimit, (ii) the Dollar Equivalent of the aggregate stated
amounts of all outstanding Revolving B Letters of Credit issued by such Issuing
Lender would exceed the amount such Issuing Lender has agreed to issue or
(iii) the Aggregate Revolving B Credit Exposure would exceed the Aggregate
Revolving B Commitment.  Each Revolving B Letter of Credit may be denominated in
Dollars, Euros, Sterling or in any Revolving B Optional Currency.
 
3.1.3    Each Letter of Credit shall (a) be a letter of credit issued to support
obligations of the Parent Borrower or any of its Restricted Subsidiaries,
contingent or otherwise, (b) expire on a date not later than one year after the
date of issuance thereof and not later than the date which is five (5) Business
Days prior to the Specified Maturity Date, and (c) unless otherwise expressly
agreed by the Issuing Lender and the Parent Borrower, be subject to (A) if such
Letter of Credit is a commercial Letter of Credit, the Uniform Customs and (B)
if such Letter of Credit is a standby Letter of Credit, the ISP, and in each
case, to the extent not inconsistent therewith, the laws of the State in which
the corporate headquarters of the relevant Issuing Lender is located or such
other jurisdiction as is acceptable to the relevant Issuing Lender.  No Issuing
Lender shall at any time be obligated to issue any Letter of Credit hereunder if
(i) such issuance violates any order, judgment or decree of any Governmental
Authority that by its terms enjoins or restrains the issuance of such Letter of
Credit or any Applicable Law applicable to such Issuing Lender, the
Administrative Agent or any Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
it shall prohibit, or request that it refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular, (ii) such issuance
imposes upon it or any Lender with respect to such Letter of Credit any
restriction or reserve or capital or liquidity requirement (for which such
Issuing Lender or any Lender is not otherwise compensated), or any unreimbursed
loss, cost or expense which was not applicable or in effect as of the
Restatement Date or (iii) any Lender of the applicable Class is at that time a
Defaulting Lender and, after giving effect to any reallocation of the
Participation Interest of such Defaulting Lender pursuant to Section 4.11.1(d),
such Issuing Lender has any actual or potential Fronting Exposure with respect
to such Defaulting Lender arising from either the Letter of Credit then proposed
to be issued or that Letter of Credit and all other L/C Obligations as to which
the Issuing Lender has actual or potential Fronting Exposure, unless the
applicable Issuing Lender has entered into arrangements, including the delivery
of cash collateral, satisfactory to such Issuing Lender (in its sole discretion)
with the Parent Borrower or such Defaulting Lender to eliminate such Fronting
Exposure.  References herein to “issue” and derivations thereof with respect to
Letters of Credit shall also include any amendment, extension, renewal or
increase in the stated amount of any existing Letters of Credit, unless the
context otherwise requires.
 
3.1.4   Allocation of Letters of Credit.  Each Letter of Credit that is
denominated in Dollars may, as requested by the Parent Borrower, be converted
from one Type to another
 
 
 
46

--------------------------------------------------------------------------------

 
 
Type, and such determination, shall be binding on the Lenders.  Such
determination may be changed from time to time so long as at the time of any
such determination, the conditions specified in Section 5.2 hereof have been
satisfied or waived in writing by the Administrative Agent on behalf of the
Required Lenders as of the date of such determination.  The Parent Borrower
shall give notice to the Administrative Agent of any such determination at the
time of its request for the issuance of any Letter of Credit and of any change
in such determination at the time thereof.
 
Section 3.2   Procedure for Issuance of Letters of Credit.
 
The Parent Borrower may from time to time request that any Issuing Lender issue
a Letter of Credit (or amend, extend, renew or increase the stated amount of an
outstanding Letter of Credit) by delivering to such Issuing Lender at any
address mutually acceptable to the Parent Borrower and such Issuing Lender an
L/C Application therefor, completed to the satisfaction of such Issuing Lender,
and such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request.  The L/C Application will contain a
representation and warranty that the conditions specified in Section 5.2 (and
Section 5.3 if applicable) have been satisfied or waived in writing by the
Administrative Agent on behalf of the Required Lenders as of the date of the L/C
Application.  Upon receipt of any L/C Application, such Issuing Lender shall
process such L/C Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall, subject to Section 3.1, this Section 3.2 and
Article V hereof, promptly issue the Letter of Credit (or amend, extend, renew
or increase the stated amount of an outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend, renew or increase the stated amount of an
outstanding Letter of Credit) earlier than three (3) Business Days after its
receipt of the L/C Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed by such Issuing Lender and the Parent Borrower.  Within fifteen (15)
Business Days after the end of each calendar quarter, each Issuing Lender (or
the Administrative Agent if the Administrative Agent agrees to undertake such
action) shall report to each Lender and the Parent Borrower all Letters of
Credit issued by it during the previous calendar quarter and the average daily
undrawn and unexpired amounts for all Letters of Credit for each day in such
calendar quarter.  Each Issuing Lender (or the Administrative Agent if the
Administrative Agent agrees to undertake such action) shall calculate the Dollar
Equivalent of each outstanding Letter of Credit denominated in Euros, Sterling
or any Optional Currency as of the end of each calendar month and shall notify
the Administrative Agent and the Parent Borrower of such calculation, and such
calculation shall be the basis of any determination of the amount of outstanding
Revolving A L/C Obligations and Revolving B L/C Obligations for purposes hereof
until the next such calculation.
 
Section 3.3   Fees and Other Charges.
 
3.3.1   The Parent Borrower agrees to pay to the Administrative Agent, for the
account of each Revolving A Lender, a letter of credit fee (the “Revolving A L/C
Fee”) in Dollars with respect to each Revolving A Letter of Credit issued by any
Issuing Lender in an amount equal to the product of the Dollar Equivalent of the
average daily undrawn amount of
 
 
 
47

--------------------------------------------------------------------------------

 
 
such issued Revolving A Letters of Credit and the Applicable Percentage for
LIBOR Rate Loans then in effect.
 
3.3.2    The Parent Borrower agrees to pay to the Administrative Agent, for the
account of each Revolving B Lender, a letter of credit fee (the “Revolving B L/C
Fee”) in Dollars with respect to each Revolving B Letter of Credit issued by any
Issuing Lender in an amount equal to the product of the Dollar Equivalent of the
average daily undrawn amount of such issued Revolving B Letters of Credit and
the Applicable Percentage for LIBOR Rate Loans then in effect.
 
The L/C Fees shall be calculated quarterly in arrears on the last Business Day
of each calendar quarter and payable on the third Business Day following such
date, commencing on the first of such dates to occur after the Restatement Date,
on the Termination Date and thereafter on demand.
 
3.3.3    The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Revolving A Lenders the Revolving A L/C Fee received by the
Administrative Agent in accordance with their respective Revolving A Ratable
Share. The Administrative Agent shall, promptly following its receipt thereof,
distribute to the Revolving B Lenders the Revolving B L/C Fee received by the
Administrative Agent in accordance with their respective Revolving B Ratable
Share.  Notwithstanding the foregoing, any L/C Fee otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided cash collateral satisfactory to the each
Issuing Lender pursuant to Section 4.11.1(b) shall be payable, to the maximum
extent permitted by Applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Revolving A Ratable Share or Revolving B
Ratable Share, as the case may be, allocable to such Letter of Credit pursuant
to Section 4.11.1(d), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account.
 
3.3.4    In addition to the L/C Fees, the Parent Borrower agrees to pay to any
Issuing Lender that has issued a Letter of Credit at the request of the Parent
Borrower, for such Issuing Lender’s own account, (i) a fronting fee in an amount
per annum (A) for Wells Fargo, as specified in its Fee Letter and (B) for any
other Issuing Lender, as agreed upon between the Parent Borrower and such
Issuing Lender, multiplied by the Dollar Equivalent of the aggregate stated
amount of such Letter of Credit for the stated duration thereof, and (ii)
customary charges of such Issuing Lender with respect to the issuance,
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit.
 
Section 3.4   L/C Participations.
 
3.4.1    Each Issuing Lender irrevocably agrees to grant and hereby grants to
each Revolving A Lender, and, to induce such Issuing Lender to issue Revolving A
Letters of Credit hereunder, each Revolving A Lender irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions hereinafter stated, for such Revolving A Lender’s
own account and risk, an undivided interest equal to its Revolving A Ratable
Share of such Issuing Lender’s obligations and rights under each Revolving A
Letter of Credit issued hereunder and the amount of each draft paid by such
Issuing
 
 
 
48

--------------------------------------------------------------------------------

 
 
Lender thereunder.  Each Revolving A Lender unconditionally and irrevocably
agrees with each Issuing Lender that, if a draft is paid under any Revolving A
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
Parent Borrower in accordance with the terms of this Agreement, such Revolving A
Lender shall pay to such Issuing Lender upon demand at such Issuing Lender’s
address for notices specified herein an amount equal to such Revolving A
Lender’s Ratable Share of the amount of such draft, or any part thereof, which
is not so reimbursed.
 
3.4.2    Each Issuing Lender irrevocably agrees to grant and hereby grants to
each Revolving B Lender, and, to induce such Issuing Lender to issue Revolving B
Letters of Credit hereunder, each Revolving B Lender irrevocably agrees to
accept and purchase and hereby accepts and purchases from such Issuing Lender,
on the terms and conditions hereinafter stated, for such Revolving B Lender’s
own account and risk, an undivided interest equal to its Revolving B Ratable
Share of such Issuing Lender’s obligations and rights under each Revolving B
Letter of Credit issued hereunder and the amount of each draft paid by such
Issuing Lender thereunder. Each Revolving B Lender unconditionally and
irrevocably agrees with each Issuing Lender that, if a draft is paid under any
Revolving B Letter of Credit for which such Issuing Lender is not reimbursed in
full by the Parent Borrower in accordance with the terms of this Agreement, such
Revolving B Lender shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such Revolving
B Lender’s Ratable Share of the amount of such draft, or any part thereof, which
is not so reimbursed.
 
3.4.3    Upon becoming aware of any amount required to be paid by any Lender to
any Issuing Lender pursuant to Section 3.4.1 or Section 3.4.2 in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each Revolving A Lender, in the
case of Revolving A Letters of Credit, or each Revolving B Lender, in the case
of Revolving B Letters of Credit, of the amount and due date of such required
payment and such Lender shall pay to such Issuing Lender the amount specified on
the applicable due date.  If any such amount is paid to such Issuing Lender
after the date such payment is due, such Lender shall pay to such Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  A certificate of any
Issuing Lender with respect to any amounts owing under this Section 3.4.3 shall
be conclusive in the absence of manifest error.  With respect to payment to any
Issuing Lender of the unreimbursed amounts described in this Section 3.4.3, if
the relevant Lenders receive notice that any such payment is due (A) prior to
1:00 p.m. (Charlotte, North Carolina time) on any Business Day, such payment
shall be due that Business Day, and (B) after 1:00 p.m. (Charlotte, North
Carolina time) on any Business Day, such payment shall be due on the following
Business Day.  No such making of any payment by a Lender under Section 3.4.1 or
Section 3.4.2 shall relieve or otherwise impair the obligation of the applicable
Revolver Borrower to reimburse the applicable Issuing Lender for the amount of
any payment made by such Issuing Lender under any Letter of Credit, together
with interest as provided herein.
 
 
 
49

--------------------------------------------------------------------------------

 
 
3.4.4    Whenever, at any time after any Issuing Lender has made payment under
any Letter of Credit and has received from any Lender its Revolving A Ratable
Share or Revolving B Ratable Share, as applicable, of such payment in accordance
with this Section 3.4, such Issuing Lender receives any payment related to such
Letter of Credit (whether directly from the Parent Borrower or otherwise, or any
payment of interest on account thereof), such Issuing Lender will distribute to
such Lender its Revolving A Ratable Share or Revolving B Ratable Share, as
applicable; provided, that in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such
Lender shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.
 
Section 3.5   Reimbursement Obligation of the Revolving Borrowers.  Each
Revolving Borrower agrees to reimburse the relevant Issuing Lender on each date
such Issuing Lender or the Administrative Agent notifies such Revolving Borrower
of the date and amount of a draft paid under any Letter of Credit requested by
the Parent Borrower for the account of such Revolving Borrower for the amount of
(i) such draft so paid and (ii) any taxes, fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with such payment.  Each
such payment shall be made to the appropriate Issuing Lender at its address for
notices specified herein in Dollars (or the currency in which such Letter of
Credit is denominated, if the Parent Borrower and such Issuing Lender otherwise
agree) in an amount equal to the Dollar Equivalent of the amount of such payment
and in immediately available funds.  Interest shall be payable on any and all
amounts remaining unpaid by such Borrower under this Article III from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full at the interest rate applicable to Alternate
Base Rate Loans under Section 4.1.1(a) plus 2%.  If such Borrower fails to
timely reimburse such Issuing Lender on the date such Revolving Borrower
receives the notice referred to in this Section 3.5, such Issuing Lender shall
promptly notify the Administrative Agent of such failure, and such Revolving
Borrower shall be deemed to have timely given a Notice of Borrowing pursuant to
Section 2.2.1 (without regard to the minimum and multiples specified in Section
2.2.2) to the Administrative Agent requesting the Lenders to make an Alternate
Base Rate Loan under the Revolving A Credit Facility or the Revolving B Credit
Facility, as applicable, on such date in Dollars in an amount equal to the
Dollar Equivalent of the amount of such draft paid, together with any taxes,
fees, charges or other costs or expenses incurred by such Issuing Lender and to
be reimbursed pursuant to this Section 3.5 and, regardless of whether or not the
conditions precedent specified in Article V have been satisfied, the applicable
Lenders shall make Alternate Base Rate Loans in such amount, the proceeds of
which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses.  Any conversion by any Issuing Lender of
any payment to be made by such Revolving Borrower in respect of any Letter of
Credit denominated in Euros, Sterling or any Optional Currency into Dollars in
accordance with this Section 3.5 (using the conversion mechanism set forth in
the definition of Dollar Equivalent) shall be conclusive and binding upon such
Revolving Borrower and the Lenders in the absence of manifest error; provided
that upon the request of any Lender, the Issuing Lender shall provide to such
Lender a certificate including reasonably detailed information as to the
calculation of such conversion.  Notwithstanding the foregoing, nothing in this
Section 3.5 shall obligate the Lenders to make such Alternate Base Rate Loans if
the making of such Alternate Base Rate Loans would violate the automatic stay
under the Bankruptcy Code.
 
 
 
50

--------------------------------------------------------------------------------

 
 
Section 3.6   Obligations Absolute.
 
(a)   Each Revolving Borrower’s obligations under this Article III (including
without limitation the Reimbursement Obligation) shall be absolute,
unconditional and irrevocable under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which such Revolving Borrower
may have or have had against any Issuing Lender or any beneficiary or transferee
of a Letter of Credit (or any person for whom any such beneficiary or any such
transferee may be acting).  Each Revolving Borrower also agrees with each
Issuing Lender that no Issuing Lender shall be responsible for, and such
Revolving Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent, forged or insufficient in any respect, or any dispute
between or among such Revolving Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of such Revolving Borrower against any beneficiary of such
Letter of Credit or any such transferee.  No Issuing Lender shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message, advice, or document, however transmitted, in connection with any
Letter of Credit, except for errors or omissions caused by such Issuing Lender’s
gross negligence or willful misconduct.  Each Revolving Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct and in accordance with the standards of
care specified in the Uniform Customs and, to the extent not inconsistent
therewith, the UCC, shall be binding on such Revolving Borrower and shall not
result in any liability of such Issuing Lender to such Revolving Borrower.  The
responsibility of each Issuing Lender to such Revolving Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are in
conformity with such Letter of Credit.
 
(b)    Each Lender’s obligation to make Alternate Base Rate Loans or to fund its
Participation Interest to reimburse any Issuing Lender for amounts drawn under
Letters of Credit, as contemplated by this Article III, shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such Issuing Lender, any Credit Party or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or Event of
Default, or (iii) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Alternate Base Rate Loans pursuant to Section 3.5 is subject
to the conditions set forth in Section 5.2 (other than delivery by the
applicable Revolving Borrower of a Notice of Borrowing).
 
Section 3.7   Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Parent Borrower and the relevant Subsidiary Borrower (if applicable) of the date
and the Dollar Equivalent of the amount thereof.
 
 
 
51

--------------------------------------------------------------------------------

 
 
Section 3.8   Effect of L/C Application.  To the extent that any provision of
any L/C Application related to any Letter of Credit is inconsistent with the
provisions of this Article III, the provisions of this Article III shall apply.
 
ARTICLE IV
 
GENERAL LOAN PROVISIONS
 
Section 4.1   Interest.
 
4.1.1   Interest Rate Options.
 
(a)   Subject to the provisions of this Section 4.1.1, at the election of the
Parent Borrower (on its own behalf or on behalf of the relevant Subsidiary
Borrower), the aggregate principal balance of any Dollar Revolving Loan shall
bear interest at (i) the Alternate Base Rate plus the Applicable Percentage for
Alternate Base Rate Loans or (ii) the LIBOR Rate plus the Applicable Percentage
for LIBOR Rate Loans; provided that each such interest rate shall be increased
by any amount required pursuant to Section 4.1.3.  The Parent Borrower (on its
own behalf or on behalf of the relevant Subsidiary Borrower) shall select the
rate of interest and Interest Period, if any, applicable to any Revolving Credit
Loan at the time a Notice of Borrowing is given pursuant to Section 2.2.2(a) or
at the time a Notice of Conversion/Continuation is given pursuant to Section
2.3.  Any Dollar Revolving Loan or any portion thereof as to which the Parent
Borrower has not duly specified an interest rate as provided herein shall be
deemed an Alternate Base Rate Loan.
 
(b)   At the election of the Parent Borrower (on its own behalf or on behalf of
the relevant Subsidiary Borrower), the aggregate principal balance of any
Revolving Loan denominated in (i) Euros, Sterling or any Optional Currency
(other than Canadian Dollars) shall bear interest at the LIBOR Rate plus the
Applicable Percentage for LIBOR Rate Loans or (ii) Canadian Dollars shall bear
interest at (A) the Canadian Base Rate plus the Applicable Percentage for
Canadian Base Rate Loans or (B) the CDOR Rate plus the Applicable Percentage for
Canadian CDOR Loans; provided that each such interest rate shall be increased by
any amount required pursuant to Section 4.1.3.  The Parent Borrower (on its own
behalf or on behalf of the relevant Subsidiary Borrower) shall select the
Interest Period, if any, applicable to any Revolving Loan denominated in Euros,
Sterling or any Optional Currency, in each case at the time a Notice of
Borrowing is given pursuant to Section 2.2.2(a) or at the time a Notice of
Conversion/Continuation is given pursuant to Section 2.3.
 
(c)   [Reserved]
 
(d)   All Swingline Loans (other than MXN Swingline Loans) will bear interest at
the LIBOR Market Index Rate plus the Applicable Percentage for LIBOR Rate Loans.
 
(e)   All MXN Swingline Loans will bear interest at a rate per annum agreed to
by the applicable MXN Subsidiary Borrower and the applicable MXN Swingline
Lender.
 
4.1.2   Interest Periods.  In connection with each LIBOR Rate Loan and Canadian
CDOR Loan, the Parent Borrower, by giving notice at the times described in
Section 4.1.1, shall
 
 
 
52

--------------------------------------------------------------------------------

 
 
elect an interest period (each, an “Interest Period”) to be applicable to such
Revolving Credit Loan or Canadian CDOR Loan, which Interest Period shall, unless
otherwise agreed by the Administrative Agent and the Lenders, be a period of
seven days or one, two, three, or six months with respect to each LIBOR Rate
Loan or Canadian CDOR Loan; provided that:
 
(a)    the Interest Period shall commence on the date of advance of any LIBOR
Rate Loan or Canadian CDOR Loan or conversion to any LIBOR Rate Loan or Canadian
CDOR Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;
 
(b)    subject to clause (d) below, if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period shall expire on the next
preceding Business Day;
 
(c)    subject to clause (d) below, any Interest Period with respect to a LIBOR
Rate Loan or Canadian CDOR Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
and
 
(d)    no Interest Period shall extend beyond the Termination Date.
 
4.1.3   Default Rate.  Notwithstanding the foregoing provisions of this
Section 4.1 but subject to Section 4.1.5, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the foregoing provisions
of this Section 4.1, or (ii) in the case of any other amount, 2% plus the rate
applicable to Alternate Base Rate Loans made in the United States as provided in
Section 4.1.1(a).  Interest shall continue to accrue on the amount of Loans
outstanding after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law.
 
4.1.4   Interest Payment and Computation.
 
(a)    Interest on each Alternate Base Rate Loan, Canadian Base Rate Loan and
Swingline Loan (other than MXN Swingline Loans) shall be payable by the relevant
Borrower in arrears on the last Business Day of each calendar quarter commencing
on the first of such dates to occur after the Restatement Date, interest on each
MXN Swingline Loans shall be payable as specified in the applicable MXN
Swingline Facility Notice and interest on each LIBOR Rate Loan and Canadian CDOR
Loan shall be payable by the relevant Borrower in arrears on the last day of
each Interest Period applicable thereto, and if such Interest Period exceeds
three (3) months, at the end of each three (3) month interval during such
Interest Period, provided that (i) interest accrued pursuant to Section 4.1.3
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an Alternate Base Rate Loan prior to the
Termination Date), accrued interest on the principal amount repaid or prepaid
shall
 
 
 
53

--------------------------------------------------------------------------------

 
 
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBOR Rate Loan or any Canadian CDOR Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
 
(b)    Interest on all Loans and all fees payable hereunder shall be computed on
the basis of a 360-day year and assessed for the actual number of days elapsed;
provided that interest on Loans bearing interest at a rate based upon the Prime
Rate and Loans denominated in Sterling, Hong Kong Dollars or Canadian Dollars
shall be computed on the basis of a 365- or 366-day year, as applicable.
 
4.1.5   Maximum Rate.  In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest hereunder charged or collected pursuant to the
terms of this Agreement exceed the highest rate permissible under any Applicable
Law which a court of competent jurisdiction shall, in a final determination,
deem applicable hereto.  In the event that such a court determines that the
Lenders have charged or received interest hereunder in excess of the highest
applicable rate, the rate in effect hereunder shall automatically be reduced to
the maximum rate permitted by Applicable Law and the Lenders shall at the Parent
Borrower’s option (or if an Event of Default has occurred and is then
continuing, at the Administrative Agent’s option), (i) promptly refund to the
Parent Borrower any interest received by Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Parent Borrower not pay or contract to pay, and
that neither the Administrative Agent nor any Lender receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the Parent Borrower under Applicable Law.
 
4.1.6   Interest Act (Canada).  For purposes of disclosure under the Interest
Act (Canada), where interest is calculated pursuant to this Agreement at a rate
based upon a year consisting of a number of days less than the actual number of
days in such year (the “First Rate”), the rate or percentage of interest on a
yearly basis is equivalent to such First Rate multiplied by the actual number of
days in the year divided by the number of days which such year is, for the
purposes of interest calculations under this Agreement, deemed to consist of.
 
4.1.7   Minimum Interest for Swiss Subsidiaries. Without derogation or
duplication of the provision set forth in Section 4.10.1, all interest payable
by a Swiss Subsidiary under this Agreement is expressed as a minimum payment net
of any deduction or withholding on account of Swiss withholding tax, where
applicable.
 
Section 4.2   Facility Fee.  The Parent Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders, a non-refundable facility
fee (the “Facility Fee”) in Dollars at a rate per annum equal to the Applicable
Percentage for Facility Fee on the average daily amount of the Aggregate
Commitment during the applicable period, regardless of usage (or if any
Revolving Credit Loans or L/C Obligations remain outstanding after the
Termination Date on the aggregate average daily amount thereof).  The Facility
Fee shall accrue commencing on the Restatement Date and ending on the
Termination Date (or, if later, the date of payment in full of all Revolving
Credit Loans and L/C Obligations) and shall be payable in arrears on the last
Business Day of each calendar quarter, beginning with the first such date to
occur after the
 
 
 
54

--------------------------------------------------------------------------------

 
 
Restatement Date (and on the Termination Date upon demand).  Such Facility Fee
shall be distributed by the Administrative Agent to the Lenders in accordance
with the Lenders’ respective Ratable Share.
 
Section 4.3   Pro Rata Treatment: Manner of Payment.
 
(a)    Subject to Section 4.11.1(d), each payment by the Parent Borrower on
account of any Facility Fees shall be allocated according to the respective
Revolving A Ratable Share and Revolving B Ratable Share, as the case may be, of
the relevant Lenders.  Subject to Section 4.11.1(b), each payment on account of
principal or interest on the Revolving A Credit Loans and the Revolving B Credit
Loans shall be applied pro rata according to the respective outstanding
principal amounts of the Revolving A Credit Loans and the Revolving B Credit
Loans, as the case may be, then held by the relevant Lenders.  Each Commitment
reduction by the Parent Borrower shall be allocated among the relevant Lenders
according to the Revolving A Ratable Share or the Revolving B Ratable Share, as
the case may be.
 
(b)    Each payment by any Credit Party on account of the principal of or
interest on the Loans or of any fee, commission or other amounts (including the
Reimbursement Obligation) payable to the Lenders under this Agreement shall be
made on the date specified for payment under this Agreement to the
Administrative Agent at the relevant Funding Office, for the account of the
Lenders, in the currency in which such Obligation is denominated, as the case
may be, in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever (except for the excluded taxes covered by
Section 4.10.1). Such payments shall be made no later than 3:00 p.m., Local
Time.  Any payment received after the time set forth in the immediately
preceding sentence shall be deemed to have been made on the next succeeding
Business Day for all purposes.  Each payment to the Administrative Agent of the
L/C Fees shall be made in like manner, but for the account of the relevant
Issuing Lenders and the relevant Lenders.
 
(c)    Each payment to the Administrative Agent of Administrative Agent’s fees
or expenses shall be made for the account of the Administrative Agent and any
amount payable to any Lender under Sections 4.7, 4.8, 4.9, 4.10 or 13.2 shall be
paid to the Administrative Agent for the account of the applicable Lender.  The
Administrative Agent shall distribute any payments received by it under this
Section 4.3 for the account of any other Lender to such Lender promptly
following receipt thereof to the appropriate Lending Office or other address
specified by such Lender.  Subject to Section 4.1.2(b), if any payment under
this Agreement shall be specified to be made upon a day which is not a Business
Day (other than payments on the LIBOR Rate Loans and Canadian CDOR Loans), it
shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.  If any payment on a LIBOR Rate Loan or
Canadian CDOR Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.
 
Section 4.4   Crediting of Payments and Proceeds.  In the event that any Credit
Party shall fail to pay any of the Obligations when due and the Obligations have
been accelerated
 
 
 
55

--------------------------------------------------------------------------------

 
 
pursuant to Section 11.2.1, all payments received by the Administrative Agent or
the Lenders upon the Obligations and all net proceeds from the enforcement of
the Obligations shall be applied first to all expenses then due and payable by
the Credit Parties hereunder, then to all indemnity obligations then due and
payable by the Credit Parties hereunder, then to all Administrative Agent’s fees
then due and payable, then to all commitment and other fees and commissions then
due and payable, then to accrued and unpaid interest on the Loans, then to the
principal amount of the Loans and Reimbursement Obligations and any breakage,
termination or other payments due under any Hedging Agreement (pro rata in
accordance with all such amounts due) and then to the Cash Collateral Account to
the extent of any L/C Obligations then outstanding, in that order; provided that
to the extent any payments are received from any Foreign Subsidiary Borrower and
applied in accordance with this Section 4.4, such payments shall only be applied
to the Obligations of such Foreign Subsidiary Borrower.  To the extent that any
such payment received by the Administrative Agent or the Lenders is denominated
in a currency which is different from the currency in which any of the
Obligations is denominated, unless such payment was required to be made in such
different currency pursuant to the express terms hereof, the portion of such
payment to be applied to such Obligations shall be converted by the
Administrative Agent in accordance with its customary practices to the currency
of such Obligations and the reasonable costs of any such conversion shall be for
the account of such Foreign Subsidiary Borrower.
 
Section 4.5   Adjustments.  Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender or Lenders
(including the application of funds arising from the existence of a Defaulting
Lender or Disqualified Lender) or to the Lenders under a particular Credit
Facility, if any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Obligations owing to it, or interest thereon, or
if any Lender shall at any time receive any collateral in respect to the
Obligations owing to it (whether voluntarily or involuntarily, by set-off or
counterclaim or otherwise) in a greater proportion than any such payment to and
collateral received by any other Lender, if any, in respect of the Obligations
owing to such other Lender, or interest thereon, such Benefited Lender shall (i)
notify the Administrative Agent of such fact, and (ii) purchase for cash (at
face value) from the other Lenders such portion of each such other Lender’s
Extensions of Credit, or shall provide such other Lenders with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefited Lender to share the excess payment or benefits of such collateral
or proceeds ratably with each of the Lenders; provided, that if all or any
portion of such excess payment or benefits is thereafter recovered from such
Benefited Lender, such purchase shall be rescinded, and the purchase price and
benefits returned to the extent of such recovery, but without interest.  The
Parent Borrower agrees that each Lender so purchasing a portion of another
Lender’s Extensions of Credit may exercise all rights of payment (including,
without limitation, rights of set-off) with respect to such portion as fully as
if such Lender were the direct holder of such portion.  To the extent that any
such payment received by the Benefited Lender is denominated in a currency which
is different from the currency in which such other Lender’s Extensions of Credit
is denominated, unless such payment was required to be made in such different
currency pursuant to the express terms hereof, the portion of such payment to be
used to purchase such other Lender’s Extensions of Credit shall be converted by
the Administrative Agent in accordance with its customary practices to the
currency of such Lender’s Extensions of Credit and the reasonable costs of any
such conversion shall be for the account of the applicable Borrower.
 
 
 
56

--------------------------------------------------------------------------------

 
 
Section 4.6   Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent.  The obligations of the Lenders under
this Agreement to make the Loans and issue or participate in Letters of Credit
and Swingline Loans are several and are not joint or joint and several.  Unless
the Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the Revolving Credit Loans
to be borrowed (which notice shall not release such Lender from its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion or amount available to the Administrative Agent on the proposed
borrowing date in accordance with Section 2.2.3, and the Administrative Agent
may, in reliance upon such assumption, make available to the Parent Borrower on
such date a corresponding amount.  If such amount is made available to the
Administrative Agent on a date after such borrowing date, such Lender shall pay
to the Administrative Agent on demand an amount, until paid, equal to the
product of (a) the amount not made available by such Lender in accordance with
the terms hereof, times (b) the daily average Federal Funds Rate or, in the case
of an amount in Euros, Sterling or any Optional Currency, the customary rate for
the settlement of interbank obligations in such Optional Currency as reasonably
determined by the Administrative Agent, in each case, during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360.  A certificate of the
Administrative Agent with respect to any amounts owing under this Section 4.6
shall be conclusive, absent manifest error.  If such Lender’s pro rata share of
such Revolving Credit Loans is not made available to the Administrative Agent by
such Lender within three (3) Business Days of such borrowing date, the
Administrative Agent shall be entitled to recover such amount made available by
the Administrative Agent with interest thereon at the rate per annum applicable
to such borrowing, on demand, from the relevant Borrower.  The failure of any
Lender to make available its pro rata share of any Revolving Credit Loan shall
not relieve it or any other Lender of its obligation hereunder to make its pro
rata share of such Revolving Credit Loan, available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
pro rata share of such Revolving Credit Loan available on the borrowing date.
 
Section 4.7   Changed Circumstances; Illegality.
 
4.7.1   Circumstances Affecting LIBOR Rate or CDOR Rate Availability.  If with
respect to a proposed LIBOR Rate Loan or Canadian CDOR Loan: (i) the
Administrative Agent or any Lender (after consultation with the Administrative
Agent) shall determine, acting reasonably and in good faith, that for any reason
adequate and reasonable means do not exist for determining the LIBOR Rate or
CDOR Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan or Canadian CDOR Loan or (ii) the Required Lenders reasonably and in
good faith determine (which determination shall be conclusive) and notify the
Administrative Agent that the LIBOR Rate or CDOR Rate applicable to a LIBOR Rate
Loan or Canadian CDOR Loan will not adequately and fairly reflect the cost to
the Required Lenders of funding LIBOR Rate Loans or Canadian CDOR Loans for such
Interest Period, then the Administrative Agent shall forthwith give notice
thereof to the Parent Borrower.  Thereafter, until the Administrative Agent
notifies the Parent Borrower that such circumstances no longer
 
 
 
57

--------------------------------------------------------------------------------

 
 
exist, the obligation of the Lenders to make LIBOR Rate Loans or Canadian CDOR
Loans and the right of the Revolving Borrowers to convert any Revolving Credit
Loan to or continue any Revolving Credit Loan as a LIBOR Rate Loan or Canadian
CDOR Loan shall be suspended, and the relevant Revolving Borrower shall repay in
full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan or Canadian CDOR Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan or Canadian CDOR Loan, as applicable, or, if such LIBOR Rate
Loan is denominated in Dollars or Canadian Dollars, convert the then outstanding
principal amount of each such Dollar LIBOR Rate Loan or Canadian CDOR Loan to an
Alternate Base Rate Loan or Canadian Base Rate Loan, as the case may be, as of
the last day of such Interest Period.
 
4.7.2   Illegality.
 
(a)    If, after the Restatement Date, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
issued after the Restatement Date of any such Governmental Authority, shall make
it unlawful or impossible for any of the Lenders (or any of their respective
Lending Offices) to honor its obligations hereunder to make or maintain any
LIBOR Rate Loan or to make or maintain any Canadian CDOR Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Parent Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Parent
Borrower that such circumstances no longer exist, (i) the obligations of the
affected Lender or Lenders to make LIBOR Rate Loans or to make Canadian CDOR
Loans, as the case may be, and the right of the relevant Revolving Borrower to
convert any Revolving Credit Loan of the affected Lender or Lenders or continue
any Revolving Credit Loan of the affected Lender or Lenders as a LIBOR Rate Loan
or a Canadian CDOR Loan, as the case may be, shall be suspended and thereafter
such Revolving Borrower may select from the affected Lender or Lenders only
Alternate Base Rate Loans denominated in Dollars or Canadian Base Rate Loans, as
the case may be, (ii) if any of the Lenders may not lawfully continue to
maintain a Dollar LIBOR Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Dollar LIBOR Rate Loan of the affected Lender
or Lenders shall immediately be converted to an Alternate Base Rate Loan for the
remainder of such Interest Period, (iii) if any of the Lenders may not lawfully
continue to maintain a LIBOR Rate Loan denominated in Euros, Sterling or any
Optional Currency (other than Canadian Dollars) to the end of the then current
Interest Period applicable thereto, then the relevant Revolving Borrower shall
immediately repay the applicable LIBOR Rate Loan of the affected Lender or
Lenders, and (iv) if any of the Lenders may not lawfully continue to maintain a
Canadian CDOR Loan to the end of the then current Interest Period applicable
thereto, the applicable Canadian CDOR Loan of the affected Lender or Lenders
shall immediately be converted to a Canadian Base Rate Loan.
 
(b)    If, after the Restatement Date, the introduction of, or any change in,
any Applicable Law or any change in the interpretation or administration thereof
by any Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Lender (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
issued after the Restatement Date of any such Governmental
 
 
 
58

--------------------------------------------------------------------------------

 
 
Authority, shall make it unlawful or impossible for any of the Lenders (or any
of their respective Lending Offices) to honor its obligations hereunder to make
or maintain Loans in Euros, Sterling or any Revolving A Optional Currency or
Revolving B Optional Currency, as the case may be, and/or into any jurisdiction
set forth for its Class on Schedule 1.1(b), such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Parent Borrower and the other Lenders.  Thereafter,
until the Administrative Agent notifies the Parent Borrower that such
circumstances no longer exist, (i) the obligations of the affected Lender or
Lenders to make or maintain Loans in any such currency and/or into such
jurisdiction set forth for its Class on Schedule 1.1(b) and the right of the
relevant Revolving Borrower to request or continue any Revolving Credit Loan of
the affected Lender or Lenders in such currency and/or into such jurisdiction
shall be suspended, and (ii) if any of the Lenders may not lawfully continue to
maintain Loans in any such currency and/or into any such jurisdiction to the end
of the then current Interest Period applicable thereto, then the relevant
Revolving Borrower shall immediately repay the applicable Loan of the affected
Lender or Lenders.
 
4.7.3   Increased Costs.  If, after the Restatement Date, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) issued after the Restatement Date of such Governmental
Authority, provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be issued after the Restatement Date, regardless of the date enacted, adopted or
issued:
 
(a)    shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Loan, Letter of
Credit or L/C Application or shall change the basis of taxation of payments to
any of the Lenders (or any of their respective Lending Offices) of the principal
of or interest on any Loan, Letter of Credit or L/C Application or any other
amounts due under this Agreement in respect thereof (without duplication of any
taxes covered by Section 4.10 and without coverage of any taxes expressly
excluded by Section 4.10); or
 
(b)    shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board other than those used to calculate the
LIBOR Rate or the CDOR Rate), special deposit, insurance or capital or similar
requirement against assets of, deposits with or for the account of, or credit
extended by any of the Lenders (or any of their respective Lending Offices) or
shall impose on any of the Lenders (or any of their respective Lending Offices)
or the foreign exchange and interbank markets any other condition affecting any
Loan or any Letter of Credit or participation therein;
 
and the result of any event of the kind described in this Section 4.7.3, is to
increase the costs to any of the Lenders of making, converting to, continuing or
maintaining any LIBOR Rate Loan or Canadian CDOR Loan (or of maintaining its
obligation to make any such Loan) or of issuing or
 
 
 
59

--------------------------------------------------------------------------------

 
 
participating in Letters of Credit (or of maintaining its obligation to issue or
participate in any Letter of Credit) or to reduce the yield or amount of any sum
received or receivable by any of the Lenders under this Agreement or any Letter
of Credit or L/C Application in an amount deemed by such Lender to be material,
then such Lender may promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify the Parent Borrower of such fact and
demand compensation therefor and, within fifteen (15) days after receipt by the
Parent Borrower of such notice from the Administrative Agent, the Parent
Borrower shall pay (or shall cause the relevant Borrower to pay) to such Lender
such additional amount or amounts as will compensate such Lender or Lenders for
such increased cost or reduction.  The Administrative Agent and the applicable
Lender will promptly notify the Parent Borrower of any event of which it has
knowledge which will entitle such Lender to compensation pursuant to this
Section 4.7.3; provided that the Administrative Agent shall incur no liability
whatsoever to the Lenders or the Parent Borrower in the event it fails to do
so.  A certificate of such Lender setting forth in reasonable detail the basis
for determining such amount or amounts necessary to compensate such Lender shall
be forwarded to the Parent Borrower through the Administrative Agent and shall
be conclusively presumed to be correct absent manifest error.  Notwithstanding
any other provision herein, no Lender shall demand compensation pursuant to this
Section 4.7.3 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation from similarly situated borrowers (to
the extent that such Lender has the right to do so under its credit facilities
with similarly situated borrowers).
 
4.7.4   Additional Reserve Costs.
 
(a)    [Reserved]
 
(b)    If and so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank or the
European System of Central Banks) in respect of any of such Lender’s Loans, such
Lender may require the relevant Borrower to pay, contemporaneously with each
payment of interest on each of such Lender’s Loans subject to such requirements,
additional interest on such Loans at a rate per annum specified by such Lender
to be the cost to such Lender of complying with such requirements in relation to
such Loans.
 
(c)    Any additional interest owed pursuant to paragraph (b) above shall be
determined by the relevant Lender, acting in good faith, which determination
shall be conclusive absent manifest error, and notified to the Parent Borrower
on behalf of the relevant Borrower (with a copy to the Administrative Agent) at
least five (5) Business Days before each date on which interest is payable for
the relevant Loans, and such additional interest so notified to the Parent
Borrower on behalf of the relevant Borrower by such Lender shall be payable to
such Lender on each date on which interest is payable for such Loans.
 
4.7.5   Mitigation.  If any Lender demands compensation under Section 4.7.3 or
Section 4.7.4 or if the obligation of any Lender to make LIBOR Rate Loans is
suspended under Section 4.7.2, or if any amount payable under this Agreement by
a Borrower established in France becomes not deductible from that Borrower’s
taxable income for French tax purposes by reason of that amount being (i) paid
or accrued to a Finance Party incorporated, domiciled,
 
 
 
60

--------------------------------------------------------------------------------

 
 
established or acting through a Lending Office situated in a Non-Cooperative
Jurisdiction or (ii) paid to an account opened in the name of or for the benefit
of that Finance Party in a financial institution situated in a Non-Cooperative
Jurisdiction, then such Lender will use reasonable efforts to mitigate such
issues including by designating a different Lending Office for each affected
Loan if such designation would avoid the need for, or reduce the amount of, such
compensation or permit such Lender to make and maintain LIBOR Rate Loans under
Section 4.7.2 and would not, in the sole judgment of such Lender, be otherwise
disadvantageous to such Lender.  A certificate of such Lender setting forth the
additional amount or amounts required to compensate such Lender in respect of
any increased costs, the changes as a result of which such amounts are due and
the manner of computing such amounts shall be deemed conclusive, provided that
the determinations set forth in such certificate are made reasonably and in good
faith.  If any Lender demands compensation from the Parent Borrower under this
Section 4.7 more than one hundred eighty (180) days after such Lender had
knowledge of the occurrence of the event giving rise to such compensation, the
Parent Borrower shall not be obligated to reimburse such Lender for amounts
incurred as a result of the occurrence of such event more than one hundred
eighty (180) days prior to the date on which the Lender made such demand
(provided that if the event giving rise to the compensation or indemnification
is retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect).  Notwithstanding
any other provisions of this Section 4.7, no Lender shall demand compensation
for any increased cost or reduction referred to above if it shall not at the
time be the general policy or practice of such Lender to demand such
compensation in similar circumstances under comparable provisions of other
credit agreements, if any.
 
4.7.6   Replacement of a Lender.  If (a) any Lender demands compensation under
Section 4.7.3 or Section 4.7.4 (which compensation is not demanded by all of the
Lenders of the same Class) and the Parent Borrower deems such additional amounts
to be material, (b) the obligation of any Lender to make or maintain any Loan is
suspended under Section 4.7.1 or Section 4.7.2, (c) any Lender is a Defaulting
Lender or a Non-Consenting Lender, or (d) any amount payable to any Lender by a
Borrower established in France under this Agreement is not, or will not be (when
the relevant corporate income tax is calculated) treated as a deductible charge
or expense for French tax purposes for that Borrower by reason of that amount
being (i) paid or accrued to a Lender incorporated, domiciled, established or
acting through a Lending Office situated in a Non-Cooperative Jurisdiction, or
(ii) paid to an account opened in the name of or for the benefit of that Lender
in a financial institution situated in a Non-Cooperative Jurisdiction, then, in
each case, the Parent Borrower may, so long as no Default or Event of Default
has occurred and is continuing, obtain, at the Parent Borrower’s expense (or at
the expense of a Defaulting Lender whose representation contained in clause
(iii) of Section 2.1.3 proves to be false), one or more other Lenders or, with
the consent of the Administrative Agent, one or more replacement financial
institutions reasonably satisfactory to the Administrative Agent (if not already
a Lender) and willing to replace such Lender, and such Lender shall execute and
deliver to such replacement Lender an Assignment and Assumption with respect to
such Lender’s entire interest under this Agreement for an amount equal to the
principal balance of all Loans and L/C Obligations held by the affected Lender
and all accrued interest and fees with respect thereto through the date of such
assignment, provided that (i) a Lender that demands compensation under Section
4.7.3 or Section 4.7.4 shall not be required to make any such assignment if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
 
 
 
61

--------------------------------------------------------------------------------

 
 
circumstances entitling the Parent Borrower to require such assignment pursuant
to clause (a) above cease to apply, (ii) the Parent Borrower shall have paid to
such affected Lender the compensation that it is entitled to receive under
Section 4.7 through the date of such assignment, (iii) such assignment will
result in a reduction in such compensation and (iv) in the case of any
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent.  Upon the execution by such replacement Lender of such Assignment and
Assumption and compliance with the requirements of Section 13.8.2, such
replacement Lender shall succeed to all of such Lender’s rights and duties under
this Agreement.  If the Parent Borrower exercises its election under this
Section 4.7.6 to replace a Lender (other than a Defaulting Lender), the Parent
Borrower shall pay the registration and processing fee payable to the
Administrative Agent under Section 13.8.2.
 
Section 4.8   Indemnity.  Each Borrower hereby indemnifies each of the Lenders
against any loss, cost or expense incurred by a Lender as a result of (a) any
failure by such Borrower to borrow, convert or repay any amount in connection
with any LIBOR Rate Loan or any Canadian CDOR Loan hereunder on the date
specified therefor in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, (b) any payment, prepayment or conversion of any LIBOR
Rate Loan or Canadian CDOR Loan by such Borrower on a date other than the last
day of the Interest Period therefor, other than pursuant to Section 4.7.2 and
(c) any assignment of a LIBOR Rate Loan or Canadian CDOR Loan on a day other
than the last day of the Interest Period thereof as a result of a request by the
Parent Borrower pursuant to Section 4.7.6.  The amount of such loss or expense
shall be determined, in the applicable Lender’s reasonable discretion, based
upon the assumption that such Lender funded its Revolving A Ratable Share or
Revolving B Ratable Share, as the case may be, of the LIBOR Rate Loans, in the
interbank eurocurrency market and using any reasonable attribution or averaging
methods which such Lender deems appropriate and practical.  A certificate of
such Lender setting forth in reasonable detail the basis for determining such
amount or amounts necessary to compensate such Lender shall be forwarded to the
relevant Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.  The applicable Borrower shall
pay the Administrative Agent for the account of such Lender the amount shown as
due on any such certificate within five Business Days after receipt thereof.
 
Section 4.9   Capital Requirements.  If either (a) the introduction of, or any
change or proposed change in, or in the interpretation of, any Applicable Law,
or (b) compliance with any guideline or request issued after the Restatement
Date hereof from any central bank or comparable agency or other Governmental
Authority (whether or not having the force of law) (provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be issued after
the Restatement Date, regardless of the date enacted, adopted or issued),
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on the capital of (other than by reason of the
imposition of Taxes covered by Section 4.10), or has affected or would affect
the amount of capital or liquidity required to be maintained by, any Lender or
any corporation controlling such Lender as a consequence of, or with reference
to any Lender’s Commitment, or the Loans made
 
 
 
62

--------------------------------------------------------------------------------

 
 
by, or Participation Interests held by, such Lender, or the Letters of Credit
issued by any Issuing Lender, below the rate which the Lender or such other
corporation could have achieved but for such introduction, change or compliance
by an amount such Lender deems material (taking into consideration such Lender’s
policies, and the policies of such Lender’s holding company, in each case, with
respect to capital adequacy or liquidity), the Parent Borrower shall pay to such
Lender from time to time as specified by such Lender additional amounts
sufficient to compensate such Lender or other corporation for such reduction.  A
certificate of such Lender setting forth in reasonable detail the basis for
determining such amounts necessary to compensate such Lender shall be forwarded
to the Parent Borrower through the Administrative Agent and shall be
conclusively presumed to be correct absent manifest error.  Notwithstanding any
other provision herein, no Lender shall demand compensation pursuant to this
Section 4.9 if it shall not at the time be the general policy or practice of
such Lender to demand such compensation from similarly situated borrowers (to
the extent that such Lender has the right to do so under its credit facilities
with similarly situated borrowers).  The applicable Borrower shall pay the
Administrative Agent for the account of such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
Section 4.10   Taxes.
 
4.10.1   Payments Free and Clear.  Any and all payments by any Credit Party
under any Loan Document or under the Letters of Credit shall be made free and
clear of and without deduction or withholding for any and all present or future
taxes, levies, imposts, deductions, charges or withholding, and all liabilities
with respect thereto, excluding (i) in the case of each Lender and the
Administrative Agent, income, franchise or similar taxes imposed on (or measured
by) its income imposed by any Governmental Authority, (ii) in the case of each
Lender, any withholding taxes payable with respect to payments hereunder or
under the other Loan Documents under Applicable Laws (including, without
limitation, any statute, treaty, ruling, determination or regulation) in effect
on the Restatement Date for such Lender (or such later date on which such Lender
becomes a Lender hereunder) or on the date, if any, on which such Lender changes
any applicable Lending Office by designating a different applicable Lending
Office (other than pursuant to Section 4.7.5), but not excluding any withholding
taxes payable solely as a result of (1) any change in such laws occurring after
the Restatement Date (or such later date on which such Lender becomes a Lender
hereunder) or after the date of designation of such new Lending Office, as the
case may be, or (2) the addition of any Foreign Subsidiary Borrower pursuant to
Section 2.11.1(a), (iii) any branch profits tax imposed by the United States of
America or any similar tax imposed by any other jurisdiction, and (iv) any U.S.
federal withholding taxes imposed under FATCA (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If any Withholding Agent shall be required
by law to deduct or withhold any Taxes from or in respect of any sum payable
under any Loan Document or under any Letter of Credit to any Lender or the
Administrative Agent, (A) the sum payable by the applicable Credit Party shall
be increased as may be necessary so that after making all required deductions or
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 4.10) such Lender or the Administrative Agent
(as the case may be) receives an amount equal to the amount such party would
have received had no such deductions or withholdings been made, (B) such
Withholding Agent shall make such deductions or withholdings, (C) such
Withholding Agent shall pay the full amount deducted or withheld to the relevant
taxing authority or other authority
 
 
 
63

--------------------------------------------------------------------------------

 
 
in accordance with Applicable Law, and (D) such Credit Party shall deliver to
the Administrative Agent evidence of such payment to the relevant taxing
authority or other authority in the manner provided in Section 4.10.5.  A Credit
Party shall not, however, be required to pay any amounts pursuant to clause (A)
of the preceding sentence to any Lender or the Administrative Agent not
organized under the laws of the United States of America or a state thereof (or
the District of Columbia) if such Lender or the Administrative Agent fails to
comply with the requirements of Section 4.10.6.  Notwithstanding anything to the
contrary in this Section 4.10.1, a Credit Party incorporated in France shall not
be required to make any increased payments in respect of any tax deduction on
account of tax imposed by France on a payment made to a Lender if such tax
deduction is imposed solely because this payment is made to an account opened in
the name of or for the benefit of that Lender in a financial institution
situated in a Non-Cooperative Jurisdiction.
 
4.10.2   Stamp and Other Taxes.  In addition, each Credit Party shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise taxes, levies of the United States or
any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made by such Credit Party hereunder
(except for the excluded taxes covered by Sections 4.10.1) or from the
execution, delivery or registration of, or otherwise similarly with respect to,
this Agreement, the Loans, the Letters of Credit, the other Loan Documents, or
the perfection of any rights or security interest in respect thereto or the
enforcement of the rights of the Lenders under any Loan Document (hereinafter
referred to as “Other Taxes”), or at the option of the Administrative Agent
timely reimburse it for the payment of any Other Taxes.
 
4.10.3   Indemnity.
 
(a)    The relevant Credit Party shall indemnify each Lender and each Agent
(each a “Finance Party”) for the full amount of Taxes payable or paid by such
Finance Party or that such Credit Party should have withheld or deducted from a
payment to such Finance Party, but failed to withhold or deduct, pursuant to
Section 4.10.1 and Other Taxes (including, without limitation, any Taxes and
Other Taxes imposed by any jurisdiction on amounts payable under this Section
4.10) paid by such Finance Party and any liability (including interest and
penalties, if any) arising therefrom or with respect thereto.
 
(b)    (i)  In the event a claim against any Finance Party arises that is
covered by the indemnity provisions of this Section 4.10.3, notice shall be
given promptly by such Finance Party to the Parent Borrower (with a copy to the
Administrative Agent).
 
(ii)    If the relevant Credit Party would be liable for the entire amount of
such claim pursuant to this Section 4.10.3, then the relevant Credit Party and
the Parent Borrower shall have the right to contest and defend by all
appropriate legal proceedings any such third-party claim and to control all
settlements of any such third-party claim (unless such Finance Party agrees to
assume the cost of settlement and to forgo such indemnity) and to select lead
counsel to defend any and all such third-party claims at the sole cost and
expense of the Parent Borrower, as the case may be; provided, however, that the
Parent Borrower may not effect any settlement that could result in any cost,
expense or liability to any Finance Party unless such Finance Party consents in
writing to
 
 
 
64

--------------------------------------------------------------------------------

 
 
 
such settlement, which consent shall not be unreasonably withheld.  Any Finance
Party may select and engage counsel to participate in any defense, in which
event such counsel shall be at the sole cost and expense of the party selecting
and engaging such counsel.  In connection with any such claim, action or
proceeding, the parties shall cooperate with each other and provide each other
with access to relevant books and records in their possession.
 
(iii)    If the relevant Credit Party would be liable for only a portion of such
claim pursuant to this Section 4.10.3, then the relevant Credit Party and the
Parent Borrower shall have the right to consult with such Finance Party
regarding such claim, any settlement and the selection of lead counsel to defend
such claim.
 
(iv)    If any Finance Party shall become aware that it is or may be entitled to
receive a refund, credit or reduction (including interest and penalties, if any)
in respect of Taxes or Other Taxes, it promptly shall notify the relevant Credit
Party of the availability of such refund, credit or reduction and shall, within
thirty (30) days after receipt of a request by the relevant Credit Party and the
Parent Borrower pursue or timely claim such refund, credit or reduction at the
relevant Credit Party’s expense.  If any Finance Party receives a refund or
realizes a credit or reduction in tax in respect of any Taxes or Other Taxes
withheld by the relevant Credit Party or for which such Finance Party has
received payment from the relevant Credit Party hereunder, it promptly shall
repay the amount of such refund to the relevant Credit Party, net of all
out-of-pocket expenses of such Finance Party and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the relevant Credit Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
relevant Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.
 
(c)    Each Lender shall severally indemnify each Agent, within 10 days after
demand therefor, for (i) any Taxes attributable to such Lender (but only to the
extent that any Credit Party has not already indemnified such Agent for such
Taxes and without limiting the obligation of the Credit Parties to do so), (ii)
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 13.8.3 and (iii) any excluded Taxes attributable to such Lender, in each
case, that are payable or paid by such Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by such Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes each Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by such Agent to the Lender from any other source against any
amount due to the Administrative Agent under this Section 4.10.3(c).
 
4.10.4   No Requirement to Disclose Tax Returns.  Nothing in this Section
4.10 shall be construed to require any Finance Party to make available its tax
returns (or any other
 
 
 
65

--------------------------------------------------------------------------------

 
 
information relating to its taxes which it deems confidential) to the relevant
Credit Party or any other person.
 
4.10.5   Evidence of Payment.  Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Parent Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 13.1.2, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
 
4.10.6   Delivery of Tax Forms.
 
(a)   Each Lender shall deliver to the Parent Borrower and to the Administrative
Agent on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation) and at such other time or times prescribed by Applicable
Law or when reasonably requested by the Parent Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
Applicable Law or by the taxing authorities of any jurisdiction and such other
reasonably requested information (A) as will permit the Parent Borrower or the
Administrative Agent, as the case may be, to determine (i) whether or not
payments made hereunder or under any other Loan Document or Letter of Credit are
subject to Taxes and (ii) if applicable, the required rate of withholding or
deduction, and (B) to evidence such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrowers pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
 
(b)   Without limiting the generality of the foregoing, if any Borrower is
resident for Federal tax purposes in the United States,
 
(i)   any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Parent Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by Applicable Law or
reasonably requested by the Parent Borrower or the Administrative Agent as will
enable the Parent Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
 
(ii)   each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Parent
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (or, in the case of a Participant, on or
prior to the date such Participant purchases the related participation) (and
from time to time thereafter as prescribed by Applicable Law or upon the request
of the Parent Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
 
 
66

--------------------------------------------------------------------------------

 
 
(I)    executed copies of Internal Revenue Service Form W-8BEN-E (or any
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,
 
(II)   executed copies of Internal Revenue Service Form W-8ECI,
 
(III)   executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
 
(IV)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed copies of Internal Revenue Service Form W-8BEN-E (or any successor
form), or
 
(V)   executed copies of any other form prescribed by Applicable Laws as a basis
for claiming exemption from or a reduction in United States Federal withholding
tax together with such supplementary documentation as may be prescribed by
Applicable Laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made;
 
(iii)    each Lender shall promptly (A) notify the Parent Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender; and
 
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
 
 
67

--------------------------------------------------------------------------------

 
 
For purposes of determining withholding taxes imposed under FATCA, from and
after the Restatement Date, the Credit Parties and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
4.10.7   Survival.  Without prejudice to the survival of any other agreement of
the Credit Parties and the Finance Parties hereunder, the agreements and
obligations of the Credit Parties and the Finance Parties contained in this
Section 4.10 shall survive the payment in full of the Obligations and the
termination of the Aggregate Commitment, but shall be limited in duration to the
applicable statute of limitations for Taxes or Other Taxes for which
indemnification or repayment is sought.
 
4.10.8   Additional Provisions.
 
(a)    The relevant Credit Party shall not be required to indemnify any Lender
or to pay any additional amounts to any Lender in respect of Taxes or Other
Taxes pursuant to this Section 4.10  to the extent that (i) the obligation to
pay such additional amounts would not have arisen but for a failure by such
Lender to comply with the provisions of this Section 4.10 or (ii) the obligation
with respect to such Taxes or Other Taxes existed on the Restatement Date (or
later date on which such Lender became a Lender hereunder) in respect of such
Lender or, with respect to payments to a newly designated Lending Office,
existed on the date such Lender designated such new Lending Office with respect
to a Loan.
 
(b)    Any Lender or the Administrative Agent claiming any additional amount
payable pursuant to this Section 4.10 shall use all reasonable efforts
(consistent with legal and regulatory restrictions) that would avoid the need
for or reduce the amount of any such additional amounts which may thereafter
accrue (including but not limited to filing any certificate or document
reasonably requested by the Parent Borrower or changing the jurisdiction of its
applicable Lending Office).
 
Section 4.11   Defaulting Lenders.
 
4.11.1   Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law, the following provisions shall govern:
 
(a)   Waivers and Amendments.  That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 13.10.
 
(b)   Reallocation of Payments.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 11.2 or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 4.5), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any
 
 
 
68

--------------------------------------------------------------------------------

 
 
amounts owing by that Defaulting Lender to any Issuing Lender or Swingline
Lender hereunder; third, if so determined by the Administrative Agent or
requested by any Issuing Lender or Swingline Lender, to be held as cash
collateral for future funding obligations of that Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Parent
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent Borrower, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
any Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, such Issuing Lender or Swingline
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to any Credit
Party as a result of any judgment of a court of competent jurisdiction obtained
by such Credit Party against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its Ratable Share and (y) such Loans were made at a time when the
conditions set forth in Section 5.2 were satisfied or waived, such payment shall
be applied solely to pay the Loans owing to all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 4.11.1(b) shall be
deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.
 
(c)   Certain Fees.  That Defaulting Lender (x) shall be entitled to receive any
Facility Fee pursuant to Section 4.2 for any period during which that Lender is
a Defaulting Lender only to extent allocable to the sum of (1) the outstanding
principal amount of the Loans funded by it and (2) its Ratable Share of the
stated amount of Letters of Credit and Swingline Loans for which it has provided
cash collateral (and the Parent Borrower shall (A) be required to pay to each
Issuing Lender and the Swingline Lender, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
3.3.3.
 
(d)   Reallocation of Participation Interests to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans, the Participation Interests of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, each such reallocation shall be given effect only to the extent
that, at the date the applicable Lender becomes a Defaulting Lender, the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
 
 
 
69

--------------------------------------------------------------------------------

 
 
minus (2) the Revolving A Credit Exposure or Revolving B Credit Exposure, as the
case may be (adjusted for this purpose to reflect any reallocation previously
made to such Lender under this Section 4.11.1(d)), of that Lender.
 
(e)   Cash Collateral; Repayment of Swingline Loans.  If the reallocation
described in Section 4.11.1(d) cannot, or can only partially, be effected, each
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders’ Fronting Exposure and (y) second, cash collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 11.2.2(a).
 
4.11.2   Defaulting Lender Cure.  If the Parent Borrower, the Administrative
Agent, Swingline Lender and each Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Defaulting Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded Participation Interests to be held on a pro
rata basis by the Lenders in accordance with their Ratable Share (without giving
effect to Section 4.11.1(d)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Parent Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
 
ARTICLE V
 
CONDITIONS OF CLOSING AND BORROWING
 
Section 5.1   Conditions to Closing.  The obligation of each Lender to make
Extensions of Credit and the obligations of the Issuing Lenders to issue Letters
of Credit hereunder shall become effective on the date (such date, the
“Restatement Date”) on which each of the following conditions precedent is
satisfied (or waived in accordance with Section 13.10):
 
5.1.1   Executed Loan Documents.  This Agreement and all other applicable Loan
Documents shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no default (including without limitation a Default) shall exist thereunder,
and the Credit Parties shall have delivered executed counterparts thereof to the
Administrative Agent.
 
5.1.2   Closing Certificates; etc.
 
(a)   Officer’s Certificate.  The Administrative Agent shall have received a
certificate from a Responsible Officer (or such other Person as is reasonably
acceptable to the Administrative Agent), in form and substance reasonably
satisfactory to the Administrative
 
 
 
70

--------------------------------------------------------------------------------

 
 
Agent, to the effect that all representations and warranties of the Parent
Borrower contained in this Agreement and the other Loan Documents are true and
correct in all material respects; that the Parent Borrower is not in violation
of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that each of the closing conditions has been satisfied or waived (assuming
satisfaction of the Administrative Agent where not advised otherwise).
 
(b)   General Certificate.  The Administrative Agent shall have received a
certificate of the secretary, assistant secretary or general counsel of each
Credit Party (or such other Person as is reasonably acceptable to the
Administrative Agent) certifying as to the incumbency and genuineness of the
signature of each officer of such Credit Party executing Loan Documents to which
it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles of incorporation or comparable organizational
documents, if any, of such Credit Party and all amendments thereto, certified as
of a recent date (1) in the case of Credit Parties (other than Foreign
Subsidiary Borrowers), by the appropriate Governmental Authority in its
jurisdiction of incorporation for such Credit Parties and (2) in the case of
each Foreign Subsidiary Borrower, by such Foreign Subsidiary Borrower, (B) the
bylaws or comparable organizational documents, if any, of such Credit Party as
in effect on the date of such certifications, (C) resolutions duly adopted by
the Board of Directors or comparable governing body of such Credit Party
authorizing, as applicable, the borrowings contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 5.1.2(c), except in the case of the Foreign
Subsidiary Borrowers.
 
(c)   Certificates of Good Standing.  The Administrative Agent shall have
received long-form certificates as of a recent date of the good standing or
active status, as applicable, of the Credit Parties (other than the Foreign
Subsidiary Borrowers) under the laws of their respective jurisdictions of
organization and short-form certificates as of a recent date of the good
standing of the Parent Borrower under the laws of each other jurisdiction where
the Parent Borrower is qualified to do business and where a failure to be so
qualified would have a Material Adverse Effect.
 
(d)   Opinions of Counsel.  The Administrative Agent shall have received
opinions in form and substance reasonably satisfactory to the Administrative
Agent of (i) the General Counsel of the Parent Borrower and (ii) Hunton &
Williams LLP, special counsel to the domestic Credit Parties, addressed to the
Administrative Agent and the Lenders with respect to the domestic Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall reasonably request.
 
5.1.3   Consents; Defaults.
 
(a)   Governmental and Third Party Approvals.  All governmental and third party
approvals necessary or, in the reasonable discretion of the Administrative
Agent, advisable in connection with the effectiveness hereof and the financing
contemplated hereby shall have been obtained and be in full force and effect,
and all applicable waiting periods shall have expired without any action being
taken or threatened by any competent authority that would
 
 
 
71

--------------------------------------------------------------------------------

 
 
restrain, prevent or otherwise impose adverse conditions on the effectiveness
hereof or the financing contemplated hereby.  Additionally, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting the transactions contemplated by this Agreement and the other Loan
Documents or otherwise referred to herein or therein.
 
(b)   No Event of Default.  No Default or Event of Default shall have occurred
and be continuing.
 
5.1.4   No Material Adverse Effect.  Since December 31, 2013 nothing shall have
occurred (and neither the Administrative Agent nor the Lenders shall have become
aware of any facts or conditions not previously known) which has had a Material
Adverse Effect.
 
5.1.5   Financial Matters.
 
(a)   Financial Statements.  The Administrative Agent and each Lender shall have
received, or have made available to it, the Annual Report on Form 10-K of the
Parent Borrower for the fiscal year ended as of December 31, 2014 and the
Quarterly Report on Form 10-Q of the Parent Borrower for each Fiscal Quarter
ending after December 31, 2014 and at least 60 days prior to the Restatement
Date.
 
(b)   Payment at Closing.  The Parent Borrower shall have paid any accrued and
unpaid interest, fees or commissions due hereunder or under any Fee Letter
(including, without limitation, reasonable legal fees and out-of-pocket expenses
for which invoices have been presented) to the Administrative Agent and Lenders,
and to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.
 
5.1.6   Litigation.  Except as set forth in the Current SEC Reports, as of the
Restatement Date, there shall be no actions, suits or proceedings pending or, to
the knowledge of a Responsible Officer, threatened (i) with respect to this
Agreement or any other Loan Document or (ii) which the Administrative Agent or
the Required Lenders shall reasonably determine would have a Material Adverse
Effect.
 
5.1.7   USA Patriot Act.  The Lenders shall have received sufficiently in
advance of the Restatement Date all documentation and other information that is
required by regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, to the extent requested in writing at least five Business Days
prior to the Restatement Date.
 
The Administrative Agent shall notify the Parent Borrower and the Lenders of the
Restatement Date, and such notice shall be conclusive and binding.  The Loan
Documents executed by each of the Credit Parties shall be delivered to the
Administrative Agent at its offices located in Charlotte, North
Carolina.  Without limiting the generality of the provisions of Section 12.2,
for purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder
 
 
 
72

--------------------------------------------------------------------------------

 
 
to be consented to or approved by or acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Restatement Date specifying its objection thereto.
 
Section 5.2   Conditions to All Extensions of Credit.  The obligation of each
Lender to make any Extension of Credit hereunder (including the initial
Extension of Credit to be made hereunder, if any, and including any issuance,
amendment, extension, renewal or increase in the stated amount of any Letter of
Credit by any Issuing Lender) is subject to the satisfaction of the following
conditions precedent on the relevant date of borrowing or date of issuance, as
applicable:
 
5.2.1   Continuation of Representations and Warranties.  The representations and
warranties contained in Article VI shall be true and correct in all material
respects on and as of such borrowing or issuance date with the same effect as if
made on and as of such date, except for any representation and warranty made as
of an earlier date, which representation and warranty shall remain true and
correct in all material respects as of such earlier date and except that for
purposes of this Section 5.2.1, the representations and warranties contained in
subsections (a) and (b) of Section 6.1.7 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1.1.
 
5.2.2   No Existing Default.  Immediately after the making of the requested
Extension of Credit, no Default or Event of Default shall have occurred and be
continuing (i) on the date of borrowing with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the date of
issuance with respect to such Letter of Credit or after giving effect to such
Letters of Credit on such date, provided that no Foreign Subsidiary Borrower,
having suffered any event, condition or circumstance that otherwise would
constitute a Bankruptcy Event but for the fact that such Foreign Subsidiary
Borrower has no Obligations then outstanding under this Agreement, shall be
permitted to request any Extension of Credit so long as such event, condition or
circumstance that would otherwise constitute a Bankruptcy Event continues to
exist.
 
5.2.3   Initial Extension of Credit to Foreign Subsidiary Borrowers.  No later
than the later of the Restatement Date or the date that is 5 days prior to the
date of the initial Extension of Credit requested by any Foreign Subsidiary
Borrower that is a party to this Agreement as of the date hereof, the
Administrative Agent shall have received the final form of an opinion to be
dated as of the date of such initial Extension of Credit, addressed to the
Administrative Agent and each of the Lenders, from counsel to such Foreign
Subsidiary Borrower, which opinion shall be in form and substance reasonably
satisfactory to the Administrative Agent.
 
5.2.4   Delivery of Notice.  The Administrative Agent shall have received a
Notice of Borrowing from the Parent Borrower in accordance with Section
2.2.2 and a Notice of Account Designation specifying the account or accounts to
which the proceeds of any Loans made after the Restatement Date are to be
disbursed, or in the case of a request that any Issuing Lender issue a Letter of
Credit (or amend, extend or renew an outstanding Letter of Credit), an Issuing
Lender shall have received an L/C Application from the Parent Borrower in
accordance with Section 3.2.
 
 
 
73

--------------------------------------------------------------------------------

 
 
 
The occurrence of the Restatement Date and the acceptance by the Credit Parties
of the benefits of each Extension of Credit hereunder shall constitute a
representation and warranty by the Parent Borrower to the Administrative Agent
and each of the Lenders that all the conditions specified in Section 5.1 and
5.2 and applicable to such Extension of Credit have been satisfied as of that
time.  All of the certificates, legal opinions and other documents and papers
referred to in Section 5.1 and 5.2, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.
 
Section 5.3   Initial Extension of Credit to Each New Foreign Subsidiary
Borrower.  No Lender shall be required to make any Loans or issue any Letters of
Credit to any Foreign Subsidiary Borrower that was not a party to this Agreement
as of the Restatement Date unless the Administrative Agent has received (i) a
Foreign Subsidiary Borrower Joinder Agreement, (ii) an opinion of counsel to
such Foreign Subsidiary Borrower in form and substance reasonably satisfactory
to the Administrative Agent, (iii) all documentation and other information
requested by the Administrative Agent regarding such Foreign Subsidiary Borrower
that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA Patriot
Act and (iv) such other documentation or other information as the Administrative
Agent or the Lenders would have otherwise been entitled to receive under Section
5.1 had such Foreign Subsidiary Borrower been a party to this Agreement as of
the date hereof.
 
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
Section 6.1   Representations and Warranties.  To induce the Administrative
Agent, the Issuing Lenders and the Lenders to enter into this Agreement and to
induce the Lenders to make Extensions of Credit, the Parent Borrower hereby
represents and warrants to the Administrative Agent and Lenders that:
 
6.1.1   Corporate Existence.  Each Credit Party (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation; (b) has the requisite power and authority to own its
property and assets and to carry on its business as now conducted; (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not have a Material
Adverse Effect; and (d) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, except where the failure to have
such Governmental Approvals would not have a Material Adverse Effect.
 
6.1.2   Non-Contravention.  Each Credit Party has the corporate, limited
liability or other business entity power to execute and deliver and to perform
its obligations under the Loan Documents and to borrow hereunder. The execution,
delivery, and performance by each of the Credit Parties of the Loan Documents to
which it is a party have been duly authorized by all necessary corporate,
limited liability or other business entity action and do not and will not
(i) require any consent or approval of the shareholders or members of such
Credit Party, (ii) violate any provision of any law, rule, regulation
(including, without limitation, Regulation
 
 
 
74

--------------------------------------------------------------------------------

 
 
T, U or X of the Board), order, writ, judgment, injunction, decree,
determination, or award presently in effect having applicability to such Credit
Party or any Restricted Subsidiary or of the charter or bylaws of such Credit
Party or any Restricted Subsidiary, (iii) result in a breach of or constitute a
default under any material indenture or loan or credit agreement or any other
material agreement, lease, or instrument to which such Credit Party or any
Restricted Subsidiary is a party or by which it or its properties may be bound
or affected, or (iv) result in the creation of a Lien of any nature upon or with
respect to any of the properties now owned or hereafter acquired by such Credit
Party or any Restricted Subsidiary; and each Credit Party and each Restricted
Subsidiary is not in default under any such order, writ, judgment, injunction,
decree, determination, or award or any such indenture, agreement, lease, or
instrument or in violation of any such law, rule, or regulation, which default
or violation would have a Material Adverse Effect.
 
6.1.3   No Consent.  No authorization, consent, approval, license, exemption of,
or filing or registration with, or any other action in respect of any
Governmental Authority (other than any filings or reports required under the
federal securities laws or except as would not have an adverse effect on any
Lender or any Issuing Lender in any material respect) is or will be necessary
for the valid execution, delivery or performance by any Credit Party of the Loan
Documents to which it is a party.
 
6.1.4   Execution and Delivery; Binding Obligations.  Each Loan Document has
been duly executed and delivered by each Credit Party to which it is a
party.  The Loan Documents constitute legal, valid, and binding obligations of
the Credit Parties enforceable in accordance with their respective terms, except
as such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Debtor Relief Laws from time to time in effect which
affect the enforcement of creditors’ rights in general and the availability of
equitable remedies.
 
6.1.5   Title to Properties.  The Parent Borrower and each Restricted Subsidiary
has good and marketable title to all of the material assets and properties owned
by it, and valid leasehold interests in all material assets and properties
leased by it, free and clear of all Liens except such as are permitted by
Section 9.2 and except for covenants, restrictions, rights, easements and minor
irregularities in title which do not materially interfere with the occupation,
use and enjoyment by the Parent Borrower or such Restricted Subsidiary of such
properties and assets in the normal course of business as presently conducted or
materially impair the value thereof for such business.
 
6.1.6   Subsidiaries.  Each Subsidiary of the Parent Borrower as of the
Restatement Date is listed on Schedule 6.1.6, including the jurisdiction of
organization, ownership and ownership percentages thereof.  All the outstanding
capital stock of the Parent Borrower’s Subsidiaries owned by the Parent Borrower
or any of its Subsidiaries have been duly authorized and validly issued, are
fully paid and nonassessable and are free and clear of any Lien except as
permitted by Section 9.2.  No Subsidiary owns any capital stock of the Parent
Borrower.  Each of the Restricted Subsidiaries of the Parent Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; and each Restricted Subsidiary (i) has the
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (ii) is qualified to do business in every
jurisdiction
 
 
 
75

--------------------------------------------------------------------------------

 
 
where such qualification is required, except where the failure so to qualify
would not have a Material Adverse Effect and (iii) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, except
where the failure to have such Governmental Approvals would not have a Material
Adverse Effect.
 
6.1.7   Financial Statements.
 
(a)   The consolidated balance sheet of the Parent Borrower and its Subsidiaries
as at December 31, 2014, and the related consolidated statements of operations,
comprehensive income, shareholders’ equity and cash flows of the Parent Borrower
and its Subsidiaries for the fiscal year then ended, audited by KPMG LLP,
independent public accountants, copies of which have been delivered to the
Lenders, fairly present the consolidated financial condition of the Parent
Borrower and its Subsidiaries as at such date and the consolidated results of
the operations of the Parent Borrower and its Subsidiaries for the period ended
on such date, all prepared in accordance with GAAP applied on a consistent
basis.
 
(b)   Since December 31, 2013, there has been no material adverse change in the
financial condition or results of operations of the Parent Borrower and
Restricted Subsidiaries taken as a whole that has had a Material Adverse Effect.
 
6.1.8   Litigation.
 
(a)   There are no actions, suits, or proceedings pending or, to the knowledge
of a Responsible Officer, threatened, against any Credit Party or any Restricted
Subsidiary or the properties of any Credit Party or any Restricted Subsidiary
before any Governmental Authority or arbitrator that, if determined adversely,
would have a Material Adverse Effect.
 
(b)   Neither any Credit Party nor any Restricted Subsidiary is in default (in
any respect which would have a Material Adverse Effect) with respect to any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect and applicable to any Credit Party or any Restricted
Subsidiary.
 
6.1.9   Taxes.  The Parent Borrower and each Restricted Subsidiary has filed all
material Tax returns required to be filed and paid all Taxes shown thereon to be
due, including interest and penalties, or provided adequate reserves, in
accordance with GAAP, for the payment thereof.
 
6.1.10   ERISA.
 
(a)   Each Plan has complied with and has been administered in all material
respects in accordance with the applicable provisions of ERISA and the Code.  No
Pension Plan has terminated under circumstances giving rise to liability of the
Parent Borrower or any ERISA Affiliate to the PBGC under Section 4062, 4063 or
4064 of ERISA, which liability remains unpaid in whole or in part, and no lien
under Section 4068 of ERISA exists with respect to the assets of the Parent
Borrower or any ERISA Affiliate.  No Reportable Event has occurred with respect
to any Pension Plan, except for Reportable Events that would not have a Material
Adverse Effect.  No Pension Plan has an unpaid minimum required contribution
under Section 303 of ERISA or Section 430 of the Code, nor does any lien under
 
 
 
76

--------------------------------------------------------------------------------

 
 
Section 303 of ERISA or Section 430 of the Code exist with respect to any
Pension Plan.
 
(b)    Neither the Parent Borrower nor any ERISA Affiliate has completely or
partially withdrawn from any one or more Multiemployer Plans under circumstances
which have given rise to or would give rise to withdrawal liability under ERISA
which, in the aggregate, would have a Material Adverse Effect and which has not
been fully paid as of the date hereof. Neither the Parent Borrower nor any ERISA
Affiliate has received notice that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has terminated under Title IV of ERISA, nor, to
the knowledge of any Responsible Officer, has any such reorganization,
insolvency or termination occurred, where such reorganization, insolvency or
termination has resulted in an increase in the contributions required to be made
to such Multiemployer Plan in an amount that would have a Material Adverse
Effect.  Neither the Parent Borrower nor any ERISA Affiliate has failed to make
any contribution to a Multiemployer Plan which is required under ERISA or an
applicable collective bargaining agreement in an amount which is material in the
aggregate (except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal).
 
(c)    Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all Applicable Law and has been
maintained, where required, in good standing with applicable Governmental
Authorities except where the failure to do any of the foregoing has not had, or
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.  All contributions required to be made
with respect to a Foreign Pension Plan have been timely made, except where the
failure to so timely make such contribution has not had, or would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Credit Party or any Restricted Subsidiary thereof has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan, except for any obligations which have not had, or would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  The present value of the accumulated benefit
liabilities under each Foreign Pension Plan does not exceed the current fair
market value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities (any such excess a “value shortfall”), except for any such
value shortfalls which have not had, or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.
 
6.1.11   No Default.  No Default and no Event of Default has occurred and is
continuing.
 
6.1.12   Federal Reserve Regulations.
 
(a)    Neither the Parent Borrower nor any Subsidiary of the Parent Borrower is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying Margin Stock.
 
(b)    No part of the proceeds of the Loans will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
which entails a
 
 
 
77

--------------------------------------------------------------------------------

 
 
violation of, or which is inconsistent with, the provisions of the Regulations
of the Board, including, without limitation, Regulations T, U or X.
 
6.1.13   Investment Company Act.  Neither the Parent Borrower nor any Subsidiary
is or is required to be registered as an “investment company” within the meaning
of Section 3(a) of the Investment Company Act of 1940.
 
6.1.14   Environmental Matters.  In the ordinary course of its business, the
Parent Borrower conducts an ongoing review of the effect of Environmental Laws
and laws relating to occupational safety and health on the business, operations
and properties of the Parent Borrower and its Subsidiaries, in the course of
which it identifies and evaluates associated liabilities and costs (including
any capital or operating expenditures required for clean-up, closure or
restoration of properties presently or previously owned, any capital or
operating expenditures required to achieve or maintain compliance with
environmental protection and occupational health and safety standards imposed by
law or as a condition of any license, permit or contract, any related
constraints on operating activities, including any periodic or permanent
shutdown of any facility or reduction in the level of or change in the nature of
operations conducted thereat and any actual or potential liabilities to third
parties, including employees, and any related costs and expenses).  On the basis
of this review, the Parent Borrower represents and warrants that applicable
Environmental Laws and laws relating to occupational health and safety do not,
and would not, have a Material Adverse Effect.  The Parent Borrower and each
Restricted Subsidiary has obtained and holds all permits, licenses and approvals
required under Environmental Laws which are necessary for the conduct of its
business and the operation of its facilities, which failure to obtain and hold
would have a Material Adverse Effect, and the Parent Borrower and its Restricted
Subsidiaries have not received any written notice of any failure to be in
compliance with the terms and conditions of such permits, licenses and
approvals, which failure would have a Material Adverse Effect.
 
6.1.15   Compliance with Law.  Each Credit Party has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all Applicable Law,
and is otherwise in compliance with all Applicable Law in respect of the conduct
of its business and the ownership and operation of its properties, except in
each case to the extent that the failure to comply therewith, individually or in
the aggregate, would not have a Material Adverse Effect.
 
6.1.16   Foreign Subsidiary Borrowers.  With respect to any Foreign Subsidiary
Borrower from time to time party hereto:
 
(a)     The Obligations of such Foreign Subsidiary Borrower under this
Agreement, when executed and delivered or otherwise joined by such Foreign
Subsidiary Borrower, will rank at least pari passu with all unsecured Debt for
borrowed money of such Foreign Subsidiary Borrower.
 
(b)     Such Foreign Subsidiary Borrower is subject to civil and commercial law
with respect to its obligations under this Agreement and any Note, and the
execution, delivery and performance by such Foreign Subsidiary Borrower of this
Agreement constitute and will
 
 
 
78

--------------------------------------------------------------------------------

 
 
constitute private and commercial acts and not public or governmental acts.  No
such Foreign Subsidiary Borrower nor any of its property, whether or not held
for its own account, has any sovereign immunity from any suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or other similar sovereign immunity) under
laws of the jurisdiction in which such Foreign Subsidiary Borrower is organized
and existing in respect of its obligations under this Agreement or any
Note.  Such Foreign Subsidiary Borrower hereby waives, to the extent permitted
by Applicable Laws, immunity (sovereign or otherwise) to which it or any of its
properties would otherwise be entitled from any legal action, suit or
proceeding, from jurisdiction of any court and from set-off or any legal process
(whether service or notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) under the laws of the
jurisdiction in which such Foreign Subsidiary Borrower is organized and existing
in respect of its obligations under this Agreement and any Note.
 
(c)   The execution, delivery and performance by each Foreign Subsidiary
Borrower of this Agreement, any Note or the other Loan Documents is, under
applicable foreign exchange control regulations of the jurisdiction in which
such Foreign Subsidiary Borrower is organized and existing, not subject to any
notification or authorization except (i) such as have been made or obtained or
(ii) such as cannot be made or obtained until a later date (provided any
notification or authorization described in immediately preceding clause (ii)
shall be made or obtained as soon as is reasonably practicable).
 
(d)    Each borrowing by, and Letter of Credit issued for the account of, any
Foreign Subsidiary Borrower hereunder shall constitute a representation and
warranty by each of the Parent Borrower and such Foreign Subsidiary Borrower as
of the date of such borrowing or such issuance (but not as of any other date)
that the representations and warranties contained in this Section 6.1.16 shall
be true as of the date of such borrowing.
 
6.1.17   Sanctions.  Neither the Parent Borrower, nor any of its Subsidiaries,
nor, to the knowledge of the Parent Borrower and its Subsidiaries, any director,
officer, employee, agent or affiliate thereof, is an individual or entity that
is, or is controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, Her Majesty Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority to which the Parent Borrower or any of
its Subsidiaries is subject or (iii) located, organized or resident in a
Designated Jurisdiction.
 
6.1.18   Anti-Corruption Laws.  The Parent Borrower and its Subsidiaries have
conducted their businesses in compliance in all material respects with all
anti-corruption laws applicable to it, and the Credit Parties have instituted
and currently maintain policies and procedures designed to ensure compliance
with such laws.
 
Section 6.2   Accuracy and Completeness of Information.  The financial
statements referenced in Section 6.1.7, the financial statements provided to the
Administrative Agent pursuant to Sections 7.1.1(a) and 7.1.1(b) and the written
information with respect to the Credit Parties contained in this Agreement,
taken as a whole, does not contain any material
 
 
 
79

--------------------------------------------------------------------------------

 
 
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which such statements
were then made, not misleading.  There is no fact known to any Responsible
Officer of the Parent Borrower or any equivalent officer of any other Credit
Party as of the Restatement Date that would have a Material Adverse Effect that
has not been expressly disclosed herein, in the other Loan Documents, in the
Confidential Information Memorandum or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders as of the
Restatement Date for use in connection with the transactions contemplated
hereby.
 
Section 6.3   Labor Matters.  Neither any Credit Party nor any Restricted
Subsidiary is engaged in any unfair labor practice under the National Labor
Relations Act that would have a Material Adverse Effect.  There is (a) no unfair
labor practice complaint pending against any Credit Party or any Restricted
Subsidiary or, to the knowledge of any Responsible Officer, threatened against
any Credit Party or any Restricted Subsidiary, before the National Labor
Relations Board, except for any such complaint that would not have a Material
Adverse Effect; (b) no strike, labor dispute, slowdown or stoppage pending
against any Credit Party or any Restricted Subsidiary or, to the knowledge of
any Responsible Officer, threatened against any Credit Party or any Restricted
Subsidiary, except for any such strike, labor dispute, slowdown or stoppage that
would not have a Material Adverse Effect; and (c) no union representation
question exists with respect to the employees of any Credit Party or any
Restricted Subsidiary, except for any such question that would not have a
Material Adverse Effect.
 
Section 6.4   Survival of Representations and Warranties. Etc.  All
representations and warranties set forth in this Article VI and all
representations and warranties contained in any certificate related hereto, or
any of the Loan Documents (including but not limited to any such representation
or warranty made in or in connection with any amendment thereto) shall
constitute representations and warranties made under this Agreement.  All
representations and warranties made under this Article VI shall be made or
deemed to be made at and as of the Restatement Date, shall survive the
Restatement Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
 
ARTICLE VII
 
FINANCIAL INFORMATION AND NOTICES
 
Until all the Obligations (other than unasserted contingent obligations) have
been paid and satisfied in full and the Commitments have expired or been
terminated, unless consent has been obtained in the manner set forth in
Section 13.10, the Parent Borrower will:
 
Section 7.1   Financial Statements, etc.
 
7.1.1   Financial Statements.  Furnish or cause to be furnished to the
Administrative Agent at its address as set forth in Section 13.1.2, or such
other office as may be designated in writing by the Administrative Agent from
time to time for prompt delivery to each Lender:
 
 
 
80

--------------------------------------------------------------------------------

 
 
(a)   annually, as soon as available, but in any event no later than 90 days
after the last day of each Fiscal Year, a consolidated balance sheet of the
Parent Borrower and its Subsidiaries, as at such last day of such Fiscal Year,
and consolidated statements of income, comprehensive income, shareholders’
equity and cash flows for the Parent Borrower and its Subsidiaries for such
Fiscal Year, each prepared in accordance with GAAP, in reasonable detail, and
audited by KPMG LLP or any other firm of independent certified public
accountants of recognized national standing and whose opinion shall not be
subject to any qualification or exception as to the scope of such audit, the
status of the Parent Borrower and its Subsidiaries as a going concern or the
accounting principles followed by the Parent Borrower or any Subsidiary not in
accordance with GAAP;
 
(b)   as soon as available, but in any event no later than 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year, a consolidated
balance sheet of the Parent Borrower and its Subsidiaries as at the last day of
such Fiscal Quarter and consolidated statements of income, shareholders’ equity
and cash flows for the Parent Borrower and its Subsidiaries for such Fiscal
Quarter, and for the then current Fiscal Year through the end of such Fiscal
Quarter, prepared in accordance with GAAP (except for omission of notes and
subject to year-end adjustments);
 
(c)   substantially concurrently with the delivery of financial statements
pursuant to clause (a) above (but in any event, no later than the time such
financial statements are required to be delivered pursuant to clause (a) above),
a certificate signed by a Responsible Officer to the effect that such officer
has made due inquiry and that to the best of the knowledge of such officer
except as stated therein no Default or Event of Default has occurred hereunder
and that such officer has made due inquiry and that to the best of the knowledge
of such officer except as stated therein no default has occurred under any other
agreement to which the Parent Borrower is a party or by which it is bound, or by
which any of its properties or assets may be affected, which would have a
Material Adverse Effect and specifying in reasonable detail the exceptions, if
any, to such statements;
 
(d)   substantially concurrently with the delivery of financial statements
pursuant to clauses (a) and (b) above (but in any event, no later than the time
such financial statements are required to be delivered pursuant to clauses (a)
and (b) above), a covenant compliance certificate signed by a Responsible
Officer, in a form reasonably acceptable to the Administrative Agent, with
respect to the periods covered by the financial statements being delivered
therewith, reflecting the computation of the Leverage Ratio and Interest
Coverage Ratio, and compliance with the covenants set forth in Sections 9.2(t),
9.9, 9.10(p) and 9.11, in each case, by reasonably detailed calculation thereof,
as of the last day of the fiscal period to which such financial statements
relate;
 
(e)   substantially concurrently with the delivery of financial statements
pursuant to clause (b) above (but in any event, no later than the time such
financial statements are required to be delivered pursuant to clause (b) above),
a certificate signed by a Responsible Officer and stating that such officer has
made due inquiry and that to the best of his knowledge no Default or Event of
Default has occurred and is continuing, or, if a Default or Event of Default has
occurred and is continuing, specifying the nature and extent thereof; and
 
 
 
81

--------------------------------------------------------------------------------

 
 
(f)    [Reserved]
 
(g)    within three (3) Business Days after a Responsible Officer obtains
knowledge of the occurrence of any Default or Event of Default, a certificate of
a Responsible Officer setting forth the details thereof and the action which the
Parent Borrower is taking or proposes to take with respect thereto.
 
Any financial statement required to be delivered pursuant to this Section 7.1.1
shall be deemed to have been delivered on the date on which the Parent Borrower
posts such financial statement on its website on the Internet at www.brinks.com/
(or a successor website) or when such financial statement is posted on the SEC’s
website on the Internet at www.sec.gov and, in each case, such financial
statement is readily accessible to the Administrative Agent on such date.
 
7.1.2   Books and Records.  Keep, and cause each Restricted Subsidiary to keep,
proper books of record and accounts in which full, true and correct entries in
accordance with GAAP shall be made of all dealings or transactions in relation
to its business and activities and the business and activities of its Restricted
Subsidiaries.
 
7.1.3   Additional Information.  Furnish, and cause each Restricted Subsidiary
to furnish, with reasonable promptness such other financial information as any
Lender may reasonably request, provided that the Parent Borrower shall not be
required to furnish, or cause to be furnished, any information that would result
in violation of any confidentiality agreement by which it is bound but, at the
request of a Lender, shall use its reasonable best efforts to obtain a waiver of
such agreement to permit furnishing of such information under this provision.
 
7.1.4   SEC Filings.  Promptly after the same are available, furnish or make
available copies of all current reports on Form 8-K, quarterly reports on Form
10-Q, annual reports on Form 10-K (or similar corresponding reports) and
registration statements or statements which the Parent Borrower or any
Subsidiary may be required to file with the Securities and Exchange Commission
(excluding registration statements filed pursuant to employee stock option or
benefit plans); provided that any reports required to be furnished pursuant to
this Section 7.1.4 shall be deemed to have been furnished on the date on which
the Parent Borrower posts such report on its website on the Internet at
www.brinks.com/ (or a successor website) or when such report is posted on the
SEC’s website on the Internet at www.sec.gov and, in each case, such report is
readily accessible to the Administrative Agent on such date.
 
7.1.5   Change in Debt Rating.  Within three (3) Business Days after any
Responsible Officer receives notice of any change in the Applicable LT Rating,
furnish written notice of such change and the new Applicable LT Rating to the
Administrative Agent.
 
7.1.6   Notice of Environmental Matters.  Furnish, and cause each Restricted
Subsidiary to furnish, to the Administrative Agent for prompt delivery to each
Lender, as soon as reasonably practicable after receipt by the Parent Borrower
or any Restricted Subsidiary, a copy of any written notice or claim to the
effect that the Parent Borrower or any Restricted Subsidiary
 
 
 
82

--------------------------------------------------------------------------------

 
 
is liable to any Person as a result of the presence or release of any Hazardous
Material which claim would have a Material Adverse Effect.
 
Section 7.2   Notice of Litigation and Other Matters.  Promptly (but in no event
later than three (3) Business Days after a Responsible Officer obtains knowledge
thereof) furnish telephonic (confirmed in writing to the Administrative Agent
for delivery to each Lender) or written notice to the Administrative Agent for
delivery to each Lender of:
 
(a)   the commencement of all proceedings by or before any Governmental
Authority and all actions and proceedings in any court or before any arbitrator
against any of the Credit Parties or any Restricted Subsidiary thereof or any of
their respective properties, assets or businesses (i) which in the reasonable
judgment of the Parent Borrower would, if adversely determined, have a Material
Adverse Effect, (ii) with respect to any Debt equal to or in excess of
$25,000,000 of the Credit Parties or any of their Restricted Subsidiaries or
(iii) with respect to any Loan Document;
 
(b)   any notice of any violation received by any of the Credit Parties or any
Restricted Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case would have a Material
Adverse Effect;
 
(c)   [reserved]; and
 
(d)   (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of a Plan under Section 401(a) of the Code (along
with a copy thereof) which would have a Material Adverse Effect, (ii) all
notices from the PBGC received by any of the Credit Parties or any ERISA
Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
any of the Credit Parties or any ERISA Affiliate from any Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA which would have a Material Adverse Effect, (iv) a
Responsible Officer obtaining knowledge or reason to know that any of the Credit
Parties or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA, (v) the occurrence of a Reportable Event, (vi) a
failure to make any required contribution to a Pension Plan which would have a
Material Adverse Effect, and (vii) the creation of any lien in favor of the PBGC
or a Pension Plan which would have a Material Adverse Effect.
 
ARTICLE VIII
 
AFFIRMATIVE COVENANTS
 
Until all the Obligations (other than unasserted contingent obligations) have
been paid and satisfied in full and the Commitments have expired or been
terminated, unless consent has been obtained in the manner set forth in
Section 13.10, the Parent Borrower will:
 
Section 8.1   Payment of Taxes, etc.  Pay and discharge, and cause each
Restricted Subsidiary to pay and discharge, all taxes, assessments and
governmental charges or levies
 
 
 
83

--------------------------------------------------------------------------------

 
 
imposed upon it or upon its income or profits, or upon any properties belonging
to it, prior to the date on which penalties attach thereto (other than penalties
in the nature of interest), and all lawful claims which, if unpaid, might become
a lien or charge upon any properties of the Parent Borrower or any Restricted
Subsidiary; provided, however, that neither the Parent Borrower nor any
Restricted Subsidiary shall be required to pay any such tax, assessment, charge,
levy or claim if (i) the amount, applicability or validity thereof is contested
in good faith and by proper proceedings and against which it is maintaining
adequate reserves in accordance with GAAP or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
 
Section 8.2   Maintenance of Insurance.  Maintain, and cause each Restricted
Subsidiary to maintain, insurance with responsible and reputable insurance
companies or associations (or, to the extent consistent with prudent business
practice, through its own program of self-insurance) in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Parent Borrower or such Restricted Subsidiary operates.
 
Section 8.3   Preservation of Legal Existence, etc.  Preserve and maintain, and
cause each Restricted Subsidiary to preserve and maintain, its legal existence
and material rights, franchises and privileges; provided, however, that nothing
herein contained shall prevent any merger or consolidation permitted by Section
9.3; and provided further that the Parent Borrower shall not be required to
preserve or to cause any Restricted Subsidiary to preserve its legal existence
or any such rights, franchises or privileges if the Parent Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Parent Borrower and its Restricted Subsidiaries taken as a
whole and that the loss thereof is not disadvantageous in any material respect
to the Parent Borrower and its Restricted Subsidiaries taken as a whole.
 
Section 8.4   Compliance with Laws, etc.  Comply, and cause each Restricted
Subsidiary to comply, with the requirements of all Applicable Laws (other than
laws, rules, regulations, and orders which are not final and are being contested
in good faith by proper proceedings) of any Governmental Authority (including
Labor Laws and Environmental Laws), noncompliance with which would have a
Material Adverse Effect.
 
Section 8.5   Compliance with ERISA and the Code.  Comply, and cause each of its
ERISA Affiliates to comply, with the minimum funding standards under ERISA with
respect to its Pension Plans and use its best efforts, and cause each ERISA
Affiliate to use its best efforts, to comply with all other applicable
provisions of ERISA and the Code and the regulations and interpretations
promulgated thereunder, except where the failure to so comply would not have a
Material Adverse Effect.
 
Section 8.6   Compliance with Contracts, etc.  Perform, and cause each
Restricted Subsidiary to perform, all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except where
the failure to do so would not have a Material Adverse Effect.
 
 
 
84

--------------------------------------------------------------------------------

 
 
Section 8.7   Access to Properties.  Permit, and cause its Restricted
Subsidiaries to permit, any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice to the Parent Borrower, to
visit the properties of the Parent Borrower or any Restricted Subsidiary at
reasonable times and as often as reasonably requested.
 
Section 8.8   Conduct of Business.  Engage in, and cause its Restricted
Subsidiaries to engage in, only those businesses in which the Parent Borrower
and its Restricted Subsidiaries are engaged on the Restatement Date and such
other businesses reasonably related or complementary thereto or in furtherance
thereof, or in other lines of business which are insignificant when viewed in
the overall context of the businesses then engaged in by the Parent Borrower and
its Restricted Subsidiaries taken as a whole.
 
Section 8.9   Use of Proceeds.  Use the proceeds of the Credit Extensions solely
for the purposes set forth in Section 2.1.2.  No part of the proceeds of any
Loan or Letter of Credit will be used, whether directly or, to any Borrower’s
knowledge, indirectly, (i) to fund any activities or business or with any
Person, or in any country, territory, that, at the time of such funding, is, or
whose government is, the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
Credit Facilities, whether as Lender, Arranger, Agent or otherwise) of Sanctions
or (ii) in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any applicable anti-corruption laws.
 
Section 8.10   Additional Guarantors.  In the event that (i) any Person (other
than any Subsidiary of the Parent Borrower existing on the Restatement Date)
becomes a wholly-owned (directly or indirectly) Material Domestic Subsidiary
after the Restatement Date pursuant to an acquisition (whether of stock or
assets), merger, or as a result of the creation of such Person and the
subsequent transfer to such Person of any property or assets or (ii) any
Subsidiary of the Parent Borrower becomes obligated as a guarantor under, or
delivers any guaranty of, any of the Private Placement Notes, then in each case
under clause (i) or (ii), the Parent Borrower shall, within thirty (30) days
after the end of the Fiscal Quarter in which such Person becomes a Material
Domestic Subsidiary or such Subsidiary delivers a guaranty of such Private
Placement Notes, cause such Person to become a Guarantor by execution and
delivery of a Guarantor Joinder Agreement and by delivery of such other
documentation as the Administrative Agent may reasonably request in connection
therewith, including, without limitation, certified resolutions of such Person,
certified organizational and authorizing documents of such Person, favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the Guarantor Joinder
Agreement subject to customary assumptions and qualifications) and other items
of the type required to be delivered pursuant to Section 5.1.2, all in form,
content and scope reasonably satisfactory to the Administrative Agent; provided,
however, that no such Person which becomes a Material Domestic Subsidiary
pursuant to any such acquisition or merger shall be required to become a
Guarantor if the incurrence of such obligation would violate any material
agreement binding on such Person and in existence on the date of such
acquisition or merger.
 
 
 
85

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
NEGATIVE COVENANTS
 
Until all the Obligations (other than unasserted contingent obligations) have
been paid and satisfied in full and the Commitments have expired or been
terminated, unless consent has been obtained in the manner set forth in
Section 13.10 hereof, the Parent Borrower will not:
 
Section 9.1   Financial Covenants.
 
9.1.1   Maximum Leverage Ratio.  Commencing with the end of the first Fiscal
Quarter ending after the Restatement Date, permit the Leverage Ratio as of the
end of each Fiscal Quarter to be greater than 3.25 to 1.00.
 
9.1.2   Minimum Interest Coverage Ratio.  Commencing with the end of the first
Fiscal Quarter ending after the Restatement Date, permit the Interest Coverage
Ratio as of the end of each Fiscal Quarter to be less than 3.00 to 1.00.
 
Section 9.2   Limitations on Liens.  Create, incur, assume or suffer to exist,
or permit any Restricted Subsidiary to create, incur, assume or suffer to exist,
any Lien on, or with respect to, any of their assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
 
(a)   Liens existing on the Restatement Date and set forth on Schedule 9.2;
 
(b)   Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace, if any, related thereto has not
expired or which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
 
(c)   The claims of materialmen, mechanics, carriers, warehousemen, processors,
repairmen or landlords for labor, materials, supplies or rentals or other
similar claims incurred in the ordinary course of business, (i) which are not
overdue for a period of more than thirty (30) days or (ii) which are being
contested in good faith and by appropriate proceedings if adequate reserves are
maintained to the extent required by GAAP;
 
(d)   Liens consisting of deposits or pledges made in the ordinary course of
business (i) in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar legislation or
obligations under customer service contracts, or (ii) to secure (or to obtain
letters of credit that secure) the performance of tenders, statutory
obligations, surety bonds, appeal bonds, bids, leases (other than Capital
Leases), performance bonds, purchase, construction or sales contracts and other
similar obligations, in each case not incurred or made in connection with the
borrowing of money, the obtaining of advances or credit or the payment of the
deferred purchase price of property;
 
(e)   Liens constituting encumbrances in the nature of covenants, zoning
restrictions, easements, minor irregularities in title and rights or
restrictions of record on the use of real property, which do not materially
interfere with the occupation, use and enjoyment by the
 
 
 
86

--------------------------------------------------------------------------------

 
 
Parent Borrower or such Restricted Subsidiary of such properties in the normal
course of business as presently conducted or materially impair the value thereof
for such business;
 
(f)    Liens in favor of (i) the Administrative Agent for the benefit of the
Administrative Agent and the Lenders and (ii) any Swingline Lender in accordance
with the terms of this Agreement;
 
(g)    Liens on the property or assets of any Person existing at the time such
Person becomes a Restricted Subsidiary and not incurred in contemplation
thereof, as long as the outstanding principal amount of any Debt or the
outstanding amount of any other obligations secured thereby is not voluntarily
increased by such Person after the date such Person becomes a Restricted
Subsidiary;
 
(h)    Liens on the property or assets of the Credit Parties or any Restricted
Subsidiary securing Debt which is incurred to finance the acquisition,
construction or improvement on such property or assets, provided that (i) each
such Lien shall be created simultaneously with, or within twelve months after,
the acquisition (or the completion of the construction or improvement) of the
related property or assets; (ii) each such Lien does not at any time encumber
any property other than the related property or assets financed by such Debt;
(iii) the principal amount of Debt secured by each such Lien is not increased;
and (iv) the principal amount of Debt secured by each such Lien shall at no time
exceed 100% of the original purchase price of such related property or assets at
the time acquired and the costs of any such construction or improvements on such
property or assets, as applicable;
 
(i)    Liens (i) consisting of judgment or judicial attachment Liens, provided
that (x) the claims giving rise to such Liens are being diligently contested in
good faith by appropriate proceedings, (y) adequate reserves for the obligations
secured by such Liens have been established and (z) enforcement of such Liens
has been stayed and (ii) securing judgments for the payment of money not
constituting an Event of Default under Section 11.1.11;
 
(j)    Liens created or deemed to exist in connection with any asset
securitization program (including any related filings of any financing
statements), but only to the extent that such Liens attach to the assets
actually sold, contributed, financed or otherwise conveyed or pledged in
connection with such securitization program;
 
(k)    Liens on property or assets of the Parent Borrower or any Restricted
Subsidiary securing indebtedness owing to the Parent Borrower or any Restricted
Subsidiary;
 
(l)   Liens on coal reserves leased by the Parent Borrower or by any Restricted
Subsidiary as lessee, securing Debt to the lessors thereof, arising out of such
leases;
 
(m)   Liens on any Margin Stock purchased or carried by the Parent Borrower or
any of its Subsidiaries;
 
(n)   The extension, renewal or replacement of any Lien permitted by clauses
(a), (g), or (h), but only if the principal amount of Debt secured by the Lien
immediately prior thereto is not increased and the Lien is not extended to other
property;
 
 
 
87

--------------------------------------------------------------------------------

 
 
(o)    Liens not released, terminated or satisfied of record to the extent the
underlying obligation purporting to be secured thereby has been paid or
satisfied in full and any obligation to extend credit with respect thereto
extinguished;
 
(p)    Liens (i) which are created automatically upon opening a bank account
pursuant to the Dutch general banking conditions (Algemene Bankvoorwaarden) in
favor of an account bank, (ii) of a collection bank arising under Section 4-210
of the UCC on items in the course of collection and (iii) in favor of a banking
or other financial institution arising as a matter of law or under customary
general terms and conditions encumbering deposits or other funds maintained with
a financial institution (including the right of set-off) and that are within the
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions;
 
(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(r)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an acquisition permitted under Section 9.8 or any other Investment
not prohibited by the terms of this Agreement and (ii) consisting of an
agreement to dispose of any property in a disposition permitted under Section
9.3 or Section 9.9, in each case, solely to the extent such acquisition,
investment or disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;
 
(s)    Liens on insurance policies and the proceeds thereof securing the
financing of the insurance premiums with respect thereto; and
 
(t)    in addition to any Lien permitted by clauses (a) through (s), immediately
after giving effect to any concurrent repayment of secured Debt, Liens securing
Debt of the Parent Borrower or any Restricted Subsidiary so long as Priority
Debt does not exceed 12.5% of Consolidated Total Assets (determined as of the
most recently ended Fiscal Quarter for which financial statements are
available); provided that the sale or transfer of (i) coal, oil, gas or other
minerals in place for a period of time until, or in an amount such that, the
transferee will realize therefrom a specified amount of money (however
determined) or a specified amount of such coal or other minerals or (ii) any
other interest in property of the character commonly referred to as a
“production payment” shall not be deemed to constitute Debt secured by a Lien.
 
Section 9.3   Disposition of Debt and Shares of Restricted Subsidiaries;
Issuance of Shares by Restricted Subsidiaries; Consolidation, Merger or
Disposition of Assets.
 
(a)    Sell or otherwise dispose of, or permit any Restricted Subsidiary to sell
or otherwise dispose of, any capital stock or other equity interests or any Debt
of any Restricted Subsidiary; (b) in the case of any Restricted Subsidiary,
issue, sell or otherwise dispose of any of such Restricted Subsidiary’s capital
stock (other than directors’ qualifying shares, to satisfy preemptive rights or
in connection with a split or combination of shares or a dividend in shares)
except to the Parent Borrower or another Restricted Subsidiary; (c) liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution), or permit
any Restricted Subsidiary to liquidate,
 
 
 
88

--------------------------------------------------------------------------------

 
 
wind-up or dissolve itself (or suffer any liquidation or dissolution), or (d)
directly or indirectly, or permit any Restricted Subsidiary to directly or
indirectly, consolidate with or merge with or into or sell, lease or otherwise
dispose of all or substantially all of its assets to any Person; unless in the
case of any transaction described in clauses (a)-(d) above, after giving effect
thereto, all of the following conditions shall be met:
 
(i)    the Leverage Ratio shall not be greater than 3.25 to 1.00 and the
Interest Coverage Ratio shall not be less than 3.00 to 1.00;
 
(ii)   in the case of the sale or other disposition of the capital stock or
other equity interests of a Restricted Subsidiary or sale, lease or other
disposition of all or substantially all of the assets of a Restricted
Subsidiary, such Restricted Subsidiary shall not be a Credit Party unless such
sale, lease or other disposition is to the Parent Borrower or another Credit
Party;
 
(iii)   in the case of a merger, amalgamation or consolidation, (A) if the
Parent Borrower is a party thereto, the Parent Borrower shall be the surviving
entity, and (B) if the Parent Borrower is not a party thereto and another Credit
Party is a party thereto, a Credit Party shall be the surviving entity;
 
(iv)   in the case of a liquidation, winding-up or dissolution, (A) any Credit
Party (other than the Parent Borrower) may liquidate, wind-up or dissolve itself
into a Credit Party or a Restricted Subsidiary, provided that such surviving
Credit Party or Restricted Subsidiary expressly assumes the obligations of such
Credit Party hereunder and (B) any Restricted Subsidiary which is not a Credit
Party may liquidate, wind-up or dissolve itself pursuant to any Debtor Relief
Laws or otherwise; and
 
(v)   no Default or Event of Default has occurred and is continuing.
 
Provided that the conditions of this Section 9.3 and Section 9.5 are satisfied,
none of the foregoing provisions shall be deemed to prohibit the Parent Borrower
or any of its Restricted Subsidiaries from selling, transferring, assigning or
otherwise disposing of Margin Stock for fair market value or selling,
contributing, financing or otherwise conveying or pledging assets in connection
with any asset securitization program permitted by Section 9.2(j).
 
Section 9.4   Transactions with Affiliates.  Except as permitted in Section
9.10(j), engage, or permit any Restricted Subsidiary to engage, directly or
indirectly, in any material transaction with an Affiliate (other than the Parent
Borrower or any Restricted Subsidiary) on terms more favorable to the Affiliate
than would have been obtainable in arm’s-length dealing.
 
Section 9.5   Compliance with Regulations T, U and X.  In the case of the Parent
Borrower and any Subsidiary of the Parent Borrower, purchase or carry any Margin
Stock or incur, create or assume any obligation for borrowed money or other
liability or make any investment, capital contribution, loan, advance or
extension of credit or sell or otherwise dispose of any assets or pay any
dividend or make any other distribution to its shareholders or take or permit to
be taken any other action or permit to occur or exist any event or condition if
such action, event or condition would result in this Agreement, the Loans, the
use of the proceeds thereof or the other transactions contemplated hereby
violating Regulation T, U or X.
 
 
 
89

--------------------------------------------------------------------------------

 
 
Section 9.6   Hedging Agreements.  Enter into or permit to exist, or permit any
Restricted Subsidiary to enter into or permit to exist, Hedging Agreements for
the purpose of speculation and not for the purpose of hedging risks associated
with the businesses of the Parent Borrower and its Restricted Subsidiaries.
 
Section 9.7   ERISA.
 
(a)   Terminate, or permit any of its ERISA Affiliates to terminate, any Pension
Plan under circumstances which would reasonably result in a material liability
of the Parent Borrower or any ERISA Affiliate to the PBGC, or permit to exist
the occurrence of any Reportable Event or any other event or condition which
presents a material risk of such a termination by the PBGC;
 
(b)         Engage, or permit any of its Subsidiaries or any Pension Plan to
engage, in a “prohibited transaction” (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) that would reasonably result in material
liability of the Parent Borrower or any of its Restricted Subsidiaries;
 
(c)         Fail, or permit any of its Restricted Subsidiaries to fail, to make
any contribution to a Multiemployer Plan which is required by ERISA or an
applicable collective bargaining agreement in an amount which is material
(except to the extent there is a good faith dispute as to whether any
contribution is owed, the amount owed or the existence of facts that would give
rise to a withdrawal);
 
(d)         Completely or partially withdraw, or permit any of its ERISA
Affiliates to completely or partially withdraw, from a Multiemployer Plan, if
such complete or partial withdrawal will result in any material withdrawal
liability under Title IV of ERISA; or
 
(e)         Enter into any new Plan or modify any existing Plan so as to
increase its obligations thereunder which could result in any material liability
to the Parent Borrower or any ERISA Affiliate.
 
For purposes of this Section 9.7, an amount is material if it would have a
Material Adverse Effect after aggregation with all other liabilities described
in this Section 9.7.
 
Section 9.8   Limitations on Acquisitions.  Acquire, or permit any Restricted
Subsidiary to acquire, all or any portion of the capital stock or other
ownership interest in any Person which is not then a Restricted Subsidiary or
any assets collectively constituting a business unit of a Person which is not
then a Restricted Subsidiary, unless after giving effect to such acquisition on
a pro forma basis, no Default or Event of Default has occurred and is
continuing.
 
Section 9.9   Sale Leaseback Transactions.  Sell or transfer, or permit any
Restricted Subsidiaries to sell or transfer, any material property or assets
owned by the Parent Borrower or any Restricted Subsidiary on the Restatement
Date to any Person (other than the Parent Borrower or any Restricted Subsidiary)
with the intention of taking back a lease of such property or assets or any
similar property or assets, if the sum of (A) the amount of Consolidated Lease
Rentals, discounted to present value at 10%, compounded annually, which would
arise out of such proposed Sale and Leaseback Transaction, plus (B) the
aggregate amount of Consolidated Lease
 
 
 
90

--------------------------------------------------------------------------------

 
 
Rentals (excluding Consolidated Lease Rentals under Leases in effect as of
December 31, 2009 (and any renewal, extension or replacement thereof) and Leases
with respect to property not owned by the Parent Borrower or any Restricted
Subsidiary on such date), discounted to present value at ten percent (10%),
compounded annually, arising out of all other Sale and Leaseback Transactions to
which the Parent Borrower or any of its Restricted Subsidiaries is then a party,
plus (C) the aggregate principal amount of all Debt of the Parent Borrower or
any Restricted Subsidiary secured by Liens incurred in reliance on Section
9.2(t), would exceed 10% of Consolidated Net Worth.
 
Section 9.10   Limitations on Investments.  Make or permit to exist, or permit
any Restricted Subsidiary to make or permit to exist, any Investment, other than
Investments which are:
 
(a)   cash and Cash Equivalents;
 
(b)   current assets generated in the ordinary course of business;
 
(c)          accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;
 
(d)          Investments consisting of capital stock, obligations, securities or
other property received in settlement of accounts receivable (created in the
ordinary course of business) from bankrupt obligors;
 
(e)          advances to employees for moving and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business;
 
(f)          advances or loans to directors, officers and employees that do not
exceed $25,000,000 in the aggregate at any one time outstanding;
 
(g)          advances or loans to customers and suppliers in the ordinary course
of business in an aggregate amount consistent with the past practice of the
Person making such advance or loan;
 
(h)          loans to shareholders intended to constitute dividends on, or
payment on account of, any capital stock;
 
(i)           Investments or Support Obligations by the Parent Borrower and its
Restricted Subsidiaries existing on the Restatement Date;
 
(j)           Investments by the Parent Borrower or its Restricted Subsidiaries
in any Credit Party or any other Subsidiary (provided that such Investment would
not otherwise constitute a breach of Section 9.8);
 
(k)          Support Obligations of the Parent Borrower or its Restricted
Subsidiaries for the benefit of any Credit Party or any other Subsidiary;
 
 
 
91

--------------------------------------------------------------------------------

 
 
(l)           acquisitions permitted by Section 9.8 and Investments consisting
of capital stock, obligations, securities or other property received in
connection with any merger or sale permitted by Section 9.3;
 
(m)         Investments in connection with the management of Pension Plans and
other benefit plans of the Parent Borrower and its Subsidiaries (including
without limitation The Pittston Company Employee Welfare Benefit Trust);
 
(n)          Hedging Agreements permitted by Section 9.6;
 
(o)          advances or loans to any Person with respect to the deferred
purchase price of property, services or other assets in dispositions permitted
by Section 9.3; and
 
(p)          Investments of a nature not contemplated in the foregoing
subsections (a) through (o) in an aggregate amount at any time outstanding not
to exceed $100,000,000.
 
Section 9.11   Limitations on Priority Debt.  Create, issue, incur, assume,
become liable in respect of or suffer to exist Priority Debt at any time
outstanding in an aggregate principal amount exceeding 12.5% of Consolidated
Total Assets (determined as of the most recently ended Fiscal Quarter for which
financial statements are available).
 
Section 9.12   Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that:
 
(a)           each Subsidiary may make Restricted Payments to the Parent
Borrower, the Guarantors and any other Person that owns an equity interest in
such Subsidiary, ratably according to their respective holdings of the type of
equity interest in respect of which such Restricted Payment is being made;
 
(b)           the Parent Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common equity interests of such Person;
 
(c)           the Parent Borrower and each Subsidiary may purchase, redeem or
otherwise acquire equity interests issued by it (i) with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common equity interests or (ii) upon the exercise of stock options or
warrants if such equity interests represent a portion of the exercise price of
such options or warrants;
 
(d)           to the extent constituting a Restricted Payment, the Parent
Borrower and its Subsidiaries may enter into and consummate transactions
otherwise expressly permitted under this Agreement; and
 
(e)           the Parent Borrower may (i) declare and pay cash dividends to its
shareholders and (ii) purchase, redeem or otherwise acquire for cash capital
stock issued by it, in each case under the preceding clauses (i) and (ii) if
immediately after giving effect thereto, (A) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (B) the
Leverage Ratio shall not be greater than 3.25 to 1.00 and (C) the Interest
Coverage Ratio
 
 
 
92

--------------------------------------------------------------------------------

 
 
shall not be less than 3.00 to 1.00; provided, however, that this Section
9.12(e) shall not prohibit the payment of any such cash dividends to the
shareholders of the Parent Borrower within 60 days after the date of declaration
thereof, if as of the date of declaration such payment would have been permitted
under this Section 9.12(e).
 
ARTICLE X
 
GUARANTY
 
Section 10.1   Guaranty of Payment.  Subject to Section 10.7 below, each
Guarantor hereby unconditionally and irrevocably guarantees to each Lender and
the Administrative Agent the prompt payment of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise).  Any such payment shall be made at such place and in
the same currency as such relevant Guaranteed Obligation is payable.  This
guaranty is a guaranty of payment and not solely of collection and is a
continuing guaranty and shall apply to all Guaranteed Obligations whenever
arising.
 
Section 10.2   Obligations Unconditional.  The obligations of the Guarantors
hereunder are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of this Agreement, or any
other agreement or instrument referred to herein, to the fullest extent
permitted by Applicable Law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor.  Each Guarantor agrees that this guaranty may be enforced
by the Lenders without the necessity at any time of resorting to or exhausting
any security or collateral and without the necessity at any time of having
recourse to this Agreement or any other Loan Document or any collateral, if any,
hereafter securing the Guaranteed Obligations or otherwise and each Guarantor
hereby waives the right to require the Lenders to proceed against any other
Guarantor or any other Person (including a co-guarantor) or to require the
Lenders to pursue any other remedy or enforce any other right.  Each Guarantor
further agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against any other Guarantor (or any other
guarantor of the Guaranteed Obligations) for amounts paid under this guaranty
until such time as the Obligations have been paid in full, all Commitments under
this Agreement have been terminated and no Person or Governmental Authority
shall have any right to request any return or reimbursement of funds from the
Lenders or the Issuing Lenders in connection with monies received under this
Agreement.  Each Guarantor further agrees that nothing contained herein shall
prevent the Lenders from suing in any jurisdiction on this Agreement or any
other Loan Document or foreclosing its security interest in or Lien on any
collateral, if any, securing the Guaranteed Obligations or from exercising any
other rights available to it under this Agreement or any instrument of security,
if any, and the exercise of any of the aforesaid rights and the completion of
any foreclosure proceedings shall not constitute a discharge of any Guarantor’s
obligations hereunder; it being the purpose and intent of each Guarantor that
its obligations hereunder shall be absolute, independent and unconditional under
any and all circumstances.  Neither a Guarantor’s obligations under this
guaranty nor any remedy for the enforcement thereof shall be impaired, modified,
changed or released in any manner whatsoever (i) by an impairment, modification,
change, release or limitation of the liability of any other Guarantor, (ii) by
reason of the bankruptcy or insolvency of such other Guarantor, (iii) by reason
of the application of the laws of any foreign jurisdiction or (iv) by reason of
the location of such other
 
 
 
93

--------------------------------------------------------------------------------

 
 
Guarantor in any foreign jurisdiction.  Each Guarantor waives any and all notice
of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance of by the Administrative Agent,
any Issuing Lender or any Lender upon this guaranty or acceptance of this
guaranty.  The Guaranteed Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this guaranty.  All dealings between the
Parent Borrower and the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this guaranty.
 
Section 10.3   Modifications.  Each Guarantor agrees that (a) all or any part of
the security which hereafter may be held for the Guaranteed Obligations, if any,
may be exchanged, compromised or surrendered from time to time; (b) the Lenders
shall not have any obligation to protect, perfect, secure or insure any such
security interests or Liens which hereafter may be held, if any, for the
Guaranteed Obligations or the properties subject thereto; (c) the time or place
of payment of the Guaranteed Obligations may be changed or extended, in whole or
in part, to a time certain or otherwise, and may be renewed, increased or
accelerated, in whole or in part; (d) the Parent Borrower and any other party
liable for payment under this Agreement may be granted indulgences generally;
(e) any of the provisions of this Agreement or any other Loan Document may be
modified, amended or waived; (f) any party (including any co-guarantor) liable
for the payment thereof may be granted indulgences or be released; and (g) any
deposit balance for the credit of the Parent Borrower or any other party liable
for the payment of the Guaranteed Obligations or liable upon any security
therefor may be released, in whole or in part, at, before or after the stated,
extended or accelerated maturity of the Guaranteed Obligations, all without
notice to or further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.
 
Section 10.4   Waiver of Rights.  Each Guarantor expressly waives to the fullest
extent permitted by Applicable Law: (a) notice of acceptance of this guaranty by
the Administrative Agent, the Issuing Lenders and the Lenders and of all
Extensions of Credit to the Parent Borrower by the Issuing Lenders and the
Lenders; (b) presentment and demand for payment or performance of any of the
Guaranteed Obligations; (c) protest and notice of dishonor or of default (except
as specifically required in this Agreement) with respect to the Guaranteed
Obligations or with respect to any security therefor; (d) notice of the Lenders
obtaining, amending, substituting for, releasing, waiving or modifying any Lien,
if any, hereafter securing the Guaranteed Obligations, or the Lenders’
subordinating, compromising, discharging or releasing such Liens, if any; (e)
all other notices to which the Parent Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Article X; and (f) demand for
payment under this guaranty.
 
Section 10.5   Reinstatement.  The obligations of each Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Guaranteed
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guaranteed Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent, each Issuing Lender and each Lender on demand for all
reasonable and documented costs and out-of-pocket expenses (including, without
limitation,
 
 
 
94

--------------------------------------------------------------------------------

 
 
reasonable and documented fees and expenses of counsel) incurred by the
Administrative Agent, such Issuing Lender or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.
 
Section 10.6   Remedies.  Each Guarantor agrees that, as between such Guarantor,
on the one hand, and the Administrative Agent, the Issuing Lenders and the
Lenders, on the other hand, the Guaranteed Obligations may be declared to be
forthwith due and payable as provided in Section 11.2.1 (and shall be deemed to
have become automatically due and payable in the circumstances provided in
Section 11.2) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or such Guaranteed Obligations being deemed to
have become automatically due and payable), such Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by such Guarantor.
 
Section 10.7   Subrogation.  Each Guarantor hereby agrees that until the payment
and satisfaction in full of all Guaranteed Obligations and the expiration and
termination of the Commitments it shall not exercise any right or remedy arising
by reason of any performance by it of its guarantee in Section 10.1, whether by
subrogation or otherwise, against any Credit Party, any other guarantor of any
of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
 
Section 10.8   Limitation of Guaranty.  Notwithstanding any provision to the
contrary contained herein, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any Applicable Law relating to fraudulent conveyances or
transfers) then the obligations of such Guarantor hereunder shall be limited to
the maximum amount that is permissible under Applicable Law (as now or
hereinafter in effect).
 
Section 10.9   Termination of Guaranty Upon Divestiture.  The obligations of any
Guarantor under this Article X shall automatically terminate as to such
Guarantor upon any consolidation, merger, sale or other disposition or
liquidation or dissolution permitted by Section 9.3 as a result of which such
Guarantor is no longer a Subsidiary of the Parent Borrower immediately after the
consummation of such transaction and any outstanding amounts owing in respect of
such obligations shall have been paid in full.
 
 
 
 
95

--------------------------------------------------------------------------------

 
 
ARTICLE XI
 
DEFAULT AND REMEDIES
 
Section 11.1   Events of Default.  Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
 
11.1.1   Default in Payment of Principal of or Interest or Fees on Loans and
Reimbursement Obligation.  (a) The Parent Borrower or Brink’s International
Holdings AG shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise); (b) Any Borrower (other than the Parent Borrower or
Brink’s International Holdings AG) shall default in any payment of principal of
any Loan or Reimbursement Obligation when and as due (whether at maturity, by
reason of acceleration or otherwise), and such default shall continue unremedied
for one (1) Business Day or (c) Any Borrower shall default in any payment of any
interest or fees on any Loan or Reimbursement Obligation when and as due
(whether at maturity, by reason of acceleration or otherwise), and such default
shall continue unremedied for three (3) Business Days.
 
11.1.2   Other Payment Default.  Any Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of any
other amounts owing on any Loan or Reimbursement Obligation or the payment of
any other Obligation, and such default shall continue unremedied for three (3)
Business Days after written notice thereof from the Administrative Agent or any
Lender.
 
11.1.3   Misrepresentation.  Any representation, warranty or statement made or
deemed to be made by any Credit Party under this Agreement, any Loan Document or
any amendment hereto or thereto or in any certificate delivered to the
Administrative Agent or to any Lender pursuant hereto and thereto, shall at any
time prove to have been incorrect in any material respect when made or deemed
made.
 
11.1.4   Default in Performance of Certain Covenants.  The Parent Borrower shall
default in the performance or observance of any covenant or agreement contained
in (a) Sections 9.1, 9.3, 9.5, 9.8 or 9.12 or (b) Sections 9.2 or 9.11 and such
default under this clause (b) shall continue unremedied for a period of three
(3) Business Days.
 
11.1.5   Default in Performance of Other Covenants and Conditions.  Any Credit
Party shall default in the performance or observance of any term, covenant,
condition or agreement contained in this Agreement (other than as specifically
provided for in Sections 11.1.1 through 11.1.4) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of a Responsible Officer having actual knowledge of such default or receipt by
the Parent Borrower of written notice thereof from the Administrative Agent or
any Lender.
 
11.1.6   Debt Cross-Default.  The Parent Borrower or any Restricted Subsidiary
shall (a) default in the payment when due, beyond any grace period permitted
from time to time, of any Debt (other than Debt incurred by any Credit Party
under this Agreement) heretofore or
 
 
 
96

--------------------------------------------------------------------------------

 
 
hereafter issued, assumed, guaranteed, contracted or incurred by it, and the
aggregate amount of such Debt equals or exceeds $25,000,000 (or equivalent), (b)
default in the performance or observance of any other covenant or provision of
any agreement or instrument under or by which any Debt (other than Debt incurred
by any Credit Party under this Agreement) is created, evidenced or secured, if
the effect of such default pursuant to this clause (b) is to cause, or to permit
the holder or holders of such Debt (or a trustee or agent on its or their
behalf) to cause, and such holder or holders (or a trustee or agent on its or
their behalf) do cause, such Debt to become due prior to its stated maturity,
and the aggregate amount of the Debt the maturity of which is so accelerated
pursuant to this clause (b) equals or exceeds $25,000,000 (or equivalent), or
(c) be required to prepay, repurchase, defease or redeem any Debt (other than
(A) Debt incurred by any Credit Party under this Agreement, (B) the redemption
of any preferred stock classified as Debt pursuant to any mandatory redemption
provision, and (C) any conversion of Debt (including preferred stock classified
as Debt) to capital stock pursuant to any conversion right or option) prior to
the maturity thereof other than by regularly scheduled principal payments if the
aggregate amount of such Debt which is required to be prepaid, repurchased,
defeased or redeemed equals or exceeds $25,000,000.
 
11.1.7   Change in Control.  A Change in Control shall have occurred.
 
11.1.8   Voluntary Bankruptcy Proceeding.  The Parent Borrower, any Guarantor or
any Foreign Subsidiary Borrower with Obligations then outstanding under this
Agreement shall (i) commence a voluntary case under any Debtor Relief Laws (as
now or hereafter in effect), (ii) file a petition seeking to take advantage of
any Debtor Relief Laws, (iii) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such Debtor Relief Laws, (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of a substantial
part of its property, domestic or foreign, (v) admit in writing its inability to
pay its debts as they become due, (vi) make a general assignment for the benefit
of creditors, or (vii) take any corporate action for the purpose of authorizing
any of the foregoing.
 
11.1.9   Involuntary Bankruptcy Proceeding.  A case or other proceeding shall be
commenced against the Parent Borrower, any Guarantor or any Foreign Subsidiary
Borrower with Obligations then outstanding under this Agreement in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Law, (ii) any
writ or warrant of attachment, distraint or execution or similar process against
all or any substantial part of the assets of the Parent Borrower, any Guarantor
or any Foreign Subsidiary Borrower with Obligations then outstanding under this
Agreement and is not released, vacated or fully bonded within sixty (60) days
after its issue or levy or (iii) the appointment of a trustee, receiver,
custodian, liquidator or the like for the Parent Borrower, any Guarantor or any
Foreign Subsidiary Borrower with Obligations then outstanding under this
Agreement or for all or any substantial part of their respective assets,
domestic or foreign, and such case or proceeding shall continue without
dismissal or stay for a period of sixty (60) consecutive days, or an order
granting the relief requested in such case or proceeding (including, but not
limited to, an order for relief under any such Debtor Relief Laws) shall be
entered.
 
 
 
97

--------------------------------------------------------------------------------

 
 
11.1.10   Similar Events.  Any event occurs or any proceeding is taken with
respect to the Parent Borrower, any Guarantor or any Foreign Subsidiary Borrower
with Obligations then outstanding under this Agreement in any jurisdiction to
which it is subject which has an effect equivalent or similar to any of the
events set forth in Sections 11.1.8 or 11.1.9.
 
11.1.11   Judgment.  A judgment or order for the payment of money which causes
the aggregate amount of all such judgments to exceed $25,000,000 in any Fiscal
Year shall be entered against the Parent Borrower or any Restricted Subsidiary
by any court and such judgment or order shall not, within sixty (60) days after
entry thereof, be bonded, discharged or stayed pending appeal, or shall not be
discharged within sixty (60) days after the expiration of such stay.
 
11.1.12   Guaranty.  At any time after the execution and delivery thereof, the
guaranty given by a Guarantor hereunder or any provision thereof shall cease to
be in full force or effect as to such Guarantor, except as provided in Section
10.8 or Section 10.9, or such Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty.
 
11.1.13   ERISA.  An event described in each clause (i), (ii) and (iii) below
shall have occurred: (i) any Pension Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Pension
Plan subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 and an event described in
subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section 4043
shall be reasonably expected to occur with respect to such Pension Plan within
the following thirty (30) days, any Pension Plan which is subject to Title IV of
ERISA shall have had or is likely to have a trustee appointed to administer such
Pension Plan, any Pension Plan which is subject to Title IV of ERISA is, shall
have been or is likely to be terminated or to be the subject of termination
proceedings under ERISA, any Pension Plan shall terminate for purposes of Title
IV of ERISA, any Pension Plan shall have an Unfunded Current Liability, a
contribution required to be made with respect to a Pension Plan or a Foreign
Pension Plan has not been timely made, the Credit Parties or any of their
Subsidiaries or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Pension Plan under Section 409, 502(i), 502(1),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401 (a)(29),
4971 or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) under Section 4980B
of the Code, or the Credit Parties or any of their Subsidiaries has incurred or
is likely to incur liabilities pursuant to one or more employee welfare benefit
plans (as defined in Section 3(1) of ERISA) that provide benefits to retired
employees or other former employees (other than as required by Section 601 of
ERISA) or Pension Plans or Foreign Pension Plans; (ii) there shall result from
any such event or events the imposition of a Lien, the granting of a security
interest or a liability or a material risk of such a Lien being imposed, such
security interest being granted or such liability being incurred, and (iii) such
Lien, security interest or liability, individually, or in the aggregate, has a
Material Adverse Effect.
 
 
 
98

--------------------------------------------------------------------------------

 
 
Section 11.2   Remedies.  Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Parent Borrower and each of the other Credit Parties:
 
11.2.1   Acceleration: Termination of Facilities.  Declare the principal of and
interest on the Loans and the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (including, without
limitation, all L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) and all other Obligations, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facilities and any right of any
Borrower to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Sections 11.1.8, 11.1.9
or 11.1.10 with respect to any of the Credit Parties, the Credit Facilities
shall be automatically terminated and all Obligations shall automatically become
due and payable.
 
11.2.2   Letters of Credit.
 
(a)    (i)    With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to Section 11.2.1, (ii) in the event of a repayment under
Section 2.4.2 and (iii) in the event there is any Fronting Exposure (after
giving effect to Section 4.11.1(d) and any cash collateral provided by any
Defaulting Lender), require the relevant Borrower at such time to deposit or
cause to be deposited in a cash collateral account opened by the Administrative
Agent (the “Cash Collateral Account”) an amount equal to the Dollar Equivalent
of the aggregate then undrawn and unexpired amount of such Letters of Credit (or
in the amount required under Section 2.4.2 or such Fronting Exposure).  In the
case of any such Letter of Credit denominated in Euros, Sterling or any Optional
Currency, the Dollar Equivalent of the amount deposited in respect of such
Letter of Credit shall be calculated at the end of each calendar month in
accordance with the last sentence of Section 3.2.  In the event that the Dollar
Equivalent of such amount at the time of any such calculation exceeds the amount
deposited in such Cash Collateral Account with respect to such Letter of Credit,
the Parent Borrower agrees to promptly deposit or cause to be deposited into
such Cash Collateral Account an amount equal to such excess.  If at any time the
Administrative Agent reasonably determines that cash collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such cash collateral is less than the
applicable Fronting Exposure and other obligations secured thereby, the relevant
Borrower will, promptly, and in any event within three Business Days after
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional cash collateral in an amount sufficient to eliminate such
deficiency.  Amounts held in such Cash Collateral Account shall be applied by
the Administrative Agent to the payment of Swingline Loans, drafts drawn under
such Letters of Credit, and the unused portion thereof, if any, remaining after
all such Letters of Credit shall have expired or been fully drawn upon shall be
applied to repay any other unpaid Obligations.  After all such Letters of Credit
shall have expired or been fully drawn upon, the applicable Fronting Exposure
shall have been eliminated, the
 
 
 
99

--------------------------------------------------------------------------------

 
 
Reimbursement Obligations shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such Cash Collateral
Account shall be promptly returned to the relevant Borrower.  If any Borrower is
required to provide cash collateral pursuant to Section 2.4.2, such amount, to
the extent not applied as aforesaid, shall be promptly returned to the relevant
Borrower on demand, provided that after giving effect to such return (a) no
repayment is required under Sections 2.4.2(a) or 2.4.2(b) and (b) no Default or
Event of Default shall have occurred and be continuing at such time.
 
(b)    Each Borrower hereby grants to the Administrative Agent, for the benefit
of the Lenders, a Lien upon and security interest in its Cash Collateral Account
and all amounts held therein from time to time as security for the Extensions of
Credit for the account of such Borrower, and for application to its
Reimbursement Obligations and as set forth in Section 2.4.2(c) as and when the
same shall arise.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account for the
benefit of the Lenders and such Borrower shall have no interest therein.  Other
than any interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of such Borrower (unless a Default or
Event of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest.  Interest and profits, if any, on such investments
shall accumulate in such account.
 
11.2.3   Rights of Collection.  Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
 
11.2.4   Prepayment and Conversion of Foreign Currency Loans.  Demand that any
or all of the then outstanding Foreign Currency Loans be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto and on and
after such date all amounts accruing and owed to the Lenders in respect of such
Foreign Currency Loans shall accrue and be payable in Dollars at the rates
otherwise applicable hereunder; provided, that upon the occurrence of an Event
of Default specified in Sections 11.1.8, 11.1.9 or 11.1.10 with respect to any
of the Credit Parties, outstanding Foreign Currency Loans shall be automatically
redenominated into Dollars in the amount of the Dollar Equivalent thereof.
 
Section 11.3   Rights and Remedies Cumulative; Non-Waiver; etc.  The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise.  No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default.  No course of dealing between the Credit
Parties, the Administrative
 
 
 
100

--------------------------------------------------------------------------------

 
 
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.
 
ARTICLE XII
 
THE AGENTS
 
Section 12.1   Appointment.  Each of the Lenders hereby irrevocably designates
and appoints Wells Fargo as Administrative Agent and Wells Fargo Bank, National
Association, London Branch as Multicurrency Agent of such Lender under this
Agreement and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes each Agent for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Agents by the terms of this Agreement and such other Loan Documents,
together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement or such other Loan Documents, the Agents shall not have any duties or
responsibilities, except those expressly set forth herein and therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or the other Loan Documents or otherwise exist against the Agents.  It
is understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to any Agent is not
intended to connote any fiduciary or other implied (or express) obligation
arising under agency doctrine of any Applicable Law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.  Any reference to the
Agents in this Article XII shall be deemed to refer to Wells Fargo solely in its
capacity as Administrative Agent and Multicurrency Agent and not in its capacity
as a Lender.  The provisions of this Article XII are solely for the benefit of
the Agents, the Lenders and the Issuing Lenders, and neither the Parent Borrower
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.
 
Section 12.2   Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent.  The
Agents and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.  No Agent
shall be responsible for the negligence or misconduct of any sub-agents except
to the extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.
 
 
 
101

--------------------------------------------------------------------------------

 
 
Section 12.3   Exculpatory Provisions.  No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, the Agents:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that no Agent shall be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as an
Agent or any of its Affiliates in any capacity.
 
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Section 11.2 and Section 13.10) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  No Agent shall be deemed to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given in writing to the
Administrative Agent by the Borrower, a Lender or an Issuing Lender.
 
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, the Administrative Agent shall not ‎(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified ‎Institution or (y) have any
liability with
 
 
 
102

--------------------------------------------------------------------------------

 
 
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any ‎Disqualified Institution.
 
Section 12.4   Reliance by the Agents.  Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
each Agent may presume that such condition is satisfactory to such Lender or
such Issuing Lender unless such Agent shall have received notice to the contrary
from such Lender or such Issuing Lender prior to the making of such Loan or the
issuance of such Letter of Credit.  Each Agent may consult with legal counsel
(who may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
Section 12.5   Non-Reliance on the Agents and Other Lenders.  Each Lender and
each Issuing Lender acknowledges that it has, independently and without reliance
upon any Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender and each
Issuing Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
Section 12.6   Indemnification.  To the extent that the Parent Borrower for any
reason fails to indefeasibly pay any amount required under Section 13.2 to be
paid by it to the Agents (or any sub-agent thereof), the Arrangers, the Issuing
Lenders and any Related Party of any of the foregoing, each Lender severally
agrees to pay to such Agent (or any such sub-agent), such Arranger, such Issuing
Lender or such Related Party, as the case may be, such Lender’s Ratable Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount (including any such unpaid amount in
respect of a claim asserted by such Lender), provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Agent, such Arranger or
such Issuing Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for such Agent (or any such sub-agent, such Arranger, or
such Issuing Lender.  The obligations of the Lenders under this Section 12.6 are
subject to the provisions of Section 4.6.  The agreements in this Section 12.6
shall survive the payment of the Loans, any Reimbursement Obligation and all
other amounts payable hereunder and the termination of this Agreement.
 
 
 
103

--------------------------------------------------------------------------------

 
 
Section 12.7   The Administrative Agent in Its Individual Capacity.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Parent Borrower or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
Section 12.8   Resignation of Agents; Successor Agents.  Subject to the
appointment and acceptance of a successor as provided below, the Administrative
Agent may resign at any time and, so long as no Default or Event of Default has
occurred and is continuing, shall resign upon the request of the Parent
Borrower, in each case, by giving notice thereof to the Lenders and the Credit
Parties.  In addition to the foregoing, if the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Parent Borrower and such Person remove such Person as
Administrative Agent. Upon any such resignation or removal, the Required Lenders
shall have the right, subject to the approval of the Parent Borrower so long as
no Default or Event of Default has occurred and is continuing (which approval
will not be unreasonably withheld), to appoint from among the other Lenders a
successor Administrative Agent.  If no successor Administrative Agent shall have
been so appointed by the Required Lenders and been approved by the Parent
Borrower (if the approval of the Parent Borrower is required) or have accepted
such appointment within thirty (30) days after such date of removal or the
Administrative Agent’s giving of a notice of resignation or the Parent
Borrower’s request for resignation, then the Administrative Agent may appoint,
subject to the approval of the Parent Borrower so long as no Default or Event of
Default has occurred and is continuing (which approval will not be unreasonably
withheld), a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000.  Upon the acceptance of any
appointment as an Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all rights, powers, privileges and duties of the retiring Agent, and
the retiring Agent shall be discharged from its duties and obligations
hereunder.  After any retiring Administrative Agent’s resignation or removal
hereunder as an Administrative Agent, the provisions of this Article and Section
13.2 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Agent was acting as an Agent.  Any resignation or removal of
an Administrative Agent hereunder shall also constitute the resignation or
removal of any other Agent or sub-agent of such Administrative Agent.  Any
resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as an Issuing Lender, if applicable, and
Swingline Lender.  If Wells Fargo resigns as an Issuing Lender, it shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as Issuing Lender and all L/C Obligations with respect.  If
Wells Fargo resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation.  Upon the
appointment by a
 
 
 
104

--------------------------------------------------------------------------------

 
 
successor Issuing Lender or Swingline Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender or Disqualified
Institution), (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Issuing Lender or
Swingline Lender, as applicable, (b) the retiring Issuing Lender and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.
 
Section 12.9   Arrangers; Syndication Agents; Documentation Agents; Managing
Agents.  The Arrangers, the Syndication Agents, the Documentation Agents and the
Managing Agents, in their capacities as such, shall have no duties or
responsibilities, and shall incur no liability, under this Agreement and the
other Loan Documents.
 
Section 12.10   Issuing Lender and Swingline Lender.  The provisions of this
Article XII (other than Section 12.7) shall apply to the Issuing Lenders and the
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Agents.
 
 
ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1   Notices.
 
13.1.1   Method of Communication.  Except as otherwise provided in Article II,
all notices and communications hereunder shall be in writing.  Any notice shall
be effective if delivered by hand delivery or sent via facsimile, recognized
overnight courier service or certified mail, return receipt requested, and shall
be deemed to have been delivered (i) on the date of delivery if delivered by
hand, (ii) on the Business Day of (or next following) transmission when
transmitted or sent by facsimile, (iii) on the next Business Day after delivery
to a recognized overnight courier service and (iv) on the fifth Business Day
following the date sent by certified mail, return receipt requested.  A
telephonic notice to the Administrative Agent as understood by the
Administrative Agent will be deemed to be the controlling and proper notice in
the event of a discrepancy with or failure to receive a confirming written
notice.  Notices and other communications to the Lenders hereunder may also be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
13.1.2   Addresses for Notices.  Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties (or
the Administrative Agent and the Parent Borrower in the case of any Lender) are
notified in writing.
 
 
 
105

--------------------------------------------------------------------------------

 
 
 

 
If to any Credit Party:
The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, VA 23226
Telephone: (804) 289-9600
Telecopier: (804) 289-9760
Attention:  Treasurer
       
If to Wells Fargo
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 715-0092
       
With a copy to:
Wells Fargo Bank, National Association
7000 Central Parkway, Suite 600
Atlanta GA, 30328
Attention:  Kay Reedy
Telephone:  (770) 551-5102
Telecopy:  (770) 551-4643
       
And if relating to any Letter
of Credit issued by Wells Fargo:
Wells Fargo Bank, National Association
90 South 7th Street
Minneapolis, MN 55420
Attn: Doug Lindstrom
Telephone: (612) 667-5542
Telecopy: (866) 972-1324
       
If to any Lender:
To the address (or telecopy number) set forth in its Administrative
Questionnaire

 
13.1.3   Funding Office.  The Administrative Agent hereby designates the office
of (a) Wells Fargo located at the address set forth in Section 13.1.2 as the
Funding Office with respect to any Dollar Revolving Loan and Swingline Loan and
(b) Wells Fargo Bank, National Association, London Branch, 3 Bishopsgate, London
EC2N 3AB, Attention of Ms. Michelle Clark, (Telecopy No. 011 44 207 929 4645) or
Mr. Ian King, (Telecopy No. 011 44 207 929 4645), as the Funding Office with
respect to any Foreign Currency Loan, in each case, to which payments due are to
be made and at which Loans will be disbursed.  The Administrative Agent shall
ensure that its accounts at each Funding Office are not located in a country
which is qualified as a Non-Cooperative Jurisdiction.
 
13.1.4   The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE MATERIALS AND/OR INFORMATION PROVIDED BY OR ON BEHALF OF THE
CREDIT PARTIES HEREUNDER
 
 
 
106

--------------------------------------------------------------------------------

 
 
(COLLECTIVELY, “BORROWER MATERIALS”) OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall any Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender, any Issuing Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Credit Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet.  The
Borrowers acknowledge and agree that the DQ List shall be deemed suitable for
posting and may be posted by the Administrative Agent on the Platform, including
the portion of the Platform that is designated for “public side” Lenders.
 
Section 13.2   Expenses, Indemnity.  Each party to this Agreement agrees to pay
all its own fees and expenses in connection with the Loan Documents and any
amendment, modification or waiver of the terms thereof; provided, however, that
the Parent Borrower agrees to (a) pay all reasonable and documented
out-of-pocket expenses of each Agent and the Arrangers in connection with (i)
the preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable and documented out-of-pocket syndication (including,
without limitation, all CUSIP fees for registration with the Standard & Poor’s
CUSIP Service Bureau) and due diligence expenses and reasonable and documented
fees and disbursements of one counsel representing the Administrative Agent and
a single local counsel in any applicable foreign jurisdiction) and (ii) where
applicable, the preparation, execution and delivery of any waiver, amendment or
consent by the Agents, the Arrangers, the Issuing Lenders or the Lenders
relating to this Agreement or any other Loan Document, including without
limitation reasonable and documented fees and disbursements of counsel
representing the Agents and the Lenders, (b) pay all reasonable and documented
out-of-pocket expenses of the Agents, the Arrangers, each Issuing Lender and
each Lender actually incurred in connection with the enforcement of any rights
and remedies of the Agents, the Arrangers, the Issuing Lenders and the Lenders
under the Credit Facilities, including, to the extent reasonable under the
circumstances, consulting with accountants, attorneys and other Persons
concerning the nature, scope or value of any right or remedy of the Agents, the
Arrangers, any Issuing Lender or any Lender hereunder or under any other Loan
Document or any factual matters in connection therewith, which expenses shall
include without limitation the reasonable fees and disbursements of such Persons
and (c) pay any civil penalty or fine assessed by OFAC against, and all
reasonable and documented costs and out-of-pocket expenses (including counsel
fees and disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of any Credit Party
that violates a sanction enforced by OFAC.  The Parent Borrower hereby
indemnifies, exonerates and holds the Agents, the Arrangers, the Issuing Lenders
and the Lenders, and each Related Party of any of the foregoing (each an
“Indemnitee”) free and harmless from and against any and all losses, penalties,
fines, liabilities, settlements, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees and disbursements, reasonable
 
 
 
107

--------------------------------------------------------------------------------

 
 
consultants’ fees and settlement costs) (collectively, the “Indemnified
Liabilities”) incurred by any Indemnitee in connection with any claim,
investigation, litigation or other proceeding (whether or not such Indemnitee is
a party thereto) and the prosecution and defense thereof, arising out of or in
any way connected with the Credit Facilities, the Loans, the Letters of Credit,
this Agreement or any other Loan Document or as a result of the breach of any of
the Credit Parties’ obligations hereunder or arising from the use by others of
Information or other materials obtained through internet, SyndTrak or other
similar transmission systems in connection with the Credit Facilities, except
for any such Indemnified Liabilities arising for the account of a particular
Indemnitee by reason of such Indemnitee’s gross negligence or willful misconduct
as determined by a final and nonappealable decision of a court of competent
jurisdiction.  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Parent Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under Applicable Law.  The parties hereto
acknowledge and agree that, in the case of any claim, litigation, investigation
or other proceeding to which the indemnity in this Section 13.2 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by a third party, the Parent Borrower or any other Credit
Party.  This Section 13.2 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages or related liabilities or expenses
arising from any non-Tax claim.
 
Section 13.3   GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
Section 13.4   Consent to Jurisdiction; Waiver.  Each of the parties hereto
hereby irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States for the Southern District of New York,
and appellate courts from any thereof;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process to any Credit Party in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Parent Borrower at its address set forth in Section 13.1.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto, it being agreed that, for purposes of this Agreement, the Parent
Borrower is hereby appointed as the agent for each Guarantor and each Subsidiary
Borrower to receive on its behalf and its property service of copies of the
summons and complaint and any other process which may be served in any such
action or court;
 
 
 
108

--------------------------------------------------------------------------------

 
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction;
 
(e)           waives, to the maximum extent not prohibited by Applicable Law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 13.4 any special, indirect, consequential or
punitive damages (as opposed to direct or actual damages), provided, however,
that nothing contained in this clause (e) shall limit the obligations of the
Parent Borrower to the extent such special, indirect, consequential or punitive
damages are included in a claim for which an Indemnitee is otherwise entitled to
indemnification under Section 13.2; and
 
(f)           to the extent that any Foreign Subsidiary Borrower has or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding, from jurisdiction of any court or from set-off or
any legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
with respect to itself or any of its property, such Foreign Subsidiary Borrower
hereby irrevocably waives and agrees, to the extent permitted by Applicable Law,
not to plead or claim such immunity in respect of its Obligations under this
Agreement and any Note.
 
Section 13.5   WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
 
Section 13.6         Reversal of Payments.  To the extent any Credit Party makes
a payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
 
Section 13.7         Accounting Matters.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Parent Borrower notifies the Administrative Agent that the Credit Parties
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Credit Parties that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance therewith.
 
 
 
109

--------------------------------------------------------------------------------

 
 
Section 13.8   Successors and Assigns; Participations; Confidentiality.
 
13.8.1             Benefit of Agreement.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Lender that issues any Letter of Credit), except that (i) the Credit
Parties may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Credit Party without such consent shall be null
and void), (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section and (iii) except as
permitted by Section 12.8, the Administrative Agent may not assign or transfer
any of its rights or obligations under this Agreement.
 
13.8.2             Assignment by Lenders.
 
(a)           Subject to the conditions set forth in Sections 13.8.2(b) and
13.8.2(g), any Lender may assign to one or more assignees (each, an “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
(i)           the Parent Borrower, provided that, subject to Section 13.8.5, no
consent of the Parent Borrower shall be required for an assignment to (1) a
Lender, (2) an Affiliate of a Lender, (3) an Approved Fund (as defined below) or
(4) if an Event of Default under Sections 11.1.1, 11.1.2, 11.1.8, 11.1.9, or
11.1.10 has occurred and is continuing, any other Person (unless such Person is
engaged in one or more lines of business as the Parent Borrower or any of its
Subsidiaries or is an Affiliate of such Person, other than as a result of the
holding of securities of such Person solely as a passive investment, in which
case the Parent Borrower’s consent shall be required under all circumstances),
provided, further, that the Lenders and the Administrative Agent acknowledge
that it is reasonable for the Parent Borrower to withhold its consent to the
assignment to any prospective Assignee requiring compensation under this
Agreement pursuant to Sections 4.7.3, 4.7.4, 4.10.1 or 4.10.3; and
 
(ii)           the Administrative Agent and the Issuing Lenders, provided that
no consent of the Administrative Agent or the Issuing Lenders shall be required
for an assignment to an Assignee that is a Lender immediately prior to giving
effect to such assignment.
 
(b)           Assignments shall be subject to the following additional
conditions:
 
(i)           except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Credit Facility, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than
 
 
 
110

--------------------------------------------------------------------------------

 
 
 
$10,000,000 and the remaining Commitment or Loans of such Lender shall not be
less than $10,000,000, unless each of the Parent Borrower and the Administrative
Agent otherwise consent, provided that (A) no such consent of the Parent
Borrower shall be required if an Event of Default has occurred and is continuing
and (B) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;
 
(ii)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment;
 
(iii)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;
 
(iv)           such assignment shall not, without the consent of the Parent
Borrower, on behalf of itself and the other Credit Parties (which the
Administrative Agent and the Lenders acknowledge may reasonably be withheld),
require the Parent Borrower or any other Credit Party to file a registration
statement with the Securities and Exchange Commission (or any securities
exchange) or apply to qualify the Loans (or any Notes) under the blue sky laws
of any state;
 
(v)           the Assignee shall represent in the Assignment and Assumption as
of the date of such assignment that it has the full power and authority to make
Loans and other Extensions of Credit into the jurisdictions and in the
currencies made available in the Credit Facility under which it is committing;
 
(vi)           in connection with any assignment of rights and obligations of
any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable Ratable Share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and Participation
Interests.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs;
 
(vii)           no such assignment shall be made (A) to the Parent Borrower or
any of its Subsidiaries, or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person (or a holding company, investment
 
 
 
111

--------------------------------------------------------------------------------

 
 
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person); and
 
(viii)           in the event of an assignment of any Commitment or Loan under
any Credit Facility which was made available to Brink’s International, C.V.,
Brink’s Dutch Holdings, B.V., or any other Subsidiary of the Parent Borrower
organized under the laws of The Netherlands, the Assignee must qualify as a
Professional Market Party.
 
For the purposes of this Section 13.8.2, the term “Approved Fund” means any
Person (other than a natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person))
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender;
provided that no Approved Fund shall be entitled to receive any amount pursuant
to Sections 4.7, 4.8, 4.9, 4.10.1, 4.10.3 or 13.2 that would be greater than the
amount the assigning Lender would have been entitled to receive in respect of
the portion of the Commitment and Loans assigned to such Approved Fund by such
Lender.
 
(c)           Subject to acceptance and recording thereof pursuant to Section
13.8.2(d), from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits and subject to
the requirements of Sections 4.7, 4.8, 4.9, 4.10.1, 4.10.3 or 13.2). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.8.2 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.8.3.
 
(d)           The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Parent Borrower, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Parent Borrower, the Administrative Agent, the Issuing Lenders and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Parent Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.
 
 
 
112

--------------------------------------------------------------------------------

 
 
(e)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section
13.8.2(b)(ii) and any written consent to such assignment required by Section
13.8.2(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(f)           Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Parent Borrower or the Administrative Agent and
without regard to the limitations set forth in Section 13.8.2, and any such
assignment shall be effective upon being recorded in the Register in accordance
with Section 13.8.2(d).  Each of the Parent Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.  The foregoing shall not limit the rights of any Credit Party, any
Lender, any Issuing Lender and the Administrative Agent to file any claim in or
otherwise take any action with respect to any existing insolvency proceeding
that was not instituted by such party.
 
(g)           Notwithstanding anything to the contrary contained in this Section
13.8.2, no Lender may assign all or any portion of Loans made to or Letters of
Credit issued for the account of Brink’s International Holdings AG, a company
formed under the laws of Switzerland, or any other Subsidiary of the Parent
Borrower formed under the laws of Switzerland (each, a “Swiss Subsidiary”) to
any Assignee other than a Qualifying Bank (as defined herein) if, as a result of
any such assignment (i) the total number of Lenders (other than Qualifying
Banks) with respect to Loans and Letters of Credit made to or for the account of
such Swiss Subsidiary under this Agreement would at any time exceed 10 under the
Swiss Guidelines (as defined herein), or (ii) the total number of creditors
(other than Qualifying Banks) in relation to all outstanding loans to such Swiss
Subsidiary (including Loans and Letters of Credit made to or issued for the
account of such Swiss Subsidiary under this Agreement) would at any time exceed
20 under the Swiss Guidelines, in each case as certified to the relevant Lenders
by the Parent Company.  For purposes of this Section 13.8.2(g), the term “Swiss
Guidelines” shall mean together, guideline S 02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt "Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)" vom 22. September
1986), guideline S 02.122.1 in relation to bonds of April 1999 (Merkblatt
"Obligationen" vom April 1999), guideline S 02.130.1 in relation to money market
instruments and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), guideline S 02.128
in relation to syndicated credit facilities of January 2000 (Artikel 4 des
Merkblatts "Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen" vom Januar 2000)
 
 
 
113

--------------------------------------------------------------------------------

 
 
and circular letter no. 34 (1.034 V 2011) of July 2011 in relation to deposits
(Kreisschreiben Nr. 34 vom Juli 2011 betreffend Kundenguthaben), in each case as
issued, amended or substituted from time to time by the Swiss Federal Tax
Administration, and “Qualifying Bank” shall mean any Person acting on its own
account which is licensed as a bank by the banking laws in force in its
jurisdiction of incorporation and any branch of a legal entity, which is
licensed as a bank by the banking laws in force in the jurisdiction where such
branch is situated, and which, in each case, exercises as its main purpose a
true banking activity, having bank personnel, premises, communication devices of
its own and authority of decision making, all in accordance with the Swiss
Guidelines.
 
(h)           Notwithstanding anything to the contrary contained in this Section
13.8, no assignment, transfer, sub-participation or subcontracting in relation
to a drawing under this Agreement by a Borrower established in France may be
effected to any Assignee incorporated, domiciled, established or acting through
a Lending Office situated in a Non-Cooperative Jurisdiction without the prior
consent of the Parent Borrower, which shall not be unreasonably withheld.
 
13.8.3   Participation.
 
(a)           Any Lender may, without the consent of the Parent Borrower, the
Administrative Agent or any Issuing Lender, sell participations to one or more
banks or other entities (other than a natural person, a Defaulting Lender or the
Parent Borrower or any of its Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans owing to it); provided that
(i) such participation shall be in an amount not less than $5,000,000, (ii) such
Lender’s obligations (including, without limitation, its Commitment) under this
Agreement shall remain unchanged, (iii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iv) the Parent Borrower, the Administrative Agent, the Issuing Lenders and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (A) requires the consent of each Lender directly affected thereby
pursuant to clauses (a), (b), (c) or (d) of the first proviso to the first
sentence of Section 13.10 and (B) directly affects such Participant.  Subject to
Section 13.8.3(b), the Parent Borrower agrees that each Participant shall be
entitled to the benefits and subject to the requirements of Sections 4.7, 4.8,
4.9, 4.10.1, 4.10.3 or 13.2 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.8.2.
 
(b)           No Participant shall be entitled to receive any greater payment
under Sections 4.7, 4.8, 4.9, 4.10.1 or 4.10.3 than the applicable participating
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the Parent Borrower specifically consents to
such right.  Any Participant that is a Foreign Lender shall not be entitled to
the benefits of Sections 4.10.1 or 4.10.3 unless such Participant complies with
Section 4.10.6.
 
 
 
114

--------------------------------------------------------------------------------

 
 
 
(c)           Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Parent Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
13.8.4   Certain Pledges or Assignments.
 
(a)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 13.8.4 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall (i) release a Lender from any of its obligations
hereunder, (ii) substitute any such pledgee or assignee for such Lender as a
party hereto or (iii) grant any such pledgee or assignee any rights as a Lender
or Participant.
 
(b)           The Parent Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (a) above.
 
13.8.5             Disqualified Institutions.
 
(a)           No assignment or participation shall be made to any Person that
was a Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent Borrower has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or
participation).  For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee shall not retroactively be disqualified from becoming a Lender
and (y) the execution by the Parent Borrower of an Assignment and Assumption
with respect to such assignee will not by itself result in such assignee no
longer being considered a Disqualified Institution.  Any assignment in violation
of this Section 13.8.5(a) shall not be void, but the other provisions of this
Section 13.8.5 shall apply.
 
 
 
115

--------------------------------------------------------------------------------

 
 
(b)           If any assignment or participation is made to any Disqualified
Institution without the Parent Borrower’s prior written consent in violation of
Section 13.8.5(a), or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Parent Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent, (i) terminate any Commitment of such Disqualified Institution and repay
all obligations of the Borrowers owing to such Disqualified Institution in
connection with such Commitment or (ii) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 13.8), all of its interest, rights and obligations
under this Agreement to one or more eligible assignees at the lesser of (A) the
principal amount thereof and (B) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in either case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.
 
(c)           Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (i) will not (A) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (B) attend or participate in
meetings attended by the Lenders and the Administrative Agent or (C) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(ii)(A) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (B) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws, each Disqualified Institution party hereto hereby agrees (1)
not to vote on such plan, (2) if such Disqualified Institution does vote on such
plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws) and (3) not to contest any request by any party for a determination
by the Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
 
(d)           The Administrative Agent shall have the right, and the Parent
Borrower hereby expressly authorizes the Administrative Agent, to (i) post the
list of Disqualified Institutions provided by the Parent Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (ii) provide the DQ List to each Lender requesting the same.
 
Section 13.9   Disclosure of Information; Confidentiality.  Each of the
Administrative Agent, the Issuing Lenders and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the
 
 
 
116

--------------------------------------------------------------------------------

 
 
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or by any subpoena or similar legal
process (after providing notice to the Parent Borrower, to the extent permitted
by applicable law and practicable, to permit an opportunity to seek a protective
order or injunctive relief), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 13.9, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (g) with the prior written consent of the Parent Borrower,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 13.9 by the disclosing party or (ii)
becomes available to the Administrative Agent, the Issuing Lender or any Lender
on a nonconfidential basis from a source other than the Credit Parties unless
the Administrative Agent, the Issuing Lender or such Lender, as applicable, has
actual knowledge that the disclosure of such Information by such source
constituted a breach of an obligation of such source to maintain confidentiality
of such Information, (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
(customarily found in such publications) upon the Parent Borrower’s prior review
and approval or (j) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender. For the purposes of
this Section 13.9, “Information” means all information received from the Credit
Parties or any of their Subsidiaries relating to the Credit Parties or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties.  Any Person required to
maintain the confidentiality of Information as provided in this Section
13.9 shall be considered to have complied with its obligation to do so if such
Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.
 
Section 13.10   Amendments, Waivers and Consents.
 
(a)           Except as set forth below, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders and any consent may be given by the Lenders, if, but only
if, such amendment, waiver or consent is in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and delivered to the Administrative Agent and, in the case of an
amendment, signed by the Credit Parties; provided, that no amendment, waiver or
consent shall, without the consent of each Lender affected thereby, (a) except
as expressly contemplated in Section 2.9 and Section 2.10, increase the amount
or extend the time of the obligation of the Lenders to make Loans or issue or
participate in Letters of Credit, (b) extend the originally scheduled time or
times of payment of the principal of any Loan or Reimbursement Obligation or the
time or times of payment of interest or fees on any Loan or Reimbursement
Obligation, (c) reduce the rate of interest or fees payable on any Loan or
Reimbursement Obligation, (d) reduce the principal amount of any Loan or
Reimbursement Obligation, (e) permit any subordination of the principal or
interest on any Loan or Reimbursement Obligation or (f) permit any assignment
(other than as specifically permitted or contemplated in this Agreement) of any
 
 
 
117

--------------------------------------------------------------------------------

 
 
of the Credit Parties’ rights and obligations hereunder; provided further, no
amendment, waiver or consent shall (1) without the consent of each Lender, (A)
release any Guarantor from its guaranty hereunder other than upon the
disposition by the Parent Borrower of its interest in such Guarantor, or upon
the dissolution or liquidation of such Guarantor, in each case in accordance
with the terms of this Agreement or (B) amend the provisions of this Section or
the definition of “Required Lenders”, or (C) change any provision in this
Agreement in a manner that would alter the pro rata sharing of payments required
thereby, if any, (2) without the consent of each Revolving A Lender, amend the
definition of “Required Revolving A Lenders” or “Revolving A Optional Currency”,
(3) without the consent of each Revolving B Lender, amend the definition of
“Required Revolving B Lenders” or “Revolving B Optional Currency” and (4)
without the consent of each Lender and the Administrative Agent, (A) amend the
definition of “Optional Currency”, or (B) amend the provisions of Section
2.11.1(a) or Section 2.11.3.  In addition, no amendment, waiver or consent to
the provisions of (i) Article XII or Section 13.1.3 shall be made without the
written consent of the Administrative Agent, (ii) Article III shall be made
without the written consent of each Issuing Lender and (iii) Section 2.6 shall
be made without the written consent of the Swingline Lender, and provided
further that if any amendment, modification, waiver or consent would adversely
affect the Revolving A Lenders relative to the Revolving B Lenders or vice
versa, then such amendment, modification, waiver or consent shall require the
written consent of the Required Revolving A Lenders or Required Revolving B
Lenders, as the case may be.  Notwithstanding anything to the contrary herein,
no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders, the Required Lenders, or
each affected Lender may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders,
the Required Lenders, or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other requisite affected Lenders shall
require the consent of such Defaulting Lender.
 
(b)           Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above, (a) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code (as now or hereafter in effect)
supersedes the unanimous consent provisions set forth herein and (y) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.
 
(c)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended solely with the consent of the Administrative Agent and
the Parent Borrower without the need to obtain the consent of any other Lender
if such amendment is delivered in order (w) to correct or cure ambiguities,
errors, omissions or defects, (x) to effect administrative changes of a
technical or immaterial nature, (y) to fix incorrect cross references or similar
inaccuracies in this Agreement or the applicable Loan Document or (z) to
implement any amendments or modifications required in accordance with
Section 2.11.1.  The Parent Borrower and any Person party to a Fee Letter may
freely amend, modify or waive any Fee Letter without the consent of the
Administrative Agent or any other Lender.
 
 
 
118

--------------------------------------------------------------------------------

 
 
(d)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended solely with the consent of the Administrative Agent, the
applicable MXN Swingline Lender and the Parent Borrower without the need to
obtain the consent of any other Lender in order to effect amendments as may be
necessary to implement a MXN Swingline Facility, which amendments shall not be
adverse in any material respect to any Lender, in each case as determined in the
reasonable opinion of the Administrative Agent.
 
Section 13.11   Performance of Duties.  The Credit Parties’ obligations under
this Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.
 
Section 13.12   All Powers Coupled with Interest.  All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facilities have not been
terminated.
 
Section 13.13   Acknowledgements.  Each of the Credit Parties hereby
acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           neither the Administrative Agent, any Issuing Lender, the
Swingline Lender nor any Lender has any fiduciary relationship with or duty to
any Credit Party arising out of or in connection with this Agreement or any of
the other Loan Documents, and the relationship between Administrative Agent,
Issuing Lenders, Swingline Lender and Lenders, on one hand, and the Credit
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.
 
Section 13.14   Survival of Indemnities.  Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent, the Issuing
Lenders and the Lenders are entitled under the provisions of this Article XIII
and any other provision of this Agreement and the Loan Documents shall continue
in full force and effect after the termination of the Lenders’ Commitments
hereunder and shall protect the Administrative Agent, the Issuing Lenders and
the Lenders against events arising after such termination as well as before,
including after the Parent Borrower’s acceptance of the Lenders’ commitments for
the Credit Facilities, notwithstanding any failure of such facility to close.
 
Section 13.15   Titles and Captions.  Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.
 
 
 
119

--------------------------------------------------------------------------------

 
 
Section 13.16   Severability of Provisions.  Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.  Without
limiting the foregoing provisions of this Section 13.16, if and to the extent
that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, any Issuing Lender or the Swingline Lender,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
 
Section 13.17   Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement.  Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
Section 13.18   Binding Effect; Amendment and Restatement; Term of Agreement.
 
13.18.1   This Agreement shall become effective at such time, on or after the
Restatement Date, that the conditions precedent set forth in Section 5.1 have
been satisfied or waived and when it shall have been executed by each of the
Credit Parties and the Administrative Agent, and the Administrative Agent shall
have received copies of the signature pages hereto (telefaxed or otherwise)
which, when taken together, bear the signatures of each Lender (including the
Issuing Lenders and the Swingline Lender), and thereafter this Agreement shall
be binding upon and inure to the benefit of each Credit Party, each Lender
(including the Issuing Lenders and the Swingline Lender) and the Administrative
Agent, together with their permitted successors and assigns.
 
13.18.2    This Agreement constitutes an amendment and restatement of the
Existing Credit Agreement, effective from and after the Restatement Date.  The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the
Restatement Date, the credit facilities described in the Existing Credit
Agreement, shall be amended, supplemented, modified and restated in their
entirety by the Credit Facilities described herein, and all loans and other
obligations of the Credit Parties outstanding as of such date under the Existing
Credit Agreement, shall be deemed to be loans and obligations outstanding under
the corresponding Credit Facilities described herein, without any further action
by any Person, except that the Administrative Agent shall make such transfers of
funds as are necessary in order that the outstanding balance of such Loans,
together with any Loans funded on the Restatement Date, reflect the respective
Commitment of the Lenders hereunder.
 
13.18.3    This Agreement shall remain in effect from the Restatement Date
through and including the date upon which all Obligations (other than
obligations owing by any Credit Party to any Lender or Affiliate of a Lender or
the Administrative Agent under any Hedging
 
 
 
120

--------------------------------------------------------------------------------

 
 
Agreement) shall have been indefeasibly and irrevocably paid and satisfied in
full.  No termination of this Agreement shall affect the rights and obligations
of the parties hereto arising prior to such termination.
 
Section 13.19   Inconsistencies with Other Documents; Independent Effect of
Covenants.
 
13.19.1    In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control, provided, that in the event there is a conflict or inconsistency
between this Agreement and any Fee Letter, which conflict or inconsistency
relates solely to a matter affecting the parties thereto, such Fee Letter shall
control.
 
13.19.2    The Parent Borrower expressly acknowledges and agrees that each
covenant contained in Article VIII and Article IX hereof shall be given
independent effect.
 
Section 13.20   Integration.  This Agreement and the other Loan Documents
represent the entire agreement of the Credit Parties, the Administrative Agent,
the Issuing Lenders, the Swingline Lender and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.
 
Section 13.21   Judgment Currency.  The obligations of any Credit Party in
respect of any sum due to any Agent or any Lender hereunder or under any Loan
Document shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which such sum originally due to such
party is denominated (the “original currency”), be discharged only to the extent
that on the Business Day following receipt by such party of any sum adjudged to
be so due in the judgment currency such party may in accordance with normal
banking procedures purchase the original currency with the judgment currency. If
the amount of the original currency so purchased is less than the sum originally
due to such party in the original currency, such Credit Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
party against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to such party to this Agreement, such party
agrees to remit to the Credit Party, as the case may be, such excess. This
covenant shall survive the termination of this Agreement and payment of the
Loans and all other amounts payable hereunder.
 
Section 13.22   USA Patriot Act Notice.  Each Lender that is subject to the USA
Patriot Act and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Credit Parties that pursuant to the requirements of the USA Patriot
Act, it is required to obtain, verify and record information that identifies the
Credit Parties, which information includes the name and address of the Credit
Parties and other information that will allow such Lender or such Agent, as
applicable, to identify the Credit Parties in accordance with the USA Patriot
Act.  The Parent Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.
 
 
 
121

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.



 
PARENT BORROWER AND AS A GUARANTOR:
       
THE BRINK’S COMPANY, a Virginia corporation
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Treasurer        
SUBSIDIARY BORROWERS:
       
BRINK’S INTERNATIONAL, C.V.
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Treasurer        
BRINK’S CANADA LIMITED
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Treasurer        
BRINK’S INTERNATIONAL HOLDINGS AG
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Chairman                  

 
 

 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
BRINK’S GLOBAL SERVICES, LTD.
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Authorized Representative        
BRINK’S FRANCE SAS
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Authorized Representative        
BRINK’S LIMITED
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Authorized Representative        
BRINK’S LUXEMBOURG S.A.
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Authorized Representative        
BRINK’S ASIA PACIFIC LIMITED
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Authorized Representative            



 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 

 
BRINK’S DUTCH HOLDINGS, B.V.
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon  
Title:
Attorney-in-fact



 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 

 
GUARANTORS:
       
PITTSTON SERVICES GROUP INC., a Virginia corporation
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760
       
BRINK’S HOLDING COMPANY, a Delaware corporation
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760
       
BRINK’S, INCORPORATED, a Delaware corporation
       
By:
/s/ Jonathan A. Leon  
Name:
Jonathan A. Leon
 
Title:
Treasurer
       
Notice Address:
c/o The Brink’s Company
1801 Bayberry Court
P.O. Box 18100
Richmond, Virginia  23226-8100
Attn:  Treasurer
Facsimile:  (804) 289-9760

 
 
 

 
Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
AGENTS AND LENDERS:
       
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, an
Issuing Lender, Swingline Lender and a Revolving
A Lender
       
By:
/s/ Kay Reedy  
Name:
Kay Reedy  
Title:
Managing Director



 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
BANK OF AMERICA, N.A., as a Revolving A Lender
       
By:
/s/ Irene Bertozzi Bartenstein  
Name:
Irene Bertozzi Bartenstein  
Title:
Director



 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
BANK OF TOKYO-MITSUBISHI UFJ, LTD, as a Revolving A Lender
       
By:
/s/ Belinda Tucker  
Name:
Belinda Tucker  
Title:
Managing Director



 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
SANTANDER BANK, N.A., as a Revolving A Lender
       
By:
/s/ William Maag  
Name:
William Maag  
Title:
Managing Director



 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
Canadian Imperial Bank of Commerce, New York Branch
       
By:
/s/ Rhema Asaam  
Name:
Rhema Asaam   Title: Authorized Signatory



 

 
By:
/s/ Dominic Sorresso  
Name:
Dominic Sorresso  
Title:
Authorized Signatory       



 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
U.S. BANK, NATIONAL ASSOCIATION, as a Revolving B Lender
       
By:
/s/ Mark Irey  
Name:
Mark Irey  
Title:
Vice President



 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 



 

 
BANCO BILBAO VIZCAYA ARGENTARIA,
S.A. NEW YORK BRANCH as a Revolving B Lender
       
By:
/s/ Luca Sacchi  
Name:
Luca Sacchi  
Title:
Managing Director





 

 
By:
/s/ Mauricio Benitez  
Name:
Mauricio Benitez  
Title:
Director     



 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 


 

 
HSBC BANK USA, NATIONAL ASSOCIATION, 
as a Revolving B Lender
       
By:
/s/ Kirk Vogel  
Name:
Kirk Vogel  
Title:
Senior Vice President




 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 

 


 

 
SUNTRUST BANK, as a Revolving B Lender
       
By:
/s/ Mary K. Lundin  
Name:
Mary K. Lundin  
Title:
Vice President



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 




 

 
MORGAN STANLEY SENIOR FUNDING, INC.,
as a Revolving B Lender
       
By:
/s/ Michael King  
Name:
Michael King  
Title:
Vice President



 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Credit Agreement
 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(a)


Commitments




 
Revolving A Lenders
 
 
Revolving A
Commitment
 
Wells Fargo Bank, National Association
$70,000,000
Bank of America, N.A.
$70,000,000
Bank of Tokyo-Mitsubishi UFJ, Ltd.
$70,000,000
Santander Bank, N.A.
$55,000,000
Total
$265,000,000.00



 
Revolving B Lenders
 
 
Revolving B
Commitment
 
Canadian Imperial Bank of Commerce, New York Agency
$55,000,000
U.S. Bank, National Association
$55,000,000
Banco Bilbao Vizcaya Argentaria, S.A. New York Branch
$43,000,000
HSBC Bank USA, National Association
$43,000,000
SunTrust Bank
$43,000,000
Morgan Stanley Senior Funding Inc.
$21,000,000
Total
$260,000,000.00



 
Swingline Lender
 
 
Swingline
Commitment
 
Wells Fargo Bank, National Association
$50,000,000
Total
$50,000,000

 
 
 


 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1.1(b)


Subsidiary Borrowers


Revolving A Borrowers
Jurisdiction of
Domicile
Revolving A Optional
Currency
(Note: All Revolving A
Borrowers can borrow in
Dollars, Euros and Sterling)
BRINK’S INTERNATIONAL, C.V.
Netherlands
None
BRINK’S INTERNATIONAL HOLDINGS AG
Switzerland
Swiss Francs
BRINK’S DUTCH HOLDINGS, B.V.
Netherlands
None
BRINK’S LIMITED
United Kingdom
None
BRINK’S GLOBAL SERVICES, LTD.
United Kingdom
None
BRINK’S CANADA LIMITED
Canada
Canadian Dollars
BRINK’S LUXEMBOURG S.A.
Luxembourg
None
BRINK’S FRANCE SAS
France
None
BRINK’S ASIA PACIFIC LIMITED
Hong Kong
Hong Kong Dollars
BRINK’S HONG KONG LIMITED
Hong Kong
Hong Kong Dollars



Revolving B Borrowers
Jurisdiction of
Domicile
Revolving B Optional Currency
(Note: All Revolving B
Borrowers can borrow in
Dollars, Euros and Sterling)
BRINK’S INTERNATIONAL, C.V.
Netherlands
None
BRINK’S INTERNATIONAL HOLDINGS AG
Switzerland
Swiss Francs
BRINK’S DUTCH HOLDINGS, B.V.
Netherlands
None
BRINK’S LIMITED
United Kingdom
None
BRINK’S GLOBAL SERVICES, LTD.
United Kingdom
None
BRINK’S CANADA LIMITED
Canada
Canadian Dollars
BRINK’S LUXEMBOURG S.A.
Luxembourg
None



MXN Swingline Borrowers
Jurisdiction of Domicile
SERVICIO PANAMERICANO DE PROTECCIÓN, S.A. DE C.V.
Mexico





 
 

--------------------------------------------------------------------------------

 


Schedule 1.1(c)


Unrestricted Subsidiaries of the Parent Borrower as of Restatement Date




Servicio Pan Americano de Protección C.A. (Venezuela)
Aeropanamericano, C.A.
Artes Graficas Avanzadas 98, C.A.
Blindados de Zulia Occidente, C.A.
Blindados de Oriente, S.A.
Blindados Panamericanos, S.A.
Blindados Centro Occidente, S.A.
Documentos Mercantiles, S.A.
Instituto Panamericano, C.A.
Panamericana de Vigilancia, S.A.
Transportes Expresos, C.A.
Corporacion ePago de Venezuela, C.A.
Tepuy Inmobiliaria VII, C.A.




 
 

--------------------------------------------------------------------------------

 


Schedule 6.1.6


Subsidiaries of the Parent Borrower as of Restatement Date




See attached.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSIDIARIES OF THE BRINK’S COMPANY
AS OF MARCH 10, 2015
 
(The subsidiaries listed below are owned 100%, directly or indirectly, by The
Brink’s Company unless otherwise noted.)
 
 
Company
Jurisdiction
of Incorporation
   
The Pittston Company
    Delaware
Glen Allen Development, Inc.
Delaware
Liberty National Development Company, LLC (32.5%)
Delaware
New Liberty Residential Urban Renewal Company, LLC (17.5%)
New Jersey
Pittston Services Group Inc.
Virginia
Brink’s Holding Company
Delaware
Brink’s, Incorporated (“BI”)
Delaware
Brink’s Delaware, LLC
Delaware
Brink’s Express Company
Illinois
Brink’s Global Payments, LLC
Delaware
Brink’s St. Lucia Ltd. (26%)
St. Lucia
Security Services (Brink’s Jordan) Company Ltd (95%)
Jordan
Servicio Pan Americano de Protección S.A. de C.V. (“Serpaprosa”) (by Trust,
 
  BI is Settlor of Trust) (99.75%)
Mexico
Inmobiliaria, A.J., S.A. de C.V. (99.75%)
Mexico
Operadora Especializada de Transportes, S.A. de C.V. (99.75%)
Mexico
Procesos Integrales en Distribución y Logística, S.A. de C.V. (99.75%)
Mexico
Aeroflash Mensajeria, S.A. de C.V. (.02%)
Mexico
Productos Panamericanos de Proteccion, S.A. de C.V. (99.75%)
Mexico
Brink’s Security International, Inc. (“BSI”)
Delaware
Brink’s Brokerage Company, Incorporated
Delaware
Brink’s C.l.S., Inc.
Delaware
Brink’s Cambodia, Inc.
Delaware
Brink’s Global Services International, Inc.
Delaware
Brink’s Global Services KL, Inc.
Delaware
Brink’s Global Services USA, Inc.
Delaware
Brink’s International Management Group, Inc.
Delaware
Brink’s Network, Incorporated
Delaware
Brink’s Vietnam, Incorporated
Delaware
Brink’s Ukraine, Inc.
Delaware
Brink’s Asia Pacific Limited
Hong Kong
Brink’s Australia Pty Ltd
Australia
Brink’s Belgium S.A.
Belgium
Cavalier Insurance Company Ltd.
Bermuda
Brink’s Global Services FZE
Dubai (UAE)
Brink’s Diamond Title DMCC
Dubai (UAE)
Brink’s Gulf LLC (49%)
Dubai (UAE)
Brink’s EMEA SAS
France
Brink’s Beteiligungsgesellschaft mbH
Germany
Brink’s Global Services Deutschland GmbH
Germany
Brink’s Sicherheit GmbH
Germany
Brink’s Far East Limited
Hong Kong
Brink’s Ireland Limited
Ireland
Brink’s Security Services Ireland Limited
Ireland
Brink’s Holdings Limited
Israel
Brink’s (Israel) Limited (70%)
Israel
Brink’s Diamond & Jewellery Services (International) (1993) Ltd.
Israel
Brink’s Global Services S.r.L.
Italy
Brink’s Japan Limited
Japan
Brink’s Luxembourg S.A.
Luxembourg
Brink’s Security Luxembourg S.A.
Luxembourg
BK Services S.a.r.l.
Luxembourg
Ets Pierre Kess et Fils S.A.
Luxembourg
Brink’s Global Services S.A. de C.V.
Mexico

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Company
 Jurisdiction
of Incorporation
   
Brink’s International, C.V. (“BICV”, BSI is General Partner)
Netherlands
Inversiones Brink’s Chile Limitada (BICV is beneficial owner)
Chile
Inversiones Petra S.A.
Chile
Brink’s Chile, S.A. (BICV is beneficial owner)
Chile
Organismo Tecnico de Capacitacion Brink’s SpA
Chile
Brink’s de Colombia S.A. (58%, BICV is beneficial owner)
Colombia
Domesa de Colombia S.A. (70%)
Colombia
Procesos & Canje S.A. (58%)
Colombia
Sistema Integrado Multiple de Pago Electronicos S.A.
 
 (“SIMPLE S.A.”)(14.5%)
Colombia
Brink’s Canada Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Canada Limited
Canada
Brink’s Security Services, B.V.
Netherlands
Brink’s Dutch Holdings, B.V. (BICV is beneficial owner)
Netherlands
Brink’s Hellenic Holdings, B.V. (“BHH”)
Netherlands
Athena Marathon Holdings, B.V. (“AMH”)
Netherlands
Apollo Acropolis Holdings, B.V. (“AAH”)
Netherlands
Brink’s Bolivia S.A.
Bolivia
Hermes Delphi Holdings, B.V, (“HDH”)
Netherlands
Zeus Oedipus Holdings, B.V. (“ZOH”)
Netherlands
Brink’s Hellas Commercial S.A. – Information Technology Services
 
  (“Brink’s Hellas SA”) (14.3% each BHH, AMH, AAH, HDH, ZOH,
 
     Brink’s Dutch Holdings, B.V., Brink’s Canada Holdings, B.V.)
Greece
Brink’s Hermes Cash & Valuable Services S.A.
 
  (“Brink’s Cash & Valuable Services SA”)
Greece
Brink's Hellas Guarding & Cash Services Joint Venture
                          Anonymi Etairia
 
Greece
Brink’s Hermes Security Services SA (“Brink’s Security
 
  Services S.A.”)
Greece
Brink’s Hermes Aviation Security Services S.A.
 
  (“Brink’s Aviation Security Services S.A.”) (70%)
Greece
Hellenic Central Station SA - Reception & Processing
 
  Centre of Electronic Signals (“Hellenic Central Station”)
 
  (10%)
Greece
BHM Human Resources Mexico Holding, S.A. de C.V.
Mexico
Servicios Administrativos Consolidados BM de Mexico, S.A. de C.V.
Mexico
BM Control y Administracion de Personal, S.A. de C.V.
Mexico
BHM Human Resources Solutions B.V.
Netherlands
Brink’s Argentina S.A.
Argentina
Brink’s Seguridad Corporativa S.A. (98%)
Argentina
Brink’s India Private Limited
India
Brinks Mongolia LLC (51%)
Mongolia
Brink’s RUS Holding B.V. (70%)
Netherlands
Limited Liability Company Brink’s Management (70%)
Russian Federation
Limited Liability Company Brink’s (70%)
Russian Federation
Non Banking Credit Organization BRINKS (Limited Liability
Russian
  Company) (70%)
Federation
San Rafael Representaciones S.A.C.
Peru
Servicio Pan Americano de Proteccion C.A. (61%, BICV is beneficial owner)
Venezuela
Aeropanamericano, C.A. (61%)
Venezuela
Aero Sky Panama, S.A. (61%)
Panama
Artes Graficas Avanzadas 98, C.A. (61%)
Venezuela
Blindados de Zulia Occidente, C.A. (61%)
Venezuela
Blindados de Oriente, S.A. (61%)
Venezuela
Blindados Panamericanos, S.A. (61%)
Venezuela
Blindados Centro Occidente, S.A. (61%)
Venezuela
Documentos Mercantiles, S.A. (61%)
Venezuela
Instituto Panamericano, C.A. (61%)
Venezuela
Intergraficas Panama, S.A. (61%)
Panama

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Company
 Jurisdiction
of Incorporation
   

Panamericana de Vigilancia, S.A. (61%)
Venezuela
Transportes Expresos, C.A. (61%)
Venezuela
Brink’s Panama S.A.
Panama
Business Process Intelligence Inc.
Panama
Brink’s Global Services Poland Sp.zo.o.
Poland
Brink’s Puerto Rico, Inc.
Puerto Rico
Brink’s International Holdings AG
Switzerland
Bolivar Business S.A.
Panama
Domesa Courier Corporation
Florida
Panamerican Protective Service Sint Maarten, N.V.
Sint Maarten
Radio Llamadas Panamá, S.A.
Panama
Servicio Panamericano de Protección Curacao, N.V.
Curacao
Domesa Curacao, N.V.
Curacao
Domesa Servicio Pan Americano de Proteccion
 
  Brink’s Aruba, N.V.
Aruba
Servicio Panamericano de Vigilancia Curacao, N.V.
Curacao
Brink’s France SAS
France
Brink’s (Mauritius) Ltd
Mauritius
Brink’s Antilles S.A.R.L.
Guadeloupe
Brink’s Contrôle Sécurité Réunion S.A.R.L.
St. Denis
Brink’s Évolution S.A.R.L.
France
Est Valeurs SAS
France
Brink’s Formation S.A.R.L.
France
Brink’s France Finance SAS
France
Brink’s Madagascar S.A. (60%)
Madagascar
Brink’s Maroc S.A.S.
Morocco
Brink’s Qatar L.L.C. (49%)
Qatar
Brink’s Réunion S.A.R.L.
St. Denis
Brink’s Security Services SAS
France
Brink’s Teleservices SAS
France
Brink’s Software Services et Solutions SAS
France
Cyrasa Servicios de Control SA
Spain
Maartenval NV
Sint Maarten
Protecval S.A.R.L.
France
Security & Risk Management Training Centre Ltd
Mauritius
VDH Gold SARL
France
Brink’s Global Holdings B.V.
Netherlands
A.G.S. Groep B.V.
Netherlands
AGS Freight Watch B.V.
Netherlands
AGS-SecuTrans B.V.
Netherlands
Brink’s Regional Services B.V.
Netherlands
Brink’s Trading Ltd.
Israel
Brink’s Global Services Antwerp
Belgium
Brink’s Global Services Pte. Ltd.
Singapore
Brink’s Kenya Limited
Kenya
Brink’s Switzerland Ltd.
Switzerland
Brink’s Diamond & Jewelry Services BVBA
Belgium
DDX Trading NV (25.25%)
Belgium
Transpar – Brink’s ATM Ltda.
Brazil
BGS – Agenciamento de Carga e Despacho Aduaneiro Ltda.
Brazil
Brink’s-Seguranca e Transporte de Valores Ltda.
Brazil
BVA-Brink’s Valores Agregados Ltda.
Brazil
Brink’s Hong Kong Limited
Hong Kong
Brink’s (Shanghai) Finance Equipment Technology Services Co. Ltd.
China
Brink’s Diamond (Shanghai) Company Limited
China
Brink’s Jewellery Trading (Shanghai) Company Limited
China
Brink’s Security Transportation (Shanghai) Company Limited
China
Brink’s Global Services Korea Limited – Yunan Hoesa Brink’s Global (80%)
Korea
Brink’s Singapore Pte Ltd
Singapore
BVC Diamond and Jewellery Services LLP
India
Brinks (Southern Africa) (Proprietary) Limited
South Africa

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
Company
 Jurisdiction
of Incorporation
   

Brinks Armoured Security Services (Proprietary) Limited
South Africa
Brink’s e-Pago Tecnologia Ltda.
Brazil
Redetrel – Rede Transacoes Eletronicas Ltda.
Brazil
ePago International Inc.
Panama
Corporación ePago de Venezuela, C.A.
Venezuela
e-Pago de Colombia S.A. (75%)
Colombia
Brink’s ePago S.A. de C.V.
Mexico
Brink’s Global Services (BGS) Botswana (Proprietary) Limited
Botswana
Brink’s Macau Limited
Macao
Brink’s Trading (Taiwan) Co., Ltd.
Taiwan
Brink’s Taiwan Security Limited
Taiwan
Brink’s (Thailand) Limited (40%)
Thailand
Brink’s Global Technology Limited
Thailand
Brink’s Guvenlik Hizmetleri Anonim Sirketi
Turkey
Brink’s (UK) Limited
U.K.
Brink’s Limited
U.K.
Brink’s (Scotland) Limited
U.K.
Brink’s Limited (Bahrain) EC
Bahrain
Brink’s Security Limited
U.K.
Quarrycast Commercial Limited
U.K.
Brink’s Global Services, Ltd.
U.K.
Tepuy Inmobiliaria VII, C.A.
Venezuela
BAX Holding Company
Virginia
Brink’s Administrative Services Inc.
Delaware
Pittston Minerals Group Inc.
Virginia
      Pittston Coal Company
Delaware
Heartland Coal Company
Delaware
Maxxim Rebuild Company, Inc.
Delaware
Pittston Forest Products, Inc.
Virginia
Addington, Inc.
Kentucky
Appalachian Mining, Inc.
West Virginia
Molloy Mining, Inc.
West Virginia
Vandalia Resources, Inc.
West Virginia
Pittston Coal Management Company
Virginia
Pittston Coal Terminal Corporation
Virginia
Pyxis Resources Company
Virginia
HICA Corporation
Kentucky
Holston Mining, Inc.
West Virginia
Motivation Coal Company
Virginia
Paramont Coal Corporation
Delaware
Sheridan-Wyoming Coal Company, Incorporated
Delaware
Thames Development Ltd.
Virginia
Buffalo Mining Company
West Virginia
Clinchfield Coal Company
Virginia
Dante Coal Company
Virginia
Eastern Coal Corporation
West Virginia
Elkay Mining Company
West Virginia
Jewell Ridge Coal Corporation
Virginia
Kentland-Elkhorn Coal Corporation
Kentucky
Meadow River Coal Company
Kentucky
Pittston Coal Group, Inc.
Virginia
Ranger Fuel Corporation
West Virginia
Sea “B” Mining Company
Virginia
Pittston Mineral Ventures Company
Delaware
            PMV Gold Company
Delaware
Pittston Mineral Ventures International Ltd.
Delaware
Mineral Ventures of Australia Pty Ltd.
Australia
   

 
NOTE:  Subsidiaries that are not majority owned do not constitute “Subsidiaries”
for the purposes of this Schedule.  They have been left on the Schedule so as to
make the ownership structure clear.
 
 
 
 
 


 
4

--------------------------------------------------------------------------------

 
 

Schedule 9.2


Liens as of Restatement Date




1.  
Liens on facilities and equipment of the Company and certain of its Restricted
Subsidiaries representing Capital Lease obligations in the aggregate amount of
approximately $64,899,000.

 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A-1
 
FORM OF NOTICE OF BORROWING
 
Dated as of: __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:
 
This irrevocable Notice of Borrowing is delivered to you under Section 2.2.2 of
the Amended and Restated Credit Agreement, dated as of March 10, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among THE BRINK’S COMPANY, a Virginia corporation (the “Parent
Borrower”), certain of the Parent Borrower’s Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto.
 
1.   The Parent Borrower hereby requests that the [Revolving A
Lenders][Revolving B Lenders] make a [Revolving A Credit Loan][Revolving B
Credit Loan] in accordance with their respective [Revolving A Ratable
Share][Revolving B Ratable Share] (the “Proposed Borrowing”) as follows:
 
a    Name of Borrower:  ____________________
 
b    Aggregate principal amount:  $___________1.
 
c    Proceeds of the Proposed Borrowing shall be disbursed [according to the
instructions included in the most recent Notice of Account Designation] [to an
account located in _____________,2 in accordance with the following
instructions:
 

 
[ABA/ SWIFT/ IBAN Routing Number (as applicable]:
   
Account Number:
 
]

 
 
2.   The Parent Borrower hereby requests that the Proposed Borrowing be made on
the following Business Day: _________________________.
 
3.   The Parent Borrower hereby requests that the Proposed Borrowing bear
interest at the following interest rate, plus the Applicable Percentage, as set
forth below:
 
____________________
1 Complete with an amount in accordance with Section 2.2.2(a) of the Credit
Agreement. 
2 Insert jurisdiction in which such Revolving Credit Loan is to be made.
 
 
 
 
 
 
Exhibit A-1, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
Borrower
Applicable
Tranche3
Interest Rate
Currency4
(LIBOR Rate
only)
Interest Period
(LIBOR Rate  
and CDOR
Rate only)
Termination
Date For
Interest Period
(if applicable)
[Parent
Borrower or
relevant
Foreign
Subsidiary
Borrower]
 
[Alternate Base
Rate, Canadian
Base Rate,
CDOR Rate or
LIBOR Rate]
[Dollar or
relevant
Optional
Currency]
               



4.   The Parent Borrower hereby represents and warrants that the conditions
specified in Section 5.2 [and 5.3]5 of the Credit Agreement have been satisfied
or waived as of the date hereof.
 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing this
___ day of _______________, 20__.
 
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
_________________________________
3 Insert whether a Revolving A Loan or Revolving B Loan. 
4 Insert Dollars, Euros, Sterling, or an Optional Currency available to such
Revolving Borrower as set forth on Schedule 1.1(b) to the Credit Agreement. 
5 Insert in case of new Foreign Subsidiary Borrower.
 
 
 
 
 
 
 


Exhibit A-1, Page 2 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-2
 
FORM OF SWINGLINE LOAN REQUEST
 
[Date]
 


Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services
 
 


Ladies and Gentlemen:
 
This irrevocable Swingline Loan Request is delivered to you under Section
2.6.1(b) of the Amended and Restated Credit Agreement, dated as of March 10,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among THE BRINK’S COMPANY, a Virginia corporation (the
“Parent Borrower”), certain of the Parent Borrower’s Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto, BANK OF
AMERICA, N.A. and BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agents,
and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, SANTANDER BANK, N.A.
and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, and WELLS FARGO
BANK, NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”).  The Parent Borrower hereby gives you, as
Administrative Agent and as Swingline Lender, irrevocable notice that the Parent
Borrower requests a Borrowing of a Swingline Loan under the Credit Agreement,
and to that end sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”):
 
(i)   The principal amount of the Proposed Borrowing is $_______________.6
 
(ii)   The Proposed Borrowing is requested to be made on __________________ (the
“Borrowing Date”).7
 
 
_________________________ 
6 Amount of Proposed Borrowing must comply with Section 2.6.1(a) of the Credit
Agreement. 
7 For a Proposed Borrowing in Dollars in the United States, the date of funding
can be the date of the Swingline Loan Request if delivered not later than 3:00
p.m. Charlotte, North Carolina time on the proposed date of funding, otherwise
the date of funding shall be no earlier than the next Business Day.  For a
Proposed Borrowing in Dollars outside the United States, the date of funding
shall be no earlier than the next Business Day if the Swingline Loan Request is
delivered not later than 5:00 p.m. Charlotte, North Carolina time on the
Business Day prior to the proposed date of funding, otherwise the date of
funding shall be no earlier than the second Business Day after the date of the
Swingline Loan Request.  For a Proposed Borrowing in Euros or Sterling, the date
of funding shall be no earlier than the next Business Day if the Swingline Loan
Request is delivered not later than 11:00 a.m. Charlotte, North Carolina time on
the Business Day prior to the proposed date of funding, otherwise the date of
funding shall be no earlier than the second Business Day after the date of the
Swingline Loan Request.
 
 
 
 
 
Exhibit A-2, Page 1
 
 

--------------------------------------------------------------------------------

 
 
(iii)   The Proposed Borrowing shall be denominated in
[Dollars][Euros][Sterling].
 
(iv)   The maturity date of the Proposed Borrowing shall be __________.8
 
The Parent Borrower hereby represents and warrants that the conditions specified
in Section 5.2 of the Credit Agreement have been satisfied or waived as of the
date hereof.
 
 
 

  Very truly yours,      
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
 
Title:
 

 
 
 
 
 
 
 
 
 
 
 
 
____________________________
8 Shall be no later than 30 days after the date of funding.
 
 
 


Exhibit A-2, Page 2 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF NOTICE OF ACCOUNT DESIGNATION
 
Dated as of:  __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


 
Ladies and Gentlemen:
 
This Notice of Account Designation is delivered to you under Section 2.2.3 of
the Amended and Restated Credit Agreement, dated as of March 10, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among THE BRINK’S COMPANY, a Virginia corporation (the “Parent
Borrower”), certain of the Parent Borrower’s Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto, BANK OF AMERICA,
N.A. and BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agents, and
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, SANTANDER BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, and WELLS FARGO
BANK, NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”).
 
1.   The Administrative Agent is hereby authorized to disburse all proceeds of
Loans made to the each of the below referenced Borrower(s) into the following
account(s):
 

 
(Insert name of relevant Revolving Borrower)
   [ABA Routing Number]:
 
   Account Number:    

 
 
2.   This authorization shall remain in effect until revoked by the Parent
Borrower or until a subsequent Notice of Account Designation is provided by the
Parent Borrower to the Administrative Agent.
 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
 
 
 
 
 


Exhibit B, Page 1
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this ___ day of _______________, 20__.
 
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 
 
 
 
 

 
Exhibit B, Page 2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF NOTICE OF PREPAYMENT
 
Dated as of: __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


 
Ladies and Gentlemen:
 
This irrevocable Notice of Prepayment is delivered to you under Section 2.4.3 of
the Amended and Restated Credit Agreement, dated as of March 10, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among THE BRINK’S COMPANY, a Virginia corporation (the “Parent
Borrower”), certain of the Parent Borrower’s Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto, WELLS FARGO BANK,
NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto.
 
1.   The Parent Borrower hereby provides notice to the Administrative Agent that
__________________ (Insert name of relevant Revolving Borrower) shall repay the
following [Alternate Base Rate Loans, Canadian Base Rate Loans, Canadian CDOR
Loans and/or LIBOR Rate Loans]: __________________.  (Complete with an amount or
amounts in accordance with Sections 2.4.3 of the Credit Agreement)
 
2.   The Loans to be prepaid are Revolving Credit Loans made under the [check
each applicable box]
 
____ Revolving A Credit Facility
 
____ Revolving B Credit Facility
 
3.   _____________________ (Insert name of relevant Revolving Borrower) shall
repay the above-referenced Loans on the following Business Day: _____________
(Complete in accordance with Section 2.4.3 of the Credit Agreement)
 
4.   Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
 
 
Exhibit C, Page 1
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment on
this ___ day of _______________, 20__.
 
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 
 
 

 
 


Exhibit C, Page 2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
 
FORM OF NEW LENDER SUPPLEMENT
 
NEW LENDER SUPPLEMENT (this “New Lender Supplement”), dated ______, 20__, to the
Amended and Restated Credit Agreement, dated as of March 10, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among THE BRINK’S COMPANY, a Virginia corporation (the “Parent Borrower”),
certain of the Parent Borrower’s Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto, BANK OF AMERICA, N.A. and BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agents, and CANADIAN IMPERIAL BANK
OF COMMERCE, NEW YORK AGENCY, SANTANDER BANK, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents, and WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent (in such capacity, the “Administrative
Agent”).
 
W I T N E S S E T H:
 
WHEREAS, the Credit Agreement provides in Section 2.9.2 thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Parent Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) by executing and delivering to the
Parent Borrower and the Administrative Agent a supplement to the Credit
Agreement in substantially the form of this New Lender Supplement; and
 
WHEREAS, the undersigned now desires to become a party to the Credit Agreement;
 
NOW, THEREFORE, the undersigned hereby agrees as follows:
 
1.   The undersigned agrees to be bound by the provisions of the Credit
Agreement, and agrees that it shall, on the date this New Lender Supplement is
accepted by the Parent Borrower and the Administrative Agent, become a Lender
for all purposes of the Credit Agreement to the same extent as if originally a
party thereto, with a [Revolving A Commitment][Revolving B Commitment] of
$__________ (Complete with an amount in accordance with Section 2.9.2 of the
Credit Agreement).
 
2.   The undersigned (a) represents and warrants that it is legally authorized
to enter into this New Lender Supplement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Sections 7.1.1(a) and 7.1.1(b) thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this New Lender Supplement; (c) agrees that it has made
and will, independently and without reliance upon any Agent or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; (e) agrees that it
will be bound by the provisions of the Credit
 
 
Exhibit D, Page 1
 

--------------------------------------------------------------------------------

 
 
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, without limitation, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to Section
4.10.6 of the Credit Agreement and (f) represents and warrants that, under
Applicable Law in effect as of the date hereof, it has the full power and
authority to make Loans and other Extensions of Credit into the jurisdictions
and in the currencies made available in its Class, subject to the terms and
conditions set forth in Section 2.11 of the Credit Agreement.  If the
representation set forth in clause (f) above at any time proves to be false for
the undersigned, then the undersigned will, at no expense to the Credit Parties
and prior to the undersigned becoming a Defaulting Lender under the Credit
Agreement, (A) promptly give notice thereof to the Administrative Agent and the
Parent Borrower, and (B) either obtain a replacement commitment from an Assignee
pursuant to Section 13.8.2 of the Credit Agreement that is authorized to lend in
all such jurisdictions and currencies made available in its Class or arrange for
another Lender or other financial institution to make or continue Loans on
behalf of such Lender, in each case reasonably acceptable to the Parent Borrower
and the Administrative Agent.  The remedy set forth in Section 4.7.6 of the
Credit Agreement shall be the Credit Parties’ sole and exclusive remedy for the
breach of the representation made by the undersigned set forth in clause (f)
above.
 
3.   The address of the undersigned for notices for the purposes of the Credit
Agreement is as follows: _________________________.
 
4.   Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
 
[remainder of this page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 


Exhibit D, Page 2
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this New Lender Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 

 
[INSERT NAME OF NEW LENDER]
     
By:
   
Name:
   
Title:
 

 
                                                                       
 
Accepted this _____ day of
______________, 20__.
 
THE BRINK’S COMPANY, as Parent Borrower
 
By:
 
Name:
 
Title:
 

 
 
 
Accepted this ____ day of
______________, 20__.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent    
By:
 
Name:
 
Title:
 

 
 
 
 
 
                                                      
 


Exhibit D, Page 3
 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
FORM OF
COMMITMENT INCREASE SUPPLEMENT
 
COMMITMENT INCREASE SUPPLEMENT, dated _________________ (this “Supplement”), to
the Credit Agreement, dated as of March 10, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among THE BRINK’S
COMPANY, a Virginia corporation (the “Parent Borrower”), certain of the Parent
Borrower’s Subsidiaries from time to time party thereto, the Lenders from time
to time party thereto, BANK OF AMERICA, N.A. and BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Co-Syndication Agents, and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK
AGENCY, SANTANDER BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agents, and WELLS FARGO BANK, NATIONAL ASSOCIATION as
Administrative Agent (in such capacity, the “Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, pursuant to Section 2.9 of the Credit Agreement, the Parent Borrower
has the right, subject to the terms and conditions thereof, to effectuate from
time to time an increase in the Aggregate Commitments under the Credit Agreement
by requesting one or more Lenders to increase the amount of its Commitment;
 
WHEREAS, the Parent Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.9; and
 
WHEREAS, pursuant to Section 2.9.3 of the Credit Agreement, the undersigned
Lender (the “Increasing Lender”) now desires to increase the amount of its
Commitment under the Credit Agreement by executing and delivering to the Parent
Borrower and the Administrative Agent this Supplement;
 
NOW THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.   The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date this Supplement is accepted
by the Parent Borrower and acknowledged by the Administrative Agent, it shall
have its:
 
 
[(a)
Revolving A Commitment increased by $________, thereby making its total
Revolving A Commitment equal to $_______;]

 
 
[(b)
Revolving B Commitment increased by $________, thereby making its total
Revolving B Commitment equal to $_______;]

 
thus making the aggregate amount of its total Commitment under the Credit
Agreement equal to $_______________.
 
2.   The Parent Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.
 
 
 
Exhibit E, Page 1
 
 

--------------------------------------------------------------------------------

 
 
3.   Terms defined in the Credit Agreement shall have their defined meanings
when used herein.
 
4.   This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
 

 
[INSERT NAME OF INCREASING LENDER]
     
By:
   
Name:
   
Title:
 

 
 
 
Accepted this _____ day of
______________, 20__.
 
THE BRINK’S COMPANY, as Parent Borrower
 
By:
 
Name:
 
Title:
 

 
 
 
Accepted this ____ day of
______________, 20__.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent    
By:
 
Name:
 
Title:
 

 
 
 
 
 


Exhibit E, Page 2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
FORM OF GUARANTOR JOINDER AGREEMENT
 
THIS GUARANTOR JOINDER AGREEMENT (the “Agreement”), dated as of ______________,
20__, is by and between _____________________, a _____________ (the “Applicant
Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent under that certain Amended and Restated Credit Agreement,
dated as of March 10, 2015 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among THE BRINK’S COMPANY, a Virginia
corporation (the “Parent Borrower”), certain of the Parent Borrower’s
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto, BANK OF AMERICA, N.A. and BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Co-Syndication Agents, and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,
SANTANDER BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation
Agents, and WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent (in
such capacity, the “Administrative Agent”).
 
The Applicant Guarantor has indicated its desire to become a Guarantor pursuant
to Section 8.10 of the Credit Agreement.
 
Accordingly, the Applicant Guarantor hereby agrees as follows with the
Administrative Agent, for the benefit of the Lenders:
 
1.   The Applicant Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Guarantor will be deemed to be a
party to the Credit Agreement and a Guarantor for all purposes of the Credit
Agreement, and shall assume and have all of the obligations of a Guarantor
thereunder as if it has executed the Credit Agreement.  The Applicant Guarantor
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement applicable to
a Guarantor.
 
2.   The Applicant Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the Schedules and Exhibits thereto.
 
3.   The Parent Borrower confirms that all of its obligations under the Credit
Agreement are, and upon the Applicant Guarantor becoming a Guarantor shall
continue to be, in full force and effect.
 
4.   Each of the Parent Borrower and the Applicant Guarantor agrees that at any
time and from time to time, upon the written request of the Administrative
Agent, it will execute and deliver such further documents and do such further
acts and things as the Administrative Agent may reasonably request in order to
effect the purposes of this Agreement.
 
5.   This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
 
6.   This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.
 
 
 
 
 
Exhibit F, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Applicant Guarantor and the Parent Borrower has
caused this Guarantor Joinder Agreement to be duly executed by its authorized
officers, and the Administrative Agent, for the benefit of the Lenders, has
caused the same to be accepted by its authorized officer, as of the day and year
first above written.
 
 
 

APPLICANT GUARANTOR:
[_____________________________________________]
     
By:
   
Name:
   
Title:
 

 
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
 
Acknowledged and accepted:
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 


Exhibit F, Page 2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
FORM OF NOTICE OF CONVERSION/CONTINUATION
 
Dated as of:  __________, 20__
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


 
Ladies and Gentlemen:
 
This irrevocable Notice of Conversion/Continuation (the “Notice”) is delivered
to you under Section 2.3 of the Amended and Restated Credit Agreement, dated as
of March 10, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among THE BRINK’S COMPANY, a Virginia corporation
(the “Parent Borrower”), certain of the Parent Borrower’s Subsidiaries from time
to time party thereto, the Lenders from time to time party thereto, WELLS FARGO
BANK, NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto.
 
1.   The [Revolving Credit Loan] to which this Notice relates was made under the
[Revolving A Credit Facility][Revolving B Credit Facility] (Delete as
applicable) to ________________. (Insert name of relevant Revolving Borrower.)
 
2.   This Notice is submitted by the Parent Borrower for the purpose of:  (Check
one and complete applicable information in accordance with the Credit
Agreement.)
 
Converting all or a portion of an Alternate Base Rate Loan into a Dollar LIBOR
Rate Loan
 
(a)   The aggregate outstanding principal balance of such Loan is $___________.
 
(b)   The principal amount of such Loan to be converted is $___________.
 
(c)   The requested effective date of the conversion of such Loan is
___________.
 
(d)   The requested Interest Period applicable to the converted Loan is
___________.
 
 
 
 
 
 
Exhibit G, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
Converting all or a portion of a Dollar LIBOR Rate Loan into an Alternate Base
Rate Loan
 
(a)   The aggregate outstanding principal balance of such Loan is
$______________.
 
(b)   The last day of the current Interest Period for such Loan is
______________.
 
(c)   The principal amount of such Loan to be converted is __________.
 
(d)   The requested effective date of the conversion of such Loan is
______________.
 
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
 
(a)   The aggregate outstanding principal balance of such Loan is $___________.
 
(b)   The currency of such Loan is ___________.
 
(c)   The last day of the current Interest Period for such Loan is ___________.
 
(d)   The principal amount of such Loan to be continued is $___________.
 
(e)   The requested effective date of the continuation of such Loan is
___________.
 
(f)   The requested Interest Period applicable to the continued Loan is
___________.
 
Continuing all or a portion of a Canadian CDOR Loan as a Canadian CDOR Loan
 
(a)   The aggregate outstanding principal balance of such Loan is $___________.
 
(b)   The last day of the current Interest Period for such Loan is ___________.
 
(c)   The principal amount of such Loan to be continued is $___________.
 
(d)   The requested effective date of the continuation of such Loan is
___________.
 
(e)   The requested Interest Period applicable to the continued Loan is
___________.
 
 
 
 
Exhibit G, Page 2
 
 

--------------------------------------------------------------------------------

 
 
 
Converting all or a portion of an Canadian Base Rate Loan into a Canadian CDOR
Loan
 
(a) The aggregate outstanding principal balance of such Loan is $___________.
 
(b) The principal amount of such Loan to be converted is $___________.
 
(c) The requested effective date of the conversion of such Loan is ___________.
 
(d) The requested Interest Period applicable to the converted Loan is
___________.
 
Converting all or a portion of a Canadian CDOR Loan into an Canadian Base Rate
Loan
 
(a) The aggregate outstanding principal balance of such Loan is $______________.
 
(b) The last day of the current Interest Period for such Loan is ______________.
 
(c) The principal amount of such Loan to be converted is __________.
 
(d) The requested effective date of the conversion of such Loan is
______________.
 
3.   The Parent Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing.
 
4.   Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 
 
 
 


Exhibit G, Page 3
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation on this ___ day of _______________, 20__.
 
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 
 
 
 
 
 
 
 
 

 
Exhibit G, Page 4 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
FORM OF
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]9 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] 10 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]11 hereunder are several and not
joint.]12  Capitalized terms used but not defined herein shall have the meanings
given to them in the Amended and Restated Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.
 
1.
Assignor[s]:
             
2.
Assignee[s]:
         
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]

 
__________________________
9 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language. 
10 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language. 
11 Select as appropriate. 
12 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
 
 
 
 
Exhibit H, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
 
3.
Parent Borrower:
THE BRINK’S COMPANY, a Virginia corporation
     
4.
Administrative Agent:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the
administrative agent under the Credit Agreement
     
5.
Credit Agreement:
The $525,000,000 Amended and Restated Credit Agreement, dated as of March 10,
2015, among THE BRINK’S COMPANY, a Virginia corporation, certain of the Parent
Borrower’s Subsidiaries from time to time party thereto, the Lenders from time
to time party thereto, BANK OF AMERICA, N.A. and BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Co-Syndication Agents, and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK
AGENCY, SANTANDER BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agents, and WELLS FARGO BANK, NATIONAL ASSOCIATION as
Administrative Agent
     
6.
Assigned Interest[s]:
 


 
Assignor[s]13
Assignee[s]14
Facility
Assigned15
Aggregate
Amount of
Commitment/Loans
for all Lenders16
Amount of Commitment/
Loans Assigned8
Percentage Assigned of Commitment/
Loans17
CUSIP
Number
     
$
$
%
       
$
$
%
       
$
$
%
 



[7.           Trade Date:                                ______________]18
 

 
[Page break]

_________________________
13 List each Assignor, as appropriate.
14 List each Assignee, as appropriate.
15 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
A Commitment,” “Revolving B Commitment,” etc.)
16 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
17 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
18 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.
 
 

 
 
Exhibit H, Page 2
 
 

--------------------------------------------------------------------------------

 


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR[S]19
 
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
[NAME OF ASSIGNOR]
     
By:
     
Title:
     
ASSIGNEE[S]20
 
[NAME OF ASSIGNEE]
     
By:
     
Title:
     
[NAME OF ASSIGNEE]
     
By:
     
Title:
   
Accepted for Recordation in the Register::
     
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
    Administrative Agent
   
By:
     
Title:
     
Required Consents (if any)
     
THE BRINK’S COMPANY, as Parent Borrower
     
By:
     
Title:
 

 
 
 
____________________________ 
19 Add additional signature blocks as needed. 
20 Add additional signature blocks as needed.
 
 
 
Exhibit H, Page 3
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
    Administrative Agent
   
By:
     
Title:
 


 
 


Exhibit H, Page 4
 
 

--------------------------------------------------------------------------------

 


ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Parent Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
13.8 of the Credit Agreement (subject to such consents, if any, as may be
required thereunder), (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Sections 7.1.1(a) and 7.1.1(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, ,including  its
obligation pursuant to Section 4.10.6, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the
 
 
Exhibit H, Annex I
 
 

--------------------------------------------------------------------------------

 
 
Effective Date.  Notwithstanding the foregoing, the Administrative Agent shall
make all payments of interest, fees or other amounts paid or payable in kind
from and after the Effective Date to [the][the relevant] Assignee.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York
 
 
 
 
 
 


Exhibit H, Annex I
 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
FORM OF JOINDER AGREEMENT
 
JOINDER AGREEMENT, dated as of _____________ __, 20__ (this “Agreement”), among
________________, a ________________ (Insert name and jurisdiction or
organization of relevant Foreign Subsidiary) (the “Subsidiary”), THE BRINK’S
COMPANY, a Virginia corporation (the “Parent Borrower”), BANK OF AMERICA, N.A.
and BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication Agents, and CANADIAN
IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, SANTANDER BANK, N.A. and U.S. BANK
NATIONAL ASSOCIATION, as Co-Documentation Agents, and WELLS FARGO BANK, NATIONAL
ASSOCIATION as Administrative Agent (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Amended and Restated Credit
Agreement, dated as of March 10, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the Parent
Borrower, the Subsidiary Borrowers (as defined in the Credit Agreement) from
time to time parties thereto, the Lenders, the Administrative Agent and other
agents party thereto.
 
The parties hereto hereby agree as follows:
 
1.   Capitalized terms used herein but not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
 
2.   Pursuant to Section 2.11.1 of the Credit Agreement, the Parent Borrower
hereby designates the Subsidiary as a [Revolving A Borrower][Revolving B
Borrower] under the Credit Agreement.
 
3.   The Parent Borrower represents and warrants that the representations and
warranties contained in the Credit Agreement are true and correct on and as of
the date hereof, in each case solely to the extent such representations and
warranties relate to the Subsidiary or to this Agreement including, without
limitation, the representations and warranties set forth in Section 6.1.16 of
the Credit Agreement.
 
4.   The Parent Borrower agrees that the guarantee of the Parent Borrower
contained in the Credit Agreement will apply to the Obligations of the
Subsidiary as a [Revolving A Borrower][Revolving B Borrower].
 
5.   Upon execution of this Agreement by the Parent Borrower, the Subsidiary and
the Administrative Agent, (i) the Subsidiary shall be a party to the Credit
Agreement and shall be a [Revolving A Borrower][Revolving B Borrower] for all
purposes thereof and (ii) the Subsidiary hereby agrees to be bound by all
provisions of the Credit Agreement applicable to a [Revolving A Borrower]
[Revolving B Borrower].
 
6.   This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.
 
 
 
 
Exhibit I, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
7. This Agreement may be executed in any number of counterparts (including by
facsimile transmission), each of which shall be an original, and all of which,
when taken together, shall constitute one agreement.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.
 
 

 
[INSERT NAME OF SUBSIDIARY]
     
By:
   
Name:
   
Title:
 

 
 

 
THE BRINK’S COMPANY, as Parent Borrower
     
By:
   
Name:
   
Title:
 

 
 

 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
     
By:
   
Name:
   
Title:
 

 
 
 
                                                               
 
 
 
 
 

 


Exhibit I, Page 2
 
 

--------------------------------------------------------------------------------

 


EXHIBIT J
 
FORM OF MXN SWINGLINE FACILITY NOTICE
 
[Date]
 
[________]
 
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina  28262
Attention:  Syndication Agency Services


Ladies and Gentlemen:
 
This irrevocable MXN Swingline Loan Facility Notice is delivered to you under
Section 2.6.2(a) of the Amended and Restated Credit Agreement, dated as of March
10, 2015 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among THE BRINK’S COMPANY, a Virginia corporation (the
“Parent Borrower”), certain of the Parent Borrower’s Subsidiaries from time to
time party thereto, the Lenders from time to time party thereto, BANK OF
AMERICA, N.A.  and  BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Co-Syndication
Agents, and CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY, SANTANDER BANK,
N.A. and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents, and WELLS
FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent (in such capacity, the
“Administrative Agent”).  The Parent Borrower hereby gives you, as
Administrative Agent and the MXN Swingline Lender named below, irrevocable
notice that the Parent Borrower requests a Borrowing of a MXN Swingline Loan
under the Credit Agreement, and to that end sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”):
 
(i)   Name and contact information  for MXN Swingline Lender:
 
Name: ________________________
 
Address:
 
______________________________
______________________________
______________________________
 
Facsimile: ______________________
 
Email: ______________________
 
 
 
 
Exhibit J, Page 1
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)   MXN Subsidiary Borrower: ______________________________. 21
 
(iii)   The maximum principal amount (expressed in U.S. Dollars) of the MXN
Swingline Lender’s Swingline Commitment is $_______________.
 
(iv)   Additional terms and conditions applicable to extensions of credit to the
MXN Subsidiary Borrower are: _______________________________.
 
The Parent Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing as of the date hereof.
 
 

  Very truly yours,      
THE BRINK’S COMPANY, as Parent Borrower
     
By:
         
Title:
 

 
 
 

 
[__________________], as MXN Subsidiary Borrower
     
By:
         
Title:
 

  
 
Accepted this _____ day of
______________, 20__.
 
[__________________], as MXN Swingline Lender
 
By:           __________________________________
 
Title:           _________________________________
 


______________________________ 
21 Name of subsidiary borrower that will be permitted to borrow under the MXN
Swingline Loan.
 
 
 

 
Exhibit J, Page 2
 
 

--------------------------------------------------------------------------------

 


 